Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 1 of 180 PageID #:
                                  18662                                        1001



     1                   IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
     2                            MARSHALL DIVISION

     3
         GREE, INC.,                         )(    CIVIL ACTION NOS.
     4                                       )(    2:19-CV-70-JRG-RSP
               PLAINTIFFS,                   )(    2:19-CV-71-JRG-RSP
     5                                       )(
               VS.                           )(
     6                                       )(    MARSHALL, TEXAS
         SUPERCELL OY,                       )(    SEPTEMBER 15, 2020
     7                                       )(    1:09 P.M.
               DEFENDANTS.                   )(
     8

     9                         TRANSCRIPT OF JURY TRIAL

    10                       VOLUME 8 - AFTERNOON SESSION

    11               BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

    12                   UNITED STATES CHIEF DISTRICT JUDGE

    13

    14   APPEARANCES:

    15

    16   FOR THE PLAINTIFFS:

    17

    18   MR STEVEN D. MOORE
         KILPATRICK TOWNSEND & STOCKTON LLP
    19   Two Embarcadero Center, Suite 1900
         San Francisco, CA 94111
    20

    21   MS. TAYLOR HIGGINS LUDLAM
         KILPATRICK TOWNSEND & STOCKTON LLP
    22   4208 Six Forks Road
         Raleigh, NC 27609
    23

    24

    25
Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 2 of 180 PageID #:
                                  18663                                        1002



     1   FOR THE PLAINTIFF:

     2

     3   MR. ALTON L. ABSHER III
         KILPATRICK TOWNSEND & STOCKTON LLP
     4   1001 West Fourth Street
         Winston-Salem, NC 27101
     5

     6   MR. MICHAEL T. MORLOCK
         KILPATRICK TOWNSEND & STOCKTON LLP
     7   1100 Peachtree Street, NE
         Suite 2800
     8   Atlanta, GA 30309

     9
         MS. TAYLOR J. PFINGST
    10   KILPATRICK TOWNSEND & STOCKTON LLP
         Two Embarcadero Center, Suite 1900
    11   San Francisco, CA 94111

    12
         MS. MELISSA R. SMITH
    13   GILLAM & SMITH, LLP
         303 South Washington Avenue
    14   Marshall, TX 75670

    15

    16   FOR THE DEFENDANT:

    17

    18   MR. MICHAEL J. SACKSTEDER
         MR. BRYAN A. KOHM
    19   MR. CHRISTOPHER L. LARSON
         MS. SHANNON E. TURNER
    20   FENWICK & WEST LLP
         555 California Street, 12th Floor
    21   San Francisco, CA 94104

    22
         MR. GEOFFREY R. MILLER
    23   FENWICK & WEST LLP
         902 Broadway, Suite 14
    24   New York, NY 10010

    25
Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 3 of 180 PageID #:
                                  18664                                        1003



     1   FOR THE DEFENDANT:

     2
         MS. JESSICA M. KAEMPF
     3   MR. JONATHAN T. MCMICHAEL
         FENWICK & WEST LLP
     4   1191 Second Ave., 10th Floor
         Seattle, WA 98101
     5

     6   MR. DERON DACUS
         THE DACUS FIRM, P.C.
     7   821 ESE Loop 323, Suite 430
         Tyler, TX 75701
     8

     9

    10

    11

    12   COURT REPORTER:        Ms. Shelly Holmes, CSR, TCRR
                                Official Court Reporter
    13                          United States District Court
                                Eastern District of Texas
    14                          Marshall Division
                                100 E. Houston
    15                          Marshall, Texas 75670
                                (903) 923-7464
    16

    17
         (Proceedings recorded by mechanical stenography, transcript
    18   produced on a CAT system.)

    19

    20

    21

    22

    23

    24

    25
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 4 of 180 PageID #:
                                       18665                                        1004



01:09:11    1                          P R O C E E D I N G S

01:09:11    2             (Jury out.)

01:09:11    3             COURT SECURITY OFFICER:      All rise.

01:09:12    4             THE COURT:     Be seated, please.

01:09:13    5             All right.     Mr. Kohm, are you prepared to continue

01:09:21    6   with your direct examination?

01:09:23    7             MR. KOHM:     Yes, I am, Your Honor.

01:09:24    8             THE COURT:     All right.   You may return to the

01:09:27    9   podium.

01:09:27   10             Mr. Friedman, if you'd come forward and return to

01:09:31   11   the witness stand.      I remind you, sir, you remain under

01:09:34   12   oath.

01:09:34   13             Mr. Fitzpatrick, if you'd bring in the jury,

01:09:48   14   please.

01:09:48   15             COURT SECURITY OFFICER:      Yes, sir.

01:09:48   16             All rise.

01:09:50   17             (Jury in.)

01:10:09   18             THE COURT:     Welcome back from lunch, ladies and

01:10:11   19   gentlemen.   Please have a seat.

01:10:12   20             All right.     We'll continue with the direct

01:10:15   21   examination of Mr. Stacy Friedman by the Defendant.

01:10:19   22             Mr. Kohm, you may continue.

01:10:21   23             MR. KOHM:     Thank you, Your Honor.

01:10:22   24             Mr. Smith, can you pull up Claim 1 of the '481

01:10:26   25   patent?
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 5 of 180 PageID #:
                                       18666                                        1005



01:10:26    1        STACY FRIEDMAN, DEFENDANT'S WITNESS, PREVIOUSLY SWORN

01:10:26    2                     DIRECT EXAMINATION CONTINUED

01:10:29    3   BY MR. KOHM:

01:10:29    4   Q.   Mr. Friedman, do you believe that Magic discloses Claim

01:10:37    5   Element 1e of the '481 patent?

01:10:40    6   A.   Yes, I do.

01:10:41    7   Q.   What is -- what in Magic discloses that limitation?

01:10:45    8   A.   Well, the materials that I've reviewed indicated that

01:10:48    9   Magic was a video game.      And so there -- it runs on a

01:10:52   10   computer with a display processing unit that specifically

01:10:57   11   displays the -- and it's talking about the corresponding

01:11:01   12   first parameter value here.

01:11:03   13             And that's the toughness or the attack of the --

01:11:06   14   yeah, the -- the hit points basically on the -- on the

01:11:09   15   characters as they're in the field.

01:11:10   16   Q.   And what is the enemy character on the second field?

01:11:13   17   A.   Right.   So there's the players and the -- and your

01:11:17   18   opponent both have cards that get placed into the field,

01:11:20   19   and you can see through the screenshots of the manual that

01:11:24   20   they're -- they both have the power and the toughness

01:11:28   21   displayed.

01:11:29   22             Once a card is played, according to the Magic

01:11:33   23   manual, it becomes the character that was summoned by the

01:11:37   24   card.

01:11:38   25   Q.   And, in your opinion, does Magic disclose Claim
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 6 of 180 PageID #:
                                       18667                                        1006



01:11:44    1   Limitation 1f of the '481 patent?

01:11:46    2   A.   Right.    This one is about selecting of the new game

01:11:54    3   content.      In this claim -- in this patent, unlike the '137,

01:11:58    4   this one is talking about being able to select a

01:12:01    5   replacement -- that is, you draw a replacement card after

01:12:05    6   you play a first one, and then you can also play that

01:12:07    7   second card.

01:12:08    8              And the rules for being able to play that second

01:12:11    9   card are whether the second parameter value -- that is, the

01:12:14   10   cost of that replacement card -- is still affordable --

01:12:19   11   that is, whether the cost of that new game content

01:12:25   12   alternative is smaller than the third parameter value,

01:12:28   13   which in Magic is the mana pool, in which the second

01:12:32   14   parameter value of the removed game content has been

01:12:34   15   subtracted.

01:12:35   16              In other words, if your mana pool still has enough

01:12:40   17   mana after you've played the first card to afford the

01:12:43   18   second card, then you can play the second card.

01:12:46   19   Q.   And does Magic disclose that limitation?

01:12:48   20   A.   Magic discloses the ability to pay for cards for -- at

01:12:52   21   all times, regardless of what order they're played in, yes.

01:12:58   22   Q.   And what about BattleForge, does that disclose Claim

01:13:02   23   Limitation 1e of the '41 -- '481 patent?

01:13:07   24   A.   Yes, it does.    So in BattleForge, the -- the cards are

01:13:14   25   at the bottom of the screen.       And then when you play them,
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 7 of 180 PageID #:
                                       18668                                        1007



01:13:17    1   they -- they go on to the field.        And you can see hit bars,

01:13:21    2   green over the top of the player characters and red over

01:13:24    3   the top of your opponents.       We saw that in one of the

01:13:28    4   screenshots before.

01:13:29    5            So that would be the corresponding first parameter

01:13:31    6   value is the -- the hit points of those characters.

01:13:33    7            And there's at least one player character, and

01:13:37    8   then there's an enemy character in that screenshot that we

01:13:41    9   saw.

01:13:41   10   Q.   And what would be the second field?

01:13:43   11   A.   Oh, yes, the second field is the battlefield, not the

01:13:50   12   hand of cards at the bottom of the screen, but what you saw

01:13:51   13   above that.

01:13:52   14   Q.   What about Limitation 1f of the '481 patent, does

01:13:55   15   BattleForge disclose that?

01:13:56   16   A.   Right.   So when you play a card in BattleForge, the

01:14:00   17   power cost of that card is subtracted from the meter up at

01:14:03   18   the top of the screen.      And if there are -- if there is

01:14:08   19   still enough power to afford the next card that you want to

01:14:11   20   play, then at that point, you can also play that next card.

01:14:15   21   Q.   Thank you.

01:14:15   22            MR. KOHM:    Mr. Smith, can you pull up Claim 4 of

01:14:19   23   the '481 patent, please?

01:14:22   24   Q.   (By Mr. Kohm)   In your opinion, does Magic disclose

01:14:25   25   Claim 4 of the '481 patent?
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 8 of 180 PageID #:
                                       18669                                        1008



01:14:27    1   A.   Yeah.    So what this is talking about is displaying the

01:14:35    2   game content in the second field -- that is, the

01:14:37    3   battlefield -- in such a way that it's in a different

01:14:40    4   state.     All it has to be is a different state of being

01:14:46    5   displayed is in the hand.

01:14:47    6              So whatever it looks like in the hand, as long as

01:14:49    7   it's different in the second field, then that's what the

01:14:51    8   claim is about.

01:14:51    9              So in Magic, when you play a card, the first thing

01:14:55   10   that happens is it goes into the field.          And the first --

01:14:58   11   the rules of Magic say that the first time you play a card

01:15:03   12   for that turn, it has what's called summoning sickness,

01:15:06   13   which means it can't do anything.

01:15:07   14              And that's displayed with a spiral over the card.

01:15:07   15   So that's a different state of being displayed in the

01:15:11   16   second field, as in the first.        And I think we have a

01:15:14   17   screenshot of that.

01:15:22   18              MR. KOHM:   Mr. Smith, can you pull up DX-566 at

01:15:27   19   182?

01:15:32   20   Q.   (By Mr. Kohm)     Is this that screenshot?

01:15:35   21   A.   This is the description of the summoning sickness

01:15:39   22   feature.

01:15:40   23   Q.   And going back to Claim 4, does BattleForge disclose

01:15:44   24   that claim?

01:15:44   25   A.   Right.    In BattleForge, if you recall the screens that
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 9 of 180 PageID #:
                                       18670                                        1009



01:15:48    1   we saw there, you have the row of cards at the bottom of

01:15:52    2   the screen, but then when you play them, they -- the card

01:15:56    3   swoops forward and then turns into little troops on the

01:15:59    4   field.    So the troops on the field obviously look different

01:16:02    5   than the cards that are in the hand.

01:16:04    6             But also, as the card is being played, it -- it

01:16:07    7   blows up to a full-size card.       I think we saw that in one

01:16:11    8   of the screenshots.     And if we have the animation, it -- it

01:16:14    9   sort of flies up and then lands on the field.           And that's

01:16:18   10   when it turns into the -- the player characters, the

01:16:22   11   troops.

01:16:22   12             And as that's happening, that card is being

01:16:25   13   displayed in a different state than it was displayed in the

01:16:28   14   first field, or mainly the hand of cards.

01:16:33   15   Q.   Turning to Claim 5, does Magic disclose that claim --

01:16:40   16   that claim?

01:16:42   17   A.   Claim 5 is talking about having -- well, there's two

01:16:47   18   elements here.    First is:    Wherein the control unit enables

01:16:51   19   selection of the new game content before a predetermined

01:16:55   20   time has elapsed.

01:16:56   21             So, in other words, there's a timer.

01:16:58   22             And, second is the rest of it, which I'm not going

01:17:01   23   to repeat because that's actually a duplicate of what was

01:17:05   24   already in Claim 1.     So we've already talked about that

01:17:08   25   last part with regard to Claim 1.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 10 of 180 PageID #:
                                       18671                                       1010



01:17:09    1              The timer of Magic actually has a phase bar where

01:17:13    2   as you're playing the game, the -- the specific step that

01:17:18    3   you're on is indicated by a highlight as you go through the

01:17:22    4   turn.

01:17:24    5              And, you know, to the extent that that's not a

01:17:27    6   sufficient disclosure of a timer, I think one of ordinary

01:17:31    7   skill in the art would have understood that games with

01:17:35    8   turns in the past had timers associated with them just to

01:17:39    9   keep the game flowing and didn't want someone to sit there

01:17:44   10   forever.

01:17:45   11              MR. KOHM:   Mr. Smith, can you pull up DX-566 at

01:17:50   12   111?

01:17:50   13   Q.   (By Mr. Kohm)     Is that the phase bar?

01:17:52   14   A.   That is.

01:17:53   15   Q.   And do you think that -- do you believe that

01:17:55   16   BattleForge also discloses Claim 5?

01:17:57   17   A.   BattleForge does disclose Claim 5.        BattleForge

01:18:01   18   discloses that certain of its gameplay issues actually have

01:18:02   19   limit or time limits on them directly.         So you only have 26

01:18:07   20   minutes or 30 minutes to complete the whole level.            If you

01:18:09   21   don't do that, then the game is over.

01:18:12   22              MR. KOHM:   Mr. Smith, can you pull up DX-708 at

01:18:18   23   252 -- at 252?    There we go.     Perfect.

01:18:28   24   A.   Right.

01:18:29   25   Q.   (By Mr. Kohm)     And where is the timer?
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 11 of 180 PageID #:
                                       18672                                       1011



01:18:31    1   A.   Yeah, in the -- the sort of darker blue bar, it tells

01:18:35    2   you what your goals are for this particular mission.            And

01:18:38    3   you have to defeat all the enemies.        And you have to do it

01:18:41    4   within a time limit.     In this case there's 26 minutes and

01:18:44    5   50 seconds left in that mission.

01:18:49    6   Q.   And all of the elements of Magic and BattleForge that

01:18:52    7   you've discussed today, were those available and

01:18:58    8   disclosed -- well, let me rephrase.

01:19:01    9            All of the elements of Magic and BattleForge that

01:19:04   10   you discussed today, were those contained in a disclosure

01:19:08   11   before March 2013?

01:19:10   12   A.   Yes, all of those game features and behaviors were

01:19:14   13   disclosed publicly before that date.

01:19:16   14   Q.   What's your basis for saying that?

01:19:18   15   A.   Well, I reviewed a lot of documents that predated that

01:19:22   16   date in which those features were disclosed.

01:19:24   17            MR. KOHM:    Mr. Smith, can you pull up DX-566 at 3?

01:19:37   18   And that's up on the -- the right, I believe.           Yes.

01:19:40   19   Q.   (By Mr. Kohm)   What there supports your position that

01:19:44   20   Magic was available before 2013?

01:19:47   21   A.   Right.   So let's take these -- the first one on the

01:19:50   22   left is an Internet Archive snapshot of a web page from

01:20:00   23   2007.

01:20:00   24            So the Internet Archive is -- basically, it's a

01:20:04   25   web service that takes pictures and snapshots of web pages
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 12 of 180 PageID #:
                                       18673                                       1012



01:20:09    1   as they existed at a certain point in time.          So you can go

01:20:11    2   back to the past and look at what the web looked at --

01:20:14    3   looked like back then.

01:20:16    4               So the URL that you can see, MobyGames.com, so on

01:20:22    5   and so forth, that was the URL that on March 3rd, 2007,

01:20:30    6   this page is what that looked like.        So the archives took a

01:20:34    7   snapshot of this page on that date and saved it.

01:20:38    8               So when I go and look at the archive for that date

01:20:41    9   for March 3rd, this is what the -- I see what the page

01:20:45   10   looked like back then.

01:20:47   11               And so what this tells me is that as -- as of that

01:20:49   12   date, the mobile games website had a page for Magic: The

01:20:54   13   Gathering, that it was published by Microsoft -- MicroProse

01:20:59   14   software.     So these are the things that this web page is

01:21:00   15   telling me.

01:21:00   16   Q.   And you're referring to DX-943?

01:21:03   17   A.   Yes, I am.

01:21:03   18   Q.   What about the top right, DX-566, is there anything

01:21:08   19   there that you rely on?

01:21:09   20   A.   Yes.    So that's the -- the Magic manual, the manual for

01:21:14   21   the game that we're talking about, and that's copyright

01:21:17   22   1997.

01:21:18   23   Q.   Do you have any reason to believe that that copyright

01:21:21   24   date is incorrect?

01:21:22   25   A.   No, I don't.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 13 of 180 PageID #:
                                       18674                                       1013



01:21:22    1   Q.   What about BattleForge, what -- why do you believe it

01:21:32    2   was available before March 2013?

01:21:34    3   A.   For similar reasons.     I looked on the Internet Archive

01:21:38    4   for public references that were saved and snapshotted prior

01:21:42    5   to that date.

01:21:43    6              MR. KOHM:   Mr. Smith, can you pull up DX-949 and

01:21:48    7   945?

01:21:49    8   Q.   (By Mr. Kohm)     Are these those screenshots -- or

01:21:57    9   screenshots of those Wayback Machine archives?

01:22:00   10   A.   These are snips of those archives, correct, yes.

01:22:04   11   Q.   And what date does it indicate the web page was

01:22:13   12   available?

01:22:14   13   A.   In the upper right, it talks -- it says that the -- the

01:22:18   14   URL, eagames.com/games/BattleForge was available publicly

01:22:23   15   on March 25th, 2009.

01:22:25   16              MR. KOHM:   Mr. Smith, can you pull up DX-957?

01:22:38   17   Q.   (By Mr. Kohm)     What is shown on the bottom of the

01:22:40   18   screen?

01:22:40   19   A.   On the bottom of the screen is the copyright notice

01:22:42   20   from the BattleForge manual that I reviewed.

01:22:45   21   Q.   All right.

01:22:46   22   A.   And it's copyright 2009 by Electronic Arts.

01:22:58   23              MR. KOHM:   And can we go to Slide 109, Mr. Smith?

01:23:09   24   109.   It's the motivation to combine.        Motivation to

01:23:37   25   combine.     There we go.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 14 of 180 PageID #:
                                       18675                                       1014



01:23:38    1   Q.   (By Mr. Kohm)   You mentioned motivation to combine

01:23:41    2   earlier.     Do you have an opinion whether a person of

01:23:44    3   ordinary skill in the art would have been motivated to

01:23:45    4   combine the publications related to Magic and BattleForge?

01:23:48    5   A.   Yeah, absolutely they would.      For starters, Magic is a

01:23:53    6   collectible card game.     BattleForge is also a collectible

01:23:57    7   card game.     They're both computer game implementations of

01:24:03    8   CCGs.

01:24:05    9              And BattleForge was very clear that it was

01:24:06   10   intending to combine real-time strategy games, or RTS,

01:24:11   11   features with the collectible card game features in games

01:24:13   12   like Magic.     So already, there's a motivation to combine

01:24:18   13   because they're the same genre.

01:24:23   14              In fact, if you remember what the cards looked

01:24:26   15   like from both games, they were functionally almost

01:24:26   16   identical.     You have the cost in the corner and the

01:24:31   17   strength of the card down in the other corner, a big

01:24:31   18   picture of the character in the middle, and underneath that

01:24:34   19   is some text that describes what they do.

01:24:36   20              And that's -- that's a very common theme in

01:24:39   21   this -- in this collectible card genre, as opposed to

01:24:39   22   regular playing cards which nobody collects because

01:24:45   23   they're -- you just have them already.

01:24:49   24              And they're both, in fact, card battle video

01:24:52   25   games.     The idea of a card battle game is one where you're
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 15 of 180 PageID #:
                                       18676                                       1015



01:24:56    1   playing cards to resolve the central conflict of the game.

01:25:00    2   You're trying to defeat the enemy.        The enemy is trying to

01:25:03    3   defeat you.    And you're using cards to do that.

01:25:05    4              Both Magic and BattleForge use cards to carry out

01:25:09    5   battles.    And the -- both of those games have resource

01:25:13    6   costs associated with the card, so they're both resource

01:25:16    7   management games.

01:25:17    8              Magic is a turn based game, and BattleForge is a

01:25:21    9   real-time game.      And so the way the resources flow through

01:25:23   10   the system is obviously a little different.          In one case,

01:25:27   11   it's based on turns.      And -- and Magic uses this tapping

01:25:30   12   idea.

01:25:31   13              But BattleForge, on the other hand, has a

01:25:33   14   constantly flowing power growth, and actually that's the

01:25:38   15   next point is that BattleForge has a timer.          There's

01:25:42   16   increasing power.      I think it's every two seconds you get

01:25:45   17   an extra chunk of -- of power from the various sources in

01:25:49   18   BattleForge.

01:25:49   19              Whereas, in Magic, every turn, your

01:25:56   20   previously-spent mana becomes available to you again, and

01:25:59   21   you can generate more based on certain game actions.

01:26:02   22   Q.   Turning to secondary considerations.

01:26:07   23              MR. KOHM:   Mr. Smith, can you pull up Slide 113?

01:26:11   24   Q.   (By Mr. Kohm)     Could you please explain what secondary

01:26:13   25   considerations are?
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 16 of 180 PageID #:
                                       18677                                       1016



01:26:14    1   A.   Yes.    My understanding is that secondary considerations

01:26:16    2   are related to whether a patent is not obvious.           And, for

01:26:22    3   example, even if you were to find all of the features in

01:26:25    4   the patent in the prior art, a secondary consideration of

01:26:31    5   non-obviousness would be that there was a lack of

01:26:35    6   commercial success in the -- for those combinations.            And

01:26:38    7   then the patent came along, and all of a sudden it was

01:26:42    8   making money again.

01:26:45    9               But there's a -- you know, the idea of industry

01:26:48   10   praise.     The combination was or was not, you know, widely

01:26:54   11   lauded by -- by people in the industry.

01:26:56   12               So, in this particular case, the -- the patents

01:26:59   13   that we're looking at, the '137 and '481 patents, there --

01:27:04   14   there was no evidence of commercial success, to my

01:27:07   15   knowledge.     I've reviewed no evidence that there was praise

01:27:11   16   in the industry for the combination of these features.

01:27:15   17               There's no evidence that -- that the patents

01:27:18   18   themselves provided a solution to a long-felt need.            There

01:27:23   19   are no unexpected results because what you're really

01:27:27   20   talking about is a method of drawing cards in a card game.

01:27:30   21               And there was no skepticism or teaching away --

01:27:35   22   that is, the patent's combination didn't do something that

01:27:39   23   was different from prior combinations and say this is

01:27:42   24   different and this is why we're -- we're inventive.

01:27:49   25   Q.   So what is your opinion with respect to Claim 1 of the
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 17 of 180 PageID #:
                                       18678                                       1017



01:27:58    1   '137 patent?

01:27:58    2   A.   Is that Claim 1 of the '137 patent is obvious over the

01:28:04    3   prior art references that I've disclosed and discussed and

01:28:08    4   also over the knowledge of one -- in combine -- in

01:28:12    5   combination of the knowledge of one of ordinary skill in

01:28:15    6   the art.

01:28:15    7              In short, all of the features claimed in that

01:28:18    8   claim were well-known at the time of the invention.

01:28:20    9   Q.   And do you believe that Magic and BattleForge

01:28:33   10   anticipate that claim?

01:28:33   11   A.   Yes, I do.   I believe that Magic by itself anticipates

01:28:39   12   all of the elements of Claim 1 of the '137 patent, and

01:28:43   13   that -- so does BattleForge.

01:28:45   14   Q.   What about Claim 2 of the '137 patent, what's your

01:28:49   15   opinion?

01:28:49   16   A.   That -- that Claim 2 of -- let me just turn to it,

01:29:00   17   please.    Claim 2 of the '137 patent is, first of all,

01:29:05   18   rendered obvious by the combination of BattleForge and

01:29:08   19   Magic, along with the knowledge of one of skill in the art.

01:29:12   20              And I believe that Magic certainly anticipates all

01:29:15   21   of those extra features because it's visually showing the

01:29:20   22   card being removed from the hand and another card being

01:29:23   23   drawn into it.

01:29:25   24              And to the extent that BattleForge doesn't show

01:29:29   25   the card going all the way out of the hand, it's taken out
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 18 of 180 PageID #:
                                       18679                                       1018



01:29:32    1   of play.      And so it would have been obvious to make that

01:29:35    2   change from a swooping card to one actually going away in

01:29:39    3   the first place.      Drawing cards was not a new thing in

01:29:42    4   2013.

01:29:42    5   Q.   Now, what's your opinion regarding Claim 15 of the '137

01:29:45    6   patent?

01:29:45    7   A.   Claim 15 is the same analysis that I just gave with

01:29:53    8   regard to Claim 2 because it is a method version of the

01:29:59    9   server claim of Claim 2.

01:30:03   10              So all of -- all of what I just said with respect

01:30:05   11   to Claim 2 also applies to Claim 15.

01:30:08   12   Q.   And what is your opinion regarding Claim 4 of the '481

01:30:15   13   patent?

01:30:15   14   A.   Right.    So we first have to take a look at Claim 1, I

01:30:27   15   think.     I know Claim 1 wasn't asserted.      But in order to

01:30:31   16   understand that, Claim 4 is a dependent claim.           So you have

01:30:34   17   to take a look at Claim 1 to see what all of the other

01:30:38   18   elements are.      But all of those elements in Claim 1 were --

01:30:42   19   were met by Magic.

01:30:44   20              And -- and so is the element in Claim 4.         And so,

01:30:50   21   therefore, Magic anticipates Claim 4.

01:30:51   22   Q.   What about BattleForge?

01:30:54   23   A.   And BattleForge, let's see -- processing -- yeah, so

01:31:01   24   BattleForge meets all of the claim elements.          At a minimum,

01:31:08   25   BattleForge renders obvious this claim element in view of
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 19 of 180 PageID #:
                                       18680                                       1019



01:31:11    1   knowledge of one of ordinary skill because, like I said,

01:31:14    2   the idea of drawing and replacing cards in a hand of cards

01:31:19    3   is obvious.

01:31:20    4   Q.   Do you have an opinion regarding Claim 4 with respect

01:31:23    5   to BattleForge and Magic together?

01:31:25    6   A.   Yes.     Together, combined, Magic and BattleForge do

01:31:30    7   disclose all of the elements of Claim 4.         And it would have

01:31:34    8   been obvious to do so from one of ordinary skill in the

01:31:37    9   art.

01:31:37   10   Q.   And what about Claim 5 of the '481 patent?

01:31:43   11   A.   Right.     Claim 5 is the one that talks about having a

01:31:46   12   timer on the turn -- that is, the time limit.           And just --

01:31:51   13   again, by itself, a time limit is well-known.

01:31:54   14               So applying a time limit to the game of Claim 1

01:31:57   15   would also have been obvious.       And it -- in view of the

01:32:00   16   combination of Magic and BattleForge, would also have been

01:32:06   17   obvious to one of ordinary skill.        And, in fact,

01:32:09   18   BattleForge by itself anticipates that by directly showing

01:32:13   19   a timer on some of its missions.

01:32:16   20   Q.   Thank you.

01:32:16   21               MR. KOHM:   You can take down this slide.

01:32:19   22   Q.   (By Mr. Kohm)      You reviewed code for Clash Royale

01:32:23   23   regarding infringement in this case, correct?

01:32:25   24   A.   Yes, I did.

01:32:26   25   Q.   Did you form any opinions regarding any -- what are
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 20 of 180 PageID #:
                                       18681                                       1020



01:32:31    1   referred to as non-infringing alternatives?

01:32:32    2   A.   Yes, I did.

01:32:33    3   Q.   And did you -- do you believe there are any so-called

01:32:43    4   non-infringing alternatives?

01:32:43    5   A.   Well -- so, I mean, first of all, I don't think the

01:32:46    6   patents are infringed in the first place, but it's my

01:32:49    7   understanding that in view of the required sequence of

01:32:55    8   steps, selection and then subtraction and then addition,

01:32:59    9   and in view of the flowchart that I showed earlier where we

01:33:03   10   talked about how the process flowed during that game update

01:33:06   11   loop where -- well, actually, I don't know if I should talk

01:33:12   12   about all of that just yet.

01:33:15   13   Q.   Can you keep it at a high level?

01:33:17   14   A.   Okay.   I'll keep it at a high level.

01:33:20   15            In view of that game update process where there

01:33:22   16   was the card-playing process that did the subtraction of

01:33:30   17   Elixir and then the creation of the spell on the screen and

01:33:33   18   then after that the frequent fractional addition of Elixir,

01:33:33   19   all you would have to do is swap those in order to

01:33:40   20   demonstrate unequivocally or even further demonstrate, I

01:33:44   21   should say, that addition happens before subtraction, and,

01:33:47   22   therefore, the claims could not possibly be infringed.

01:33:49   23   Q.   Are you able to estimate how much engineering time it

01:33:52   24   would take to implement such an alternative?

01:33:54   25   A.   Yes, I am, having looked at the code.        I mean, the two
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 21 of 180 PageID #:
                                       18682                                       1021



01:34:00    1   function calls that we're talking about are literally like

01:34:02    2   15 or 20 lines apart from one another.

01:34:06    3            So I think I -- I looked -- I mean, actually doing

01:34:08    4   the change would take half a minute.        Then you have to test

01:34:11    5   it and make sure that other things don't change down the

01:34:14    6   road.

01:34:15    7            But having reviewed the functional flow of how all

01:34:19    8   these messages pass through the system, I -- it wouldn't

01:34:21    9   take longer than a few days to do the testing and then

01:34:25   10   verify everything works.

01:34:27   11   Q.   Thank you, Mr. Friedman.

01:34:29   12            MR. KOHM:    I pass the witness.

01:34:30   13            THE COURT:     Cross-examination by the Plaintiff?

01:34:34   14            MR. MOORE:     Thank you, Your Honor.

01:35:09   15            May I proceed, Your Honor?

01:35:11   16            THE COURT:     Well, your co-counsel is standing up

01:35:13   17   in the middle of the courtroom.

01:35:14   18            MR. MOORE:     Oh, I'm sorry.     We have binders.      May

01:35:16   19   he pass them out, please?

01:35:18   20            THE COURT:     He may pass them out.

01:35:20   21            MR. MOORE:     Thank you.

01:35:32   22            THE WITNESS:     Thank you.

01:35:34   23            THE COURT:     All right.     Mr. Moore, you may proceed

01:35:37   24   when you're ready.

01:35:37   25            MR. MOORE:     Thank you, Your Honor.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 22 of 180 PageID #:
                                       18683                                       1022



01:35:37    1                           CROSS-EXAMINATION

01:35:38    2   BY MR. MOORE:

01:35:38    3   Q.   Good afternoon, Mr. Friedman.

01:35:40    4   A.   Good afternoon.

01:35:40    5   Q.   Good to see you again.

01:35:42    6   A.   Thank you.

01:35:43    7   Q.   Now, you have significant experience in casino gaming,

01:35:49    8   correct?

01:35:49    9   A.   I do.

01:35:50   10   Q.   And casino gaming typically involves betting real

01:35:54   11   money, right?

01:35:54   12   A.   Yes.

01:35:54   13   Q.   Okay.   And, in fact, you mentioned that -- your

01:35:57   14   company, Olympian Gaming on direct; do you recall that?

01:35:59   15   A.   I do.

01:36:00   16   Q.   And that company was started as an independent casino

01:36:04   17   game design and analysis consultancy; isn't that right?

01:36:08   18   A.   That's right.

01:36:08   19   Q.   You also mentioned that you're the inventor on around

01:36:12   20   40 patents?

01:36:13   21   A.   Yes.

01:36:13   22   Q.   And you recall you listed a few of those patents in

01:36:16   23   your expert report?

01:36:17   24   A.   I do.

01:36:17   25   Q.   And one of them that you listed had the title of Bad
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 23 of 180 PageID #:
                                       18684                                       1023



01:36:22    1   Beat Blackjack; is that correct?

01:36:24    2   A.   That's correct.

01:36:25    3   Q.   Another one was titled Poker Game With Variable Payouts

01:36:29    4   Based on Probabilities of Winning, correct?

01:36:30    5   A.   Yes.

01:36:30    6   Q.   And then the third one was called Acey-Deucey with a

01:36:35    7   discolored draw option, correct?

01:36:35    8   A.   That wasn't the name of the patent.        That was a

01:36:38    9   description, but, yes.

01:36:39   10   Q.   Okay.    That was the description.     Thank you.

01:36:41   11               Now, you're -- you're not a professor, correct?

01:36:43   12   A.   I am not a professor.

01:36:44   13   Q.   And you're not a Ph.D.?

01:36:46   14   A.   That's correct.

01:36:46   15   Q.   And would you agree that Clash Royale is a mobile

01:36:51   16   online game in which multiple players have characters that

01:36:56   17   fight each other?

01:36:59   18   A.   Yes.

01:37:00   19   Q.   But you never worked on a -- as a developer on that

01:37:03   20   type of game, correct?

01:37:07   21   A.   Not on that type of game, no.

01:37:14   22   Q.   All right.    And you've been working on this case on

01:37:16   23   behalf of Supercell for a little under a year; is that

01:37:19   24   right?

01:37:19   25   A.   That sounds right.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 24 of 180 PageID #:
                                       18685                                       1024



01:37:20    1   Q.   And when we took your deposition in June of this year,

01:37:23    2   I think you said that you had already invoiced Supercell

01:37:28    3   more than a $100,000.00 for your work; is that right?

01:37:30    4   A.   I -- I believe that's right, yes.

01:37:32    5   Q.   And you've done work since -- from June until right

01:37:35    6   here today?

01:37:35    7   A.   Oh, yes.

01:37:36    8   Q.   And so what's the total now that you've invoiced to

01:37:40    9   Supercell for your work?

01:37:41   10   A.   I don't recall the number.

01:37:43   11   Q.   Would it be more than 200,000?

01:37:45   12   A.   Likely, yeah.

01:37:47   13   Q.   All right.   Now, let -- you talked about invalidity,

01:37:56   14   and it's your opinion that each of the two battle patents

01:37:59   15   is invalid, correct?

01:38:00   16   A.   That's right.

01:38:01   17   Q.   Now, you understand that Supercell must convince the

01:38:05   18   jury of its defense of invalidity by clear and convincing

01:38:07   19   evidence, right?

01:38:11   20   A.   I do.

01:38:11   21   Q.   And, in fact, would you agree that to do that,

01:38:14   22   Supercell and you must show that the prior art discloses

01:38:19   23   each and every element of the claims of the patents that

01:38:24   24   are at issue here in this lawsuit by clear and convincing

01:38:27   25   evidence, right?
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 25 of 180 PageID #:
                                       18686                                       1025



01:38:30    1   A.   Yes, I understand that.

01:38:31    2   Q.   Not merely by the lower standard of preponderance of

01:38:34    3   the evidence, correct?

01:38:35    4   A.   Okay.

01:38:35    5   Q.   Do you understand that?

01:38:37    6   A.   Yes.

01:38:37    7   Q.   And is that the evidence -- is that the burden that you

01:38:40    8   applied in the work that you did?

01:38:42    9   A.   I'm not sure how to answer that question.

01:38:47   10   Q.   That's fine.    I'll -- I'll withdraw it.

01:38:50   11               Now, you first argue -- you argue -- or you've

01:38:54   12   presented here -- testified about two different types of

01:38:57   13   invalidity defenses; is that correct?

01:39:00   14   A.   Yes.

01:39:00   15   Q.   One is called anticipation; is that right?

01:39:04   16   A.   Yes.

01:39:06   17   Q.   Okay.    And the other is called obviousness, right?

01:39:10   18   A.   That's right.

01:39:10   19   Q.   And you understand that among the different defenses

01:39:13   20   Supercell is presenting in this lawsuit, that it is arguing

01:39:18   21   both anticipation and obviousness?

01:39:21   22   A.   Yes, I do understand that.

01:39:23   23   Q.   Okay.    Now -- talking about anticipation first, to

01:39:28   24   prove its defense of anticipation, Supercell must convince

01:39:36   25   the jury that there is a single prior art reference that
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 26 of 180 PageID #:
                                       18687                                       1026



01:39:41    1   discloses each and every single element of the claims of

01:39:46    2   the patents at issue, correct?

01:39:48    3   A.   That's right.

01:39:48    4   Q.   And even if a single element is missing from that prior

01:39:52    5   art reference, there is no anticipation, correct?

01:39:54    6   A.   That's my understanding, yes.

01:39:56    7   Q.   All right.   Now, you have offered opinions on two

01:40:02    8   different references -- two different prior art references,

01:40:04    9   correct?

01:40:04   10   A.   I think I would characterize it as a collection of

01:40:10   11   documents relating to two different games.

01:40:12   12   Q.   Two different games.     Thank you.

01:40:14   13              You've testified on direct, on your anticipation

01:40:20   14   testimony, you've talked about BattleForge and Magic,

01:40:23   15   correct?

01:40:23   16   A.   That's correct.

01:40:24   17   Q.   But for anticipation, it's not enough to show that all

01:40:30   18   of the elements of the claim are found among both of those

01:40:33   19   references together, correct?       Both of those games

01:40:37   20   together; isn't that right?

01:40:40   21   A.   That's right.

01:40:40   22   Q.   In fact, you would have to show that each of the games

01:40:47   23   on its own has all of the elements of the claims, correct?

01:40:50   24   A.   I would have to show that a single reference discloses

01:40:53   25   all of the claim elements, correct?
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 27 of 180 PageID #:
                                       18688                                       1027



01:40:55    1   Q.   And you would have to do that, or at least Supercell

01:40:58    2   would have to meet that burden by clear and convincing

01:41:00    3   evidence, correct?

01:41:00    4   A.   Yes, that's correct.

01:41:08    5   Q.   All right.       Now, BattleForge, that was not published by

01:41:11    6   GREE, correct?

01:41:12    7   A.   No, it was not.

01:41:13    8   Q.   It was published by Electronic Arts, or EA for short;

01:41:17    9   is that right?

01:41:17   10   A.   That's right.

01:41:17   11   Q.   And you testified about BattleForge and how that game

01:41:20   12   worked, right?

01:41:21   13   A.   I did.

01:41:22   14   Q.   But you've never actually played BattleForge, have you?

01:41:25   15   A.   I have not.

01:41:25   16   Q.   In fact, you first learned about the existence of the

01:41:28   17   game BattleForge from Supercell's attorneys, right?

01:41:30   18   A.   That's right.

01:41:35   19   Q.   And now when you talked about Clash Royale and whether

01:41:38   20   it infringed the battle patents, you primarily relied on

01:41:42   21   source code from Clash Royale to try to argue that it

01:41:44   22   didn't infringe, right?

01:41:45   23   A.   No, that's not accurate.       I relied on my analysis of

01:41:49   24   the game itself and the source code.

01:41:49   25   Q.   Okay.    Fine.     You relied on source code -- in fact, you
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 28 of 180 PageID #:
                                       18689                                       1028



01:41:53    1   showed the jury source code from Clash Royale when you were

01:41:57    2   testifying about whether it infringes the GREE patents,

01:42:00    3   right?

01:42:00    4   A.   That's correct.

01:42:01    5   Q.   But you didn't show the jury any source code from

01:42:06    6   BattleForge, did you?

01:42:06    7   A.   That would have been impossible.

01:42:10    8              MR. MOORE:   Objection, nonresponsive.       Motion to

01:42:12    9   strike, Your Honor.

01:42:18   10              THE COURT:   Sustained.

01:42:19   11              You need to answer the question, Mr. Friedman.           If

01:42:23   12   you didn't show them, you didn't show them.          If you did,

01:42:26   13   you did.

01:42:27   14   A.   That's -- you're correct.

01:42:30   15   Q.   (By Mr. Moore)     Okay.   In fact, you've never seen any

01:42:33   16   source code for BattleForge, have you?

01:42:34   17   A.   That's correct.

01:42:35   18   Q.   So to try to show the jury -- or strike that.

01:42:39   19              To testify before the jury about Clash Royale,

01:42:44   20   you -- strike that.      I'll withdraw and move on.

01:42:46   21              Now, you talked about -- in your testimony on

01:42:52   22   BattleForge, you talked about a manual for BattleForge.             Do

01:42:57   23   you recall that?

01:42:57   24   A.   Yes, I do.

01:42:59   25   Q.   And you pointed to different parts about the manual
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 29 of 180 PageID #:
                                       18690                                       1029



01:43:01    1   during your testimony, right?

01:43:03    2   A.   Yes.

01:43:03    3   Q.   Now, you received that manual for BattleForge for --

01:43:07    4   from counsel for Supercell, correct?

01:43:09    5   A.   Correct.

01:43:09    6   Q.   And you also showed screenshots from a video of

01:43:14    7   BattleForge on your direct examination?

01:43:15    8   A.   That's correct.

01:43:15    9   Q.   Now, you didn't actually play the video for the jury,

01:43:21   10   right?

01:43:21   11   A.   You mean run it on -- no, I did not.

01:43:25   12   Q.   All right.    Now, you also got that video -- or strike

01:43:28   13   that.

01:43:29   14               You learned about that video through the attorneys

01:43:31   15   for Supercell, correct?

01:43:32   16   A.   Yes.

01:43:32   17   Q.   And you first got it after you were hired -- hired as

01:43:35   18   an expert in this case, right?

01:43:38   19   A.   Yes.

01:43:46   20   Q.   Okay.

01:43:47   21               MR. MOORE:   Mr. Groat, could you please pull up

01:43:50   22   Mr. Friedman's Slide 20 from -- I believe it's the 3B deck?

01:43:56   23   Q.   (By Mr. Moore)      Okay.   Now, I believe on direct

01:44:06   24   examination, you discussed this claim element with respect

01:44:10   25   to BattleForge; is that right?
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 30 of 180 PageID #:
                                       18691                                       1030



01:44:15    1   A.   Yes, that's correct.

01:44:16    2   Q.   And this is the claim element of the battle patents --

01:44:20    3   of GREE's battle patents that requires a sequence, right?

01:44:24    4   A.   Yes.

01:44:24    5   Q.   It requires a sequence of selecting and then

01:44:29    6   subtracting and then adding; is that right?

01:44:34    7   A.   That's right.

01:44:35    8   Q.   Okay.

01:44:35    9               MR. MOORE:   You may take that down, please.

01:44:38   10               Now, Mr. Groat, would you please pull up

01:44:42   11   Mr. Friedman's opening expert report at Paragraph 368,

01:44:46   12   which is on Page 186?

01:44:51   13   Q.   (By Mr. Moore)      And you wrote an expert report in -- in

01:44:57   14   this case?     Actually I think you wrote two; is that right?

01:45:03   15   A.   That's right.

01:45:04   16               MR. MOORE:   You can take that down, Mr. Groat.

01:45:05   17   Q.   (By Mr. Moore)      And you discussed BattleForge in at

01:45:08   18   least one of those reports; is that right?

01:45:09   19   A.   Yes, that's right.

01:45:10   20   Q.   And the expert report was to be a statement by you of

01:45:12   21   the opinions that you might offer in the trial of this

01:45:17   22   case; is that right?

01:45:17   23   A.   Yes.

01:45:18   24   Q.   You have in your binder a copy of the reports should

01:45:22   25   you need to consult them, but I'm showing you one of the
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 31 of 180 PageID #:
                                       18692                                       1031



01:45:25    1   pages from your report.

01:45:26    2               Do you recognize this as Paragraph 368 from your

01:45:29    3   opening expert report?

01:45:31    4   A.   Yeah, that looks like what I wrote, yes.

01:45:33    5   Q.   And on the bottom of the screen there, there's an image

01:45:35    6   from the game BattleForge, right?

01:45:41    7   A.   Yes.

01:45:41    8               MR. MOORE:   All right.   Now, could you blow up the

01:45:43    9   paragraph there now, please, Mr. Groat?

01:45:46   10   Q.   (By Mr. Moore)      All right.   So about five lines down at

01:45:51   11   the end of the line, do you see the sentence that says "in

01:45:54   12   the example"?

01:45:57   13   A.   Yes.

01:45:57   14   Q.   And that -- there you say -- first, you say:          In the

01:46:03   15   example shown below, the player initially has 91 power

01:46:07   16   shown on its power meter when selecting the Master Archers,

01:46:13   17   and then a reference to BFframe1.        Do you see that?

01:46:19   18   A.   Yes, I do.

01:46:19   19               MR. MOORE:   If you could take that down and blow

01:46:22   20   up the image below that, along with the text underneath it,

01:46:26   21   please.     That's fine.

01:46:27   22   Q.   (By Mr. Moore)      This is the image BFframe1, correct?

01:46:31   23   A.   Yes.

01:46:32   24   Q.   And what you're referring to there as 91 is in the very

01:46:35   25   top right corner --
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 32 of 180 PageID #:
                                       18693                                       1032



01:46:36    1            MR. MOORE:     I don't know if you can blow that up

01:46:38    2   anymore, please, Mr. Groat.

01:46:40    3   Q.   (By Mr. Moore)    You're referring to the number 91 right

01:46:43    4   there in the upper right corner, correct?

01:46:44    5   A.   That's right.

01:46:45    6            MR. MOORE:     All right.    Could we go back to the

01:46:47    7   paragraph, please?      And blow up the paragraph again.

01:46:54    8   Q.   (By Mr. Moore)    Okay.   So the sentence continues in

01:46:56    9   your report:      Followed by placement of the Master Archers

01:47:01   10   in the battlefield with an increase in power of + 4 to 95

01:47:07   11   available power.      And then you refer to BFframe2.

01:47:11   12            And you wrote that in your report?

01:47:13   13   A.   I did.

01:47:14   14            MR. MOORE:     All right.    Could we go to the next

01:47:16   15   page, please?      And please blow up the top image along with

01:47:20   16   the text underneath.

01:47:22   17   Q.   (By Mr. Moore)    And this is BFframe2 as you refer to in

01:47:27   18   your report?

01:47:27   19   A.   It is.

01:47:27   20   Q.   And the 95 that we're talking about, again, is in the

01:47:30   21   upper right-hand corner, correct?

01:47:33   22   A.   That's right.

01:47:36   23   Q.   All right.

01:47:36   24            MR. MOORE:     Let's go back to the prior page and

01:47:38   25   blow up the paragraph.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 33 of 180 PageID #:
                                       18694                                       1033



01:47:39    1   Q.   (By Mr. Moore)     And then you continue with that

01:47:41    2   sentence by saying:      And subtraction of the 50 power cost

01:47:46    3   for Master Archers from 95 available power as the Master

01:47:51    4   Archers are deployed into the battlefield, and you refer to

01:47:56    5   BFframe3, correct?

01:48:00    6   A.   That's correct.

01:48:01    7              MR. MOORE:   Now, let's go to the next page, again,

01:48:04    8   and please pull up BFframe3 at the bottom of the page.

01:48:09    9   Q.   (By Mr. Moore)     And this is the BFframe3; is that

01:48:11   10   correct?

01:48:11   11   A.   Yes, it is.

01:48:14   12   Q.   All right.    And up in the upper right-hand corner it

01:48:17   13   says 45, right?

01:48:19   14   A.   Right.

01:48:20   15   Q.   And that's what happens when the 50 power cost for the

01:48:24   16   Master Archers is subtracted from the 95 available power is

01:48:28   17   you get that 45, right?

01:48:30   18   A.   Exactly.

01:48:31   19              MR. MOORE:   Thank you.    You may take that down.

01:48:35   20   Q.   (By Mr. Moore)     Now, you also talked about the Magic

01:48:37   21   game, correct?

01:48:38   22   A.   I did.

01:48:39   23   Q.   And, again, that's not a game that GREE published,

01:48:43   24   right?

01:48:43   25   A.   That's right.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 34 of 180 PageID #:
                                       18695                                       1034



01:48:44    1   Q.   Who published Magic?

01:48:47    2   A.   The game I reviewed was published by MicroProse.

01:48:52    3   Q.   And there -- you said the game that you reviewed.

01:48:52    4   That's because there was a number of Magic games that have

01:48:52    5   been published over the years?

01:48:53    6   A.   That's correct, there have been many PC games based on

01:48:57    7   the card game Magic.

01:48:58    8   Q.   And the one that you relied on for your invalidity

01:49:01    9   opinions in this case is a game called Magic: The Gathering

01:49:07   10   that was published in 1997; is that right?

01:49:09   11   A.   That's correct.

01:49:11   12   Q.   Okay.   But you have never played the 1997 Magic PC

01:49:17   13   game, have you?

01:49:17   14   A.   I have not.

01:49:18   15   Q.   In fact, you don't -- you didn't recall at your

01:49:20   16   deposition whether you were even aware of that game before

01:49:23   17   you were hired for this case; is that right?

01:49:25   18   A.   That's right.

01:49:26   19   Q.   And you didn't show the jury any source code from the

01:49:31   20   1997 Magic PC game on your direct testimony, did you?

01:49:34   21   A.   I did not.

01:49:35   22   Q.   In fact, you've never seen the source code from the

01:49:38   23   1997 Magic PC game; is that correct?

01:49:40   24   A.   That's correct.

01:49:40   25   Q.   Now, you did show a manual from that game; is that
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 35 of 180 PageID #:
                                       18696                                       1035



01:49:43    1   right?

01:49:43    2   A.   Yes, yes, I --

01:49:44    3   Q.   And you got that manual for -- from the attorneys for

01:49:48    4   Supercell; is that right?

01:49:49    5   A.   That's right.

01:49:50    6   Q.   Now, the second invalidity defense that you offered

01:50:01    7   testimony about was this defense of obviousness; is that

01:50:04    8   correct?

01:50:04    9   A.   That's correct.

01:50:04   10   Q.   And what obviousness is, is that if you have two or

01:50:09   11   more different prior art games or other references, you can

01:50:12   12   combine them together to try to make the invention, right?

01:50:16   13   A.   I don't know about trying to make the invention, but I

01:50:22   14   think the test for obviousness is whether all of the claim

01:50:24   15   elements are disclosed by a combination of references in

01:50:28   16   combination with the knowledge of one of ordinary skill.

01:50:30   17   Q.   Right.    But that combination must disclose all of the

01:50:35   18   claim elements, right?

01:50:36   19   A.   That's correct.

01:50:37   20   Q.   If even a single claim element is not disclosed by that

01:50:41   21   combination, then there can be no obviousness, correct?

01:50:44   22   A.   That's right.

01:50:45   23   Q.   Okay.    And to -- for you to testify and persuade the

01:50:54   24   jury of obviousness, you can't use hindsight, correct?

01:50:57   25   A.   Yes, that's correct.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 36 of 180 PageID #:
                                       18697                                       1036



01:50:58    1   Q.   In other words, you don't look at what's known right

01:51:01    2   now and say, well, 10 years -- you know, looking back 10

01:51:03    3   years ago, that seems obviousness now?         That's not the

01:51:06    4   right test, is it?

01:51:07    5   A.   No.    The test for obviousness is in view of the person

01:51:10    6   of ordinary skill in the art at the time of the invention.

01:51:12    7   Q.   And so -- in other words, you must cast your mind back

01:51:16    8   to the time of the invention and think about what was known

01:51:19    9   then?

01:51:19   10   A.   Correct.

01:51:20   11   Q.   And the time of the invention for the GREE '137 and

01:51:25   12   '481 battle patents is 2013; is that correct?

01:51:28   13   A.   That's right.

01:51:28   14   Q.   Now, your argument -- or, I'm sorry, not your

01:51:34   15   arguments.      Your testimony on obviousness related to the

01:51:37   16   combination of BattleForge and Magic, correct?

01:51:41   17   A.   I did testify on that, yes.

01:51:44   18   Q.   All right.    And those are the same two games that you

01:51:47   19   looked at for the anticipation testimony, correct?

01:51:49   20   A.   Yes.

01:51:51   21   Q.   In other words, what you say is that if you take what

01:51:55   22   Magic had and what BattleForge had and you combine them,

01:51:59   23   then you end up with something that has all of the elements

01:52:03   24   of the claims of the GREE patents, correct?

01:52:06   25   A.   When you add in the knowledge of one of ordinary skill,
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 37 of 180 PageID #:
                                       18698                                       1037



01:52:10    1   that's true.

01:52:11    2   Q.   Right.     In light of what people of ordinary skill

01:52:14    3   thought in 2013, correct?

01:52:15    4   A.   Correct.

01:52:16    5   Q.   All right.     Now, Magic came out in 1997, correct?

01:52:20    6   A.   Yes.

01:52:21    7   Q.   And BattleForge came out in 2009, right?

01:52:26    8   A.   Yes.

01:52:26    9   Q.   Now, you didn't present any evidence here that between

01:52:30   10   1997 and 2009 anybody came out with a game that combined

01:52:36   11   the features of Magic and BattleForge, correct?

01:52:43   12   A.   Well, I mean, I -- I discussed BattleForge is itself a

01:52:47   13   combination of real-time strategy games and that card --

01:52:53   14   collectible card game genre which Magic launched, but I

01:53:01   15   mean, other than that, I don't know that I did.

01:53:03   16   Q.   You didn't point to a real game that existed where you

01:53:04   17   said, look, it's got all the features of both Magic and

01:53:07   18   BattleForge, right?

01:53:07   19   A.   No, I did not.

01:53:08   20   Q.   Okay.    And -- you didn't point to any real game that

01:53:14   21   existed after 2009 and before 2013 that had all of the

01:53:18   22   features of the combination of the Magic game and the

01:53:21   23   BattleForge game, did you?

01:53:22   24   A.   No, I did not.

01:53:28   25   Q.   All right.     And you've been here throughout various
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 38 of 180 PageID #:
                                       18699                                       1038



01:53:30    1   points of this trial; is that right?

01:53:31    2   A.   Yes, that's right.

01:53:31    3   Q.   Have you heard the testimony that between the 2009 and

01:53:35    4   2013 time frame, these mobile social games were becoming

01:53:38    5   very popular?

01:53:38    6   A.   I did hear that.

01:53:40    7   Q.   All right.    Okay.   Now, on the issue of infringement,

01:53:58    8   Mr. Friedman, you didn't -- the analysis that you did on

01:54:00    9   infringement looked at whether every element of the claims

01:54:03   10   of the '137 and '481 patents were present in Clash Royale,

01:54:09   11   correct?

01:54:09   12   A.   Yes, I looked at that.

01:54:11   13   Q.   And that's the proper analysis to do for infringement,

01:54:14   14   right?

01:54:14   15   A.   So for infringement, all you have to do is identify one

01:54:19   16   element of the claim that's not met by the accused device,

01:54:23   17   and it doesn't infringe.

01:54:24   18   Q.   Right.    So the question of infringement is, does it

01:54:26   19   have the elements, or doesn't it have -- doesn't it have

01:54:29   20   the elements, right?

01:54:30   21   A.   That's correct.

01:54:31   22   Q.   Okay.    Now, you didn't present any testimony that there

01:54:35   23   can't be any infringement because GREE doesn't use its own

01:54:39   24   patents here in the United States, did you?

01:54:41   25   A.   No, I did not.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 39 of 180 PageID #:
                                       18700                                       1039



01:54:42    1   Q.   That's not a defense to patent infringement, right?

01:54:44    2   A.   I -- I don't believe so.

01:54:47    3   Q.   Instead, the question on infringement is whether

01:54:50    4   Supercell uses the inventions in GREE's patents in the

01:54:54    5   United States, correct?

01:54:55    6   A.   Yeah, I think it's make, use, sell, or offer to sell,

01:55:00    7   yes.

01:55:00    8   Q.   Right.    But by Supercell, not by GREE, right, for

01:55:04    9   infringement?

01:55:05   10   A.   Right.

01:55:05   11   Q.   Okay.    Now, you didn't present any arguments that there

01:55:08   12   can't be any infringement here because Supercell makes more

01:55:11   13   money on its games in the United States than GREE does, did

01:55:14   14   you?

01:55:14   15   A.   I did not.

01:55:15   16   Q.   And that's not a defense to patent infringement either,

01:55:18   17   right?

01:55:18   18   A.   Not to my knowledge.

01:55:19   19   Q.   Okay.    You also didn't argue that there can't be an

01:55:22   20   infringement here because GREE's from Japan, right?

01:55:25   21   A.   I did not say that, no.

01:55:26   22   Q.   I understand.

01:55:27   23   A.   No.

01:55:28   24   Q.   Because wherever a party comes from is not relevant to

01:55:32   25   the question of patent infringement; is that right?
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 40 of 180 PageID #:
                                       18701                                       1040



01:55:34    1   A.   Not to my knowledge.

01:55:35    2   Q.   As long as a company owns a United States patent and

01:55:37    3   the company can prove that a Defendant infringes it, then

01:55:43    4   there should be patent infringement, right?

01:55:44    5   A.   That's my understanding, yes.

01:55:46    6   Q.   Okay.    Now, in your testimony on infringement, you

01:55:56    7   address, I believe, two claim elements that are present in

01:56:01    8   the '137 and '481 battle patents; is that right?

01:56:07    9   A.   I think that's right.      I mean, I addressed a couple of

01:56:12   10   features.

01:56:12   11   Q.   Right.    But your opinion was that there are two claim

01:56:15   12   elements that you would argue are not present in Clash

01:56:18   13   Royale, correct?

01:56:18   14   A.   My opinion is that those two elements are missing.

01:56:22   15   Q.   Okay.

01:56:22   16               MR. MOORE:   Could we please pull up Slide 2 from

01:56:25   17   the cross slides, Mr. Groat?

01:56:28   18   Q.   (By Mr. Moore)      All right.   You see here this is '137

01:56:37   19   patent, Claim 1?

01:56:38   20   A.   Yes.

01:56:39   21   Q.   All right.    And the two claim elements about which you

01:56:43   22   testified are the ones that are labeled h and i; is that

01:56:49   23   correct?

01:56:49   24   A.   I think that was the -- the labeling, yes.

01:56:53   25   Q.   All right.    So those are the two that you have
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 41 of 180 PageID #:
                                       18702                                       1041



01:56:55    1   testified here are not met or are not present in Clash

01:56:58    2   Royale, right?

01:56:59    3   A.   That's right.

01:57:00    4   Q.   But you didn't offer any testimony disputing that Claim

01:57:06    5   Elements a through g are present in Clash Royale; is that

01:57:09    6   right?

01:57:09    7   A.   Not here in trial, no.

01:57:10    8   Q.   So you didn't get up and say, well, a is not there, b

01:57:14    9   is not there, et cetera; you only focused on h and i,

01:57:18   10   correct?

01:57:18   11   A.   That's what I focused on, correct.

01:57:21   12               MR. MOORE:   All right.   Okay.   Take that down,

01:57:24   13   please.

01:57:24   14   Q.   (By Mr. Moore)      Now, you showed the jury some source

01:57:29   15   code from Clash Royale, correct?

01:57:30   16   A.   I did.

01:57:32   17   Q.   And in Clash Royale, there's both source code that runs

01:57:37   18   on the servers and then source code that runs on the client

01:57:41   19   device, such as the user's phone; is that right?

01:57:45   20   A.   That's correct.

01:57:45   21   Q.   And now, the -- the server source code is written in a

01:57:48   22   language called Java?

01:57:49   23   A.   Yes.

01:57:50   24   Q.   And it will have an extension on it?        Go ahead.

01:57:54   25   A.   File extension, dot, dot --
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 42 of 180 PageID #:
                                       18703                                       1042



01:57:55    1   Q.   I was going to let you pour your water.         That's fine.

01:58:01    2              THE COURT:   Let's be sure we talk one at a time,

01:58:04    3   gentlemen.

01:58:04    4              MR. MOORE:   Thank you, Your Honor.

01:58:05    5              THE COURT:   Let's continue.

01:58:05    6              MR. MOORE:   Okay.

01:58:06    7   Q.   (By Mr. Moore)     The server code in Clash Royale written

01:58:08    8   in the Java language has a file extension of .Java,

01:58:12    9   correct?

01:58:12   10   A.   Yes, typically.

01:58:14   11   Q.   And the client-side source code for Clash Royale is

01:58:16   12   written in a language known as C++, correct?

01:58:20   13   A.   That's correct.

01:58:21   14   Q.   And the file extension for that code is .cpp; is that

01:58:26   15   correct?

01:58:26   16   A.   And .h, but, yes, correct.

01:58:30   17   Q.   Okay.    But in your direct testimony, you only showed

01:58:33   18   the jury source code files with the .cpp extension, right?

01:58:40   19   A.   That's correct.

01:58:41   20   Q.   And so you only showed the jury client-side source code

01:58:44   21   in your direct testimony, correct?

01:58:46   22   A.   Right.

01:58:46   23   Q.   And you didn't show them any server-based source code,

01:58:51   24   correct?

01:58:51   25   A.   I did not.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 43 of 180 PageID #:
                                       18704                                       1043



01:58:51    1   Q.   Okay.

01:59:07    2            MR. MOORE:     Could you please pull up, Mr. Groat,

01:59:11    3   Mr. Friedman's rebuttal report, at Page 30, Paragraph 51?

01:59:32    4   Q.   (By Mr. Moore)     All right.   Now, in your rebuttal

01:59:34    5   report at Paragraph 51, towards the end of the paragraph,

01:59:39    6   do you see the sentence that begins:         As shown in the video

01:59:42    7   and described below?

01:59:43    8   A.   Yes, I see that.

01:59:44    9   Q.   And there you write:     As shown in the video and

01:59:48   10   described below, selection of a card in Clash Royale is not

01:59:52   11   complete until the player both chooses a card from the

01:59:56   12   player's hand and then chooses where within the battlefield

02:00:00   13   the card will be played.

02:00:03   14            Is that correct?

02:00:03   15   A.   That's correct.

02:00:06   16            MR. MOORE:     Could you please go to Mr. Friedman's

02:00:09   17   opening report, Page 386, at Paragraph 1087, and please --

02:00:21   18   I'm sorry, 1057.      Please blow that up.

02:00:23   19   Q.   (By Mr. Moore)     Now, in this paragraph, you were

02:00:30   20   discussing when the players may begin to play their cards;

02:00:34   21   is that correct?

02:00:34   22   A.   Yes, that's correct.

02:00:35   23   Q.   And in the second sentence of the paragraph, you talk

02:00:39   24   about there being two manners in which a player may select

02:00:44   25   a card for play, correct?
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 44 of 180 PageID #:
                                       18705                                       1044



02:00:47    1   A.   Yes, that's right.

02:00:48    2   Q.   One is they can tap on the card and then tap on the

02:00:53    3   battlefield, correct?

02:00:55    4   A.   Yes.

02:00:55    5   Q.   And then the second way they can do it is they can drag

02:00:59    6   their finger from the card to a location on the battlefield

02:01:03    7   and then release, correct?

02:01:05    8   A.   That's correct.

02:01:05    9   Q.   And then in the next sentence you say:         Once either

02:01:08   10   method is used, the selected card is erased from the hand,

02:01:12   11   the Elixir cost of the card is subtracted from the Elixir

02:01:15   12   meter, and the troop represented by the card appears at the

02:01:20   13   desired location in a transparent, inactive state.

02:01:25   14               Is that correct?

02:01:25   15   A.   That's correct.

02:01:25   16   Q.   Okay.    --

02:01:28   17               MR. MOORE:   Could we -- you can take that down?

02:01:31   18               Can we please go to Paragraph 1059, and blow that

02:01:35   19   one up?

02:01:36   20   Q.   (By Mr. Moore)      Now, you understand that -- you talked

02:01:38   21   about Elixir on your direct testimony?

02:01:41   22   A.   Yes, that's right.

02:01:42   23   Q.   And this is the bar at the bottom that goes up and down

02:01:44   24   over the course of the game?

02:01:45   25   A.   That's what's shown on the screen, yes.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 45 of 180 PageID #:
                                       18706                                       1045



02:01:47    1   Q.   On the screen, yes.      Thank you.

02:01:48    2            Now, there's a maximum amount of Elixir that a

02:01:55    3   player can ever get in Clash Royale; is that right?

02:01:57    4   A.   At any one time, yes.

02:01:59    5   Q.   At any one time.      No matter how good they are, they can

02:02:03    6   never get more than 10 Elixir, right?

02:02:05    7   A.   Yes, the Elixir meter can only hold 10 Elixir.

02:02:09    8   Q.   Okay.    And it's full at that point?

02:02:12    9   A.   Right.

02:02:12   10   Q.   Right.    And so if a player has 10 Elixir and then they

02:02:21   11   select a card, there will be subtraction of the amount of

02:02:27   12   that Elixir from the Elixir meter, correct?

02:02:29   13   A.   That's what the screen would show, yes.

02:02:34   14   Q.   Right.    And that's how the game works, right?

02:02:36   15   A.   Well, so the source code shows something a little bit

02:02:39   16   different.

02:02:39   17   Q.   Okay.    Now, if you have 10 Elixir, for example, and you

02:02:43   18   play a card that costs 5, your Elixir meter will go down

02:02:47   19   from 10 to 5, correct?

02:02:48   20   A.   That's what would be shown on the screen, yes.

02:02:50   21   Q.   Okay.    All right.

02:02:54   22            MR. MOORE:     Let me go to, please, Mr. Friedman's

02:03:02   23   Demonstratives 3A.

02:03:05   24            And, Your Honor, I'd like to show Mr. Friedman the

02:03:08   25   Slide No. 3, but I don't know if that's one for which
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 46 of 180 PageID #:
                                       18707                                       1046



02:03:11    1   Supercell's counsel would want to seal the courtroom.

02:03:13    2            THE COURT:    Take a moment and check with

02:03:15    3   Supercell's counsel.

02:03:16    4            MR. MOORE:    Thank you.

02:03:22    5            Your Honor, I'm advised that they would like to

02:03:25    6   seal the courtroom for this portion.

02:03:26    7            THE COURT:    All right.     Then to protect that

02:03:28    8   confidential information and based on counsel's

02:03:31    9   representation, I'll order the courtroom sealed.

02:03:33   10            Anyone present not subject to the protective order

02:03:35   11   that's been entered in this case should excuse themselves

02:03:38   12   and remain outside until the courtroom is reopened and

02:03:41   13   unsealed.

02:03:47   14            (Courtroom sealed.)

02:03:47   15            (This portion of the transcript is sealed and

02:03:47   16             filed under separate cover as

02:03:49   17             Sealed Portion No. 4.)

02:11:37   18            (Courtroom unsealed.)

02:11:38   19            THE COURT:    All right.     Counsel, proceed with your

02:12:02   20   redirect examination.

02:12:03   21            MR. KOHM:    Thank you, Your Honor.

02:12:03   22                         REDIRECT EXAMINATION

02:12:04   23   BY MR. KOHM:

02:12:04   24   Q.   Mr. Friedman, GREE's counsel asked you about whether --

02:12:08   25   regarding mobile social games; do you recall that?
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 47 of 180 PageID #:
                                       18708                                       1047



02:12:11    1   A.    I do, yes.

02:12:12    2   Q.    Is there any requirement in the '137 or '481 patents

02:12:17    3   that limit those patents to mobile social games?

02:12:21    4   A.    No.

02:12:22    5   Q.    Would it be possible to create a game that implemented

02:12:26    6   the claims of the '137 and '481 patent without being a

02:12:33    7   mobile social game?

02:12:33    8   A.    Yes.

02:12:39    9   Q.    GREE's counsel asked you -- or whether you reviewed the

02:12:46   10   source code for BattleForge and Magic.         Do you recall that?

02:12:49   11   A.    I do.

02:12:49   12   Q.    Why didn't you review the source code for BattleForge

02:12:52   13   and Magic?

02:12:53   14   A.    Couple of reasons.    First of all, source code is

02:12:56   15   generally confidential, and game companies don't release

02:13:00   16   it.    The only exception would be -- the usual exception

02:13:03   17   would be if it were an open source game, one that the

02:13:06   18   source code is published.

02:13:08   19                But Electronic Arts especially, when they released

02:13:11   20   BattleForge, they wouldn't have published the source code.

02:13:14   21                But more to the point, these games are 10, maybe

02:13:18   22   20-plus years old, so the source code was not available.

02:13:24   23                But really more to the point, I didn't need to

02:13:26   24   rely on the source code for the behavior of the game

02:13:29   25   because I wasn't attempting to identify the claim
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 48 of 180 PageID #:
                                       18709                                       1048



02:13:32    1   limitations by pointing at particular lines of source code.

02:13:36    2   I was trying to identify the claim limitations which are

02:13:39    3   method steps, drawing a card, playing a card, subtracting

02:13:43    4   mana or action points.     I was trying to map those claims to

02:13:48    5   behaviors or functions that were displayed by prior games.

02:13:51    6   So you don't need source code to do that.

02:13:55    7   Q.    Does the specification of the '137 and '481 patent

02:13:59    8   disclose any source code?

02:14:01    9   A.    No, it doesn't.

02:14:18   10   Q.    Were you able to determine whether or not Clash Royale

02:14:21   11   infringed or not infringed these patents without reviewing

02:14:24   12   source code?

02:14:25   13   A.    So that's a -- that's a tricky question, because on

02:14:29   14   first blush, it looks like the game might work in a certain

02:14:33   15   way.    But when you slow it down and kind of step through

02:14:36   16   frame-by-frame, you realize there's something more is going

02:14:40   17   on.

02:14:40   18             So, really, you do need to open up the source code

02:14:43   19   and examine how the flow of messages goes to the game.             And

02:14:47   20   that's why I prepared that flowchart so I could explain

02:14:50   21   that for you.

02:14:51   22   Q.    And do you recall the screenshots that were shown to

02:14:54   23   Dr. Akl during his cross-examination?

02:14:56   24   A.    Yes, I do.

02:14:56   25   Q.    Do you believe that those accurately reflect the
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 49 of 180 PageID #:
                                       18710                                       1049



02:15:00    1   operation of the source code?

02:15:01    2   A.   Yes, they do.

02:15:07    3   Q.   Do you believe that what was shown in those slides was

02:15:12    4   an anomaly?

02:15:14    5   A.   No, not at all.     It's -- the -- the constant addition

02:15:17    6   of Elixir is reflected in the Elixir bar.          It's very much

02:15:20    7   disclosed by the source code -- in fact, the line that we

02:15:23    8   reviewed.

02:15:25    9   Q.   GREE's counsel showed you your report where you

02:15:36   10   provided some opinions regarding BattleForge.           Do you

02:15:43   11   recall that?

02:15:43   12   A.   I do.

02:15:45   13            MR. KOHM:     And can we please pull that up,

02:15:47   14   Mr. Smith?     It was, I believe, opening at 368.        Oh, I'm

02:16:03   15   sorry, wrong one -- 1059.

02:16:27   16            Could you pull up, I'm sorry, Paragraph 368 of

02:16:31   17   Mr. Friedman's opening expert report?

02:16:35   18            Here, I'll just use -- Ms. Lockhart, can we use

02:16:39   19   the ELMO?

02:16:41   20   Q.   (By Mr. Kohm)     And I believe it's -- it's -- in

02:16:59   21   Paragraphs 1058 and 1059 where you were discussing -- I

02:17:03   22   guess in this case, Clash Royale, do you discuss addition

02:17:09   23   in either of these paragraphs?

02:17:12   24   A.   Let me --

02:17:13   25   Q.   Actually withdrawn.     Let me rephrase.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 50 of 180 PageID #:
                                       18711                                       1050



02:17:14    1            In either of these paragraphs do you discuss the

02:17:18    2   sequence in the relationship between the subtraction

02:17:20    3   occurring after selection with -- in comparison to when

02:17:24    4   addition occurs?

02:17:25    5   A.   Let me just read this on paper.       Yeah, I mean, I'm

02:17:43    6   talking about how the players can play or move regardless

02:17:46    7   of whether -- what's happening.       Really, the -- the point

02:17:48    8   here is the Elixir is growing regardless of whether you

02:17:51    9   play or not.

02:17:52   10   Q.   And with respect to BattleForge -- let me get

02:18:21   11   the right -- GREE's counsel asked you whether you believe

02:18:23   12   BattleForge met the claim limitations, correct?

02:18:27   13   A.   That's right.

02:18:27   14   Q.   And BattleForge includes some form of constant

02:18:30   15   addition?

02:18:30   16   A.   That's right.    BattleForge -- the -- the growth of

02:18:33   17   power in BattleForge is effectively identical to the growth

02:18:35   18   of power -- or Elixir in Clash Royale.         The timing is a

02:18:42   19   little different.      I think it's on 2-second increments

02:18:45   20   instead of sub-second increments.

02:18:49   21            But in both cases, they're both real-time games,

02:18:51   22   so BattleForge's power flows into that big round bubble at

02:18:52   23   a certain rate.      And in Clash Royale, Elixir flows into the

02:18:55   24   Elixir meter at a certain rate.       But addition in both games

02:18:59   25   is happening constantly.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 51 of 180 PageID #:
                                       18712                                       1051



02:19:00    1   Q.   And in this case, you've given the opinion that Clash

02:19:06    2   Royale does not infringe, and yet BattleForge practices the

02:19:10    3   limitations.     Is your testimony inconsistent?

02:19:14    4   A.   No, I don't think so.

02:19:15    5   Q.   Why?

02:19:15    6   A.   Well, for a couple of reasons.       The -- the disclosure

02:19:24    7   of constantly flowing Elixir having -- meeting a

02:19:31    8   sequence -- let me say it this way.

02:19:33    9               If what you're trying to do is disclose that

02:19:36   10   there's a sequence of selection, subtraction, and addition,

02:19:40   11   then finding that sequence in the prior art is sufficient

02:19:46   12   because one of ordinary skill would know -- and especially

02:19:51   13   when combined with other references, but certainly even by

02:19:53   14   itself, taking a look at the game, the real-time game that

02:19:58   15   says, well, if I'm playing a card, I subtract its -- its --

02:20:05   16   not Elixir -- its power, and then the meter goes up after

02:20:09   17   that is a disclosure of that sequence.

02:20:11   18               The construction that was issued later actually

02:20:14   19   said:   Well, in order to infringe, you can only do that

02:20:17   20   sequence.     But if you know about the sequence, you know

02:20:21   21   about the sequence.

02:20:24   22               So infringement requires the only test, which

02:20:30   23   means that Clash Royale -- in order for it to infringe,

02:20:33   24   must -- selection must precede subtraction, and subtraction

02:20:40   25   must precede addition.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 52 of 180 PageID #:
                                       18713                                       1052



02:20:41    1               And so we see that sequence in the prior art, and

02:20:44    2   the fact that other sequences also exist in the prior art

02:20:47    3   does not change that disclosure.

02:20:48    4   Q.   And are you -- with respect to Slides 4 and 5 that we

02:20:53    5   looked at with you with the -- the loop, the game loop --

02:20:56    6   A.   The flowcharts?

02:20:58    7   Q.   Yes.

02:20:59    8   A.   Yes.

02:20:59    9   Q.   Are you aware any of similar functionality in Magic or

02:21:03   10   BattleForge?

02:21:04   11   A.   Well, I mean, the flowcharts were intended to reflect

02:21:11   12   the operation of the Clash Royale source code.           The flow of

02:21:19   13   the game within Magic or within BattleForge would -- would

02:21:26   14   in some respects be similar.

02:21:29   15               I mean, I -- the issue of sending a message to a

02:21:31   16   server to sync up games, that would have been present in

02:21:34   17   BattleForge but not in Magic because the flow of the game

02:21:37   18   works differently.

02:21:38   19   Q.   Let me be more specific.

02:21:40   20               In BattleForge, are you aware of a functionality

02:21:45   21   that involves the 20-tick timer before deployment?

02:21:51   22   A.   Oh, I'm not specifically aware of -- of the

02:22:00   23   lag-prevention mechanism that -- that BattleForge uses.

02:22:23   24               MR. KOHM:    No further questions, Your Honor.

02:22:25   25               THE COURT:    You pass the witness?
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 53 of 180 PageID #:
                                       18714                                       1053



02:22:26    1              MR. KOHM:     I do.

02:22:28    2              THE COURT:     All right.   Is there additional

02:22:29    3   cross-examination, Mr. Moore?

02:22:31    4              MR. MOORE:     No, Your Honor.

02:22:32    5              THE COURT:     Then you may step down, Mr. Friedman.

02:22:34    6              THE WITNESS:     Thank you, Your Honor.

02:22:57    7              MR. KOHM:     Your Honor, may Mr. Friedman be

02:22:59    8   excused?

02:23:00    9              THE COURT:     Is there objection?

02:23:02   10              MR. MOORE:     Oh, sorry, no objection, Your Honor.

02:23:05   11              THE COURT:     Then, Mr. Friedman, you are excused,

02:23:09   12   sir.   You're free to stay.      You're free to leave.

02:23:16   13              Ladies and gentlemen, we're going to take a short

02:23:19   14   recess at this moment.

02:23:20   15              If you will simply close your notebooks and leave

02:23:23   16   them in your chairs.       I expect this to be relatively short.

02:23:27   17              Follow all my instructions, please, including, of

02:23:30   18   course, not to discuss the case with each other.           We'll be

02:23:34   19   back shortly to continue with the next witness.

02:23:34   20              The jury is excused for recess at this time.

02:23:36   21              COURT SECURITY OFFICER:      All rise.

02:23:50   22              (Jury out.)

02:23:51   23              THE COURT:     Counsel, I'm going to endeavor to keep

02:23:58   24   this to 10 minutes.

02:24:00   25              The Court stands in recess.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 54 of 180 PageID #:
                                       18715                                       1054



02:40:35    1             (Recess.)

02:42:36    2             COURT SECURITY OFFICER:      All rise.

02:42:39    3             THE COURT:     Be seated, please.

02:44:26    4             Is Defendant prepared to call their next witness?

02:44:35    5             MR. SACKSTEDER:     We are, Your Honor.

02:44:36    6             THE COURT:     All right.   Let's bring in the jury,

02:44:39    7   please.

02:44:39    8             COURT SECURITY OFFICER:      All rise.

02:44:41    9             (Jury in.)

02:44:47   10             THE COURT:     Please be seated.

02:45:11   11             Defendant, call your next witness.

02:45:18   12             MR. SACKSTEDER:     Thank you, Your Honor.

02:45:19   13             Supercell calls Dr. Mark Claypool by trial

02:45:24   14   deposition video.      And the exhibits that will be used in

02:45:27   15   that are DX-172, DX-173, DX-174, PTX-601, PTX-598 and

02:45:37   16   PTX-5.

02:45:39   17             THE COURT:     All right.   Proceed with the witness

02:45:40   18   by deposition.

02:45:42   19             (Videoclip played.)

02:45:58   20             QUESTION:     Hi, Dr. Claypool.

02:46:01   21             ANSWER:     Hi, Michael.

02:46:03   22             QUESTION:     Would you please introduce yourself to

02:46:05   23   the jury.

02:46:05   24             ANSWER:     Hi, I'm Mark Claypool.

02:46:07   25             QUESTION:     What do you do for a living?
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 55 of 180 PageID #:
                                       18716                                       1055



02:46:10    1             ANSWER:     Of course.   I'm a professor at Worcester

02:46:15    2   Polytechnic Institute.      That's a medium-sized engineering

02:46:17    3   school in Worchester, Massachusetts, just outside of

02:46:19    4   Boston.

02:46:19    5             QUESTION:     What have you been asked to do today?

02:46:21    6             ANSWER:     I've been asked to consider whether

02:46:25    7   Supercell's Clash of Clans game infringes upon the '594

02:46:28    8   patent.

02:46:28    9             QUESTION:     Why can't you be testifying in the

02:46:31   10   courtroom today?

02:46:32   11             ANSWER:     Because of some of the medication I'm on,

02:46:35   12   I'm immunocompromised.      And, as you know, we've got the

02:46:40   13   pandemic going on, and I've been advised by my specialist

02:46:43   14   and my primary care doctor that I should not travel, so to

02:46:48   15   avoid coming to Texas for this trial.

02:46:50   16             As I understand the science of it, is I would be

02:46:52   17   more likely to get COVID if I was exposed, and if I did, it

02:46:59   18   would be bad news.      So I've been urged not to do that.

02:47:01   19             QUESTION:     What patents have you examined for your

02:47:04   20   opinions?

02:47:04   21             ANSWER:     So I examined the-- sort of the shorthand

02:47:07   22   is the '594 patent.

02:47:07   23             QUESTION:     Are you being compensated for your

02:47:09   24   time?

02:47:09   25             ANSWER:     Yes, I am.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 56 of 180 PageID #:
                                       18717                                       1056



02:47:10    1           QUESTION:     How much?

02:47:11    2           ANSWER:     So it's $375.00 an hour, and that's my

02:47:14    3   normal rate.

02:47:15    4           QUESTION:     Do you have any financial stake in the

02:47:17    5   outcome of this case?

02:47:19    6           ANSWER:     No, I do not.

02:47:21    7           QUESTION:     Let's talk about your education and

02:47:23    8   experience for a minute.

02:47:25    9           ANSWER:     Okay.

02:47:25   10           QUESTION:     How long you have been working in the

02:47:27   11   field of video games, computer games, and gaming systems?

02:47:31   12           ANSWER:     Yes, I've been working in the field for

02:47:33   13   about 25 years or so.

02:47:35   14           QUESTION:     Let's start with your education.         What

02:47:37   15   is your educational background in that field?

02:47:39   16           ANSWER:     I have a Bachelor's of Arts in

02:47:42   17   mathematics from Colorado College, and I got a sort of

02:47:46   18   emphasis or minor in computer science there.

02:47:48   19           And then I went to graduate school at the

02:47:53   20   University of Minnesota, and I got a Master's degree and a

02:47:55   21   Ph.D. in computer science, and then I became a professor

02:47:58   22   shortly after that.

02:47:59   23           QUESTION:     Has your work focused on video games

02:48:02   24   and computer games?

02:48:03   25           ANSWER:     So my work at Worcester Polytechnic
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 57 of 180 PageID #:
                                       18718                                       1057



02:48:07    1   Institute as a professor definitely has.         I started a --

02:48:10    2   I'm the founder of a one-of-a-kind major actually, in game

02:48:14    3   development.     And so I do teaching and curriculum

02:48:17    4   development in all aspects of developing games.

02:48:19    5           My particular area of interest and specialty are

02:48:23    6   the technical aspects of it, so I teach and research in

02:48:27    7   computer games.

02:48:27    8           QUESTION:     Have you published any literature, any

02:48:30    9   articles, books in the field?

02:48:31   10           ANSWER:     Yeah, I've been fairly prolific as a

02:48:34   11   professor.     Sort of peer-reviewed publications are our

02:48:38   12   currency, and I have over a hundred of those.           About half

02:48:41   13   of them or so are on games and game-related technologies.

02:48:45   14           QUESTION:     Besides your academic work, have you

02:48:47   15   done other activities in professional organizations?

02:48:51   16           ANSWER:     Yeah, so I'm involved professionally,

02:48:54   17   it's called a service role, but I organize conferences.

02:48:59   18   I'm part of steering committees, and I chair some

02:49:02   19   conferences.     And I'm on some editorial boards, and they're

02:49:05   20   related to computer system aspects.        So interactive audio

02:49:08   21   and video and games, the areas.

02:49:09   22           QUESTION:     Have you been recognized as an expert

02:49:11   23   in your field?

02:49:13   24           ANSWER:     Yes, I have.     I've received several best

02:49:15   25   paper awards on -- specifically, those are on some game
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 58 of 180 PageID #:
                                       18719                                       1058



02:49:21    1   publications I've had, and I've also been -- received

02:49:23    2   funding from some government agencies and from some

02:49:27    3   industries.

02:49:28    4             Most recently I got some funding from Google.

02:49:30    5   They're building a cloud game system called Stadia.            So

02:49:35    6   they needed my expertise and some help with some of the

02:49:38    7   research with that.      And Intel, they make the computers

02:49:40    8   chips.    They're also doing some of the same.

02:49:42    9             QUESTION:     Thank you, Dr. Claypool.

02:49:44   10             ATTORNEY:     Supercell offers Dr. Claypool as a

02:49:47   11   technical expert in computer games and computer systems.

02:49:53   12             Any objection, counsel?

02:49:55   13             ATTORNEY:     No objection.

02:49:57   14             ATTORNEY:     Thank you, sir.

02:49:58   15             Mr. Smith, if you could put up Slide No. 1,

02:50:02   16   please.

02:50:02   17             QUESTION:     Dr. Claypool, do you recognize the

02:50:05   18   slide deck that we're looking at?

02:50:07   19             ANSWER:     So this is the first slide of the deck

02:50:08   20   that I prepared to help explain the testimony I'm going to

02:50:13   21   give today.

02:50:13   22             QUESTION:     All right.   And you have reviewed the

02:50:15   23   expert report of Dr. Akl and considered his opinions

02:50:18   24   regarding infringement of the '594 patent?

02:50:20   25             ANSWER:     Yes, I have.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 59 of 180 PageID #:
                                       18720                                       1059



02:50:22    1             QUESTION:     And you understand that Dr. Akl

02:50:25    2   contends that Supercell infringes Claim 2 of the '594

02:50:29    3   patent, correct?

02:50:29    4             ANSWER:     I understand that's what he says, yes.

02:50:32    5             QUESTION:     Do you agree with that?

02:50:33    6             ANSWER:     No, I do not agree.    I do not agree that

02:50:36    7   Supercell's Clash of Clans infringes Claim 2 of the '594

02:50:41    8   patent.

02:50:41    9             QUESTION:     Before we talk about your opinion about

02:50:44   10   whether Supercell infringes Claim 2, let's talk about the

02:50:49   11   background of the '594 patent first.

02:50:51   12             Can you tell me what the '594 patent is about?

02:50:54   13             ANSWER:     So the '594 patent -- if you can advance

02:51:02   14   to the next slide.      I'm not sure if you want to come back

02:51:04   15   to this one.     If you want to advance to the next slide,

02:51:07   16   please, I can explain it better.

02:51:08   17             So this is an excerpt from the background section

02:51:10   18   of the patent.      And -- so I've highlighted a few passages.

02:51:14   19             At the time the patent was filed, they were -- the

02:51:17   20   idea of downloading games to smartphones was well-known.

02:51:21   21   Much as today, you can download an app to your smartphone.

02:51:24   22             There were some well-known city games -- city

02:51:27   23   building games they're often called -- where you build a

02:51:30   24   virtual city and you could share it in a social manner with

02:51:32   25   other people.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 60 of 180 PageID #:
                                       18721                                       1060



02:51:33    1            And, in particular, one of the popular games,

02:51:35    2   iconic versions was called SimCity.        In addition, at the

02:51:38    3   time the patent was filed, Clash of Clans was also

02:51:40    4   well-known.

02:51:40    5            QUESTION:     You mentioned a couple of times the

02:51:43    6   time the patent was filed.

02:51:45    7            ATTORNEY:     Mr. Smith, if you could go back to the

02:51:47    8   previous slide.

02:51:48    9            QUESTION:     Do you see the -- the time that the

02:51:50   10   patent was filed on that slide?

02:51:53   11            ANSWER:     Yeah, so -- so this slide shows some of

02:51:56   12   the relevant information.      On the left, that's the cover

02:51:58   13   page of the patent in question, the '594 patent.

02:52:00   14            And the right side of this -- of this slide has a

02:52:04   15   blow-out which sort of shows some of the pertinent

02:52:07   16   information on it.

02:52:07   17            And then the bottom right, to find the filing date

02:52:11   18   you'd look at foreign application and priority date, and

02:52:13   19   you can see it's highlighted here.        It's September 27th,

02:52:16   20   2013.   And then there's a JP there.       That indicates the

02:52:19   21   patent was filed in Japan.

02:52:20   22            QUESTION:     Thank you, Doctor.

02:52:22   23            ATTORNEY:     Can we move to the slide that's after

02:52:25   24   this one now, Mr. Smith.

02:52:28   25            QUESTION:     And you referenced Clash of Clans.         Can
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 61 of 180 PageID #:
                                       18722                                       1061



02:52:29    1   you point that out in the background section, please?

02:52:31    2              ANSWER:     Yes, you can see it on the text here,

02:52:34    3   again, the blow out of the background section on the right.

02:52:36    4              And so at the bottom of that, you can see where

02:52:38    5   the background to this patent and the patent writers were

02:52:40    6   aware of Clash of Clans at the time.        And so they -- they

02:52:42    7   cite it, they reference that game, Clash of Clans.

02:52:45    8              QUESTION:     All right.   And were you aware of Clash

02:52:48    9   of Clans before you started working on this lawsuit?

02:52:51   10              ANSWER:     Yeah, definitely.   Clash of Clans is

02:52:54   11   well-known by people that study games in this space.            It is

02:52:58   12   popular.    Has some interesting game mechanics that are

02:53:02   13   studied.    I've even played it a few times.

02:53:04   14              QUESTION:     The patent I think you mentioned is

02:53:07   15   about creating and applying a template.           Can you walk us

02:53:10   16   through what that is?

02:53:13   17              ANSWER:     Sure.   I'd be happy to.

02:53:15   18              There's a figure in the patent, Figure 4, that

02:53:18   19   does a nice visual of this, and I'd be happy to explain how

02:53:21   20   this indicates creation and application of a template.

02:53:25   21              QUESTION:     Please do.

02:53:26   22              ANSWER:     So this is a full page of Figure 4 here

02:53:30   23   on this slide.

02:53:31   24              QUESTION:     Please do explain how that process

02:53:33   25   works as it's disclosed in the patent.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 62 of 180 PageID #:
                                       18723                                       1062



02:53:35    1              ANSWER:     Yes.    So this is now, again, an excerpt

02:53:37    2   of that same figure.          And so the Figure 4 -- let me -- let

02:53:41    3   me start with reading it from the top down.          So I'll start

02:53:45    4   with the top of the figure.

02:53:46    5              So at the top of the figure, it's highlighted in

02:53:49    6   yellow, we have a game space.          So a game space, think of a

02:53:53    7   two-dimensional grid, where you have pieces -- objects in

02:53:57    8   the game that are in the grid, and they're depicted here as

02:54:00    9   those shapes, so there's circles, and diamonds, and

02:54:04   10   squares.    And those are all different kinds of buildings.

02:54:07   11   And they -- the player would put them in the game space in

02:54:09   12   a certain arrangement.

02:54:12   13              ATTORNEY:     Can we go to the next slide?

02:54:15   14              ANSWER:     So -- thank you.

02:54:16   15              You can see what happens next is that -- so

02:54:19   16   there's a highlighted region inside, and so at some time

02:54:22   17   the player has decided they want to keep that particular

02:54:25   18   formation, so those six highlighted squares with the

02:54:28   19   buildings and their relative positions, I want to keep

02:54:32   20   track of those.

02:54:33   21              And it's the -- it's -- the patent term uses a

02:54:35   22   template.    So it's going to create a template of those

02:54:38   23   buildings and their positions, and that gets saved.            So you

02:54:42   24   can see it down -- there's an arrow going down to 410.

02:54:46   25   That saves, so that creates the template for the player.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 63 of 180 PageID #:
                                       18724                                       1063



02:54:49    1              QUESTION:     And what happens then?

02:54:50    2              ANSWER:     So with that template created, at some

02:54:55    3   time later, the player may wish to apply that template.

02:54:57    4   And so application works as depicted in this picture where

02:55:00    5   the player has a different game space.         So there's

02:55:03    6   buildings here again, those same shapes.          They're in a

02:55:08    7   different formation in this case.        And the player would

02:55:10    8   apply that template to a region of the game space, so in

02:55:13    9   this case, the middle of it.

02:55:14   10              So they're applying -- you can see those dashed

02:55:17   11   lines labeled 421 right in the middle.         That's where the

02:55:20   12   player is applying that same template that's been -- been

02:55:23   13   created.

02:55:24   14              And that would -- the -- the game would then move

02:55:26   15   the pieces in relation to those -- those shapes where they

02:55:31   16   are saved to the right location.

02:55:33   17              And the final result is on the bottom.        So the

02:55:35   18   very bottom square is the final location where the pieces

02:55:38   19   have been moved into the -- their specific ordering and

02:55:43   20   position based on that template that's been applied.

02:55:46   21              QUESTION:     All right.   Can you summarize the

02:55:47   22   process for the jury so we have it all together?

02:55:52   23              ANSWER:     So then again depicted in the same figure

02:55:53   24   from the top to bottom, you know, the top part was the

02:55:54   25   creation of a template, and then the bottom aspect of this
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 64 of 180 PageID #:
                                       18725                                       1064



02:55:57    1   figure shows the application.       That's what the patent deals

02:56:00    2   with.

02:56:00    3            QUESTION:     All right.    Thank you, Doctor.

02:56:01    4            Now that we have gone through the basics of the

02:56:06    5   patent, let's start talking about your non-infringement

02:56:10    6   positions.

02:56:11    7            ATTORNEY:     If we can move on to the next slide.

02:56:15    8            QUESTION:     Can you explain what this slide shows?

02:56:17    9            ANSWER:     Yes.   This is the text from the '594

02:56:20   10   patent for Claim 1.     So it's the Claim 1 text with some of

02:56:24   11   the text highlighted in red.

02:56:26   12            QUESTION:     And what is it -- what is the meaning

02:56:28   13   of the -- the highlighting of those portions of the claim?

02:56:32   14            ANSWER:     Yeah, the highlighting is intended to

02:56:35   15   indicate the elements of this claim that are not met by

02:56:38   16   Clash of Clans.

02:56:41   17            QUESTION:     All right.    And what impact does that

02:56:43   18   have?   We're talking about Claim 1.       What impact does that

02:56:46   19   have on your opinion regarding Claim 2?

02:56:49   20            ANSWER:     So Claim 2 is a dependent claim that

02:56:51   21   depends upon Claim 1.       So in order to -- for Claim 2 to be

02:56:55   22   met, each and every element of Claim 1 must be met and each

02:57:00   23   and every element of Claim 2 must be met.

02:57:02   24            QUESTION:     So if one element of either claim is

02:57:05   25   not present, then how does that affect your opinion
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 65 of 180 PageID #:
                                       18726                                       1065



02:57:08    1   regarding infringement of Claim 2?

02:57:11    2             ANSWER:     Right.     So if an element of Claim 1 is

02:57:13    3   not met, then by -- by the legal definition, Claim 2 does

02:57:18    4   not -- cannot be infringed.

02:57:20    5             QUESTION:     What does GREE accuse of infringing?

02:57:25    6             ANSWER:     So GREE accuses the Clash of Clans layout

02:57:30    7   editor of -- of meeting Claim 1, and specifically when the

02:57:35    8   player selects the set as active button in the layout

02:57:39    9   editor.

02:57:39   10             QUESTION:     And why, in your opinion, does the

02:57:44   11   Clash of Clans not satisfy Claim 1?

02:57:47   12             ANSWER:     Yeah, so that -- that action, the layout

02:57:53   13   editor set as active, does not meet again the red -- red

02:57:56   14   elements.   It does not meet the elements of moving the game

02:58:01   15   contents arranged from their first positions to their

02:58:05   16   second positions.

02:58:06   17             QUESTION:     Do you have any demonstrative exhibits

02:58:07   18   that would help the jury understand this concept?

02:58:08   19             ANSWER:     Yes, I do.     I actually have some videos I

02:58:11   20   can discuss that were created by GREE's expert, Dr. Akl.

02:58:14   21             QUESTION:     And this first one is Slide 13.

02:58:18   22             Can you explain to the jury what we're looking at?

02:58:22   23             ANSWER:     Yes.     So this is a video created -- I

02:58:24   24   presume this is Dr. Akl -- where the player, he's in his

02:58:27   25   home village, and he selected a button that takes him to
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 66 of 180 PageID #:
                                       18727                                       1066



02:58:31    1   the layout editor.

02:58:31    2           And in the layout editor, the player is --

02:58:34    3   Dr. Akl, presumably, can choose which village is active.

02:58:37    4   And so there -- it may be hard to see quickly.           But there's

02:58:40    5   an active village on the left, he chose a middle slot, and

02:58:44    6   he made that the new active village.

02:58:47    7           QUESTION:     And why does GREE allege that changing

02:58:52    8   layouts practices or uses what's in Claim 1?

02:58:57    9           ANSWER:     So GREE is claiming that by changing the

02:59:00   10   active layout, they're moving positions of the buildings

02:59:03   11   from one location to the other.       And that stems from a

02:59:07   12   misunderstanding of actually how the layout code -- layout

02:59:11   13   editor code works.

02:59:11   14           QUESTION:     Can you explain your basis for saying

02:59:15   15   that that is a misunderstanding and that this portion of

02:59:21   16   the claim is not used?

02:59:22   17           ANSWER:     Yeah, I'd be happy to.

02:59:23   18           I have a demonstrative that shows this.

02:59:28   19           So depicted in the top left of this slide is what

02:59:32   20   might be the player's active village at the current time,

02:59:38   21   so this is the current village, the location of the

02:59:41   22   buildings, and where they're laid out.

02:59:44   23           At some time, the player might wish to change the

02:59:44   24   active village layout so they would enter the layout editor

02:59:49   25   like we saw in the video, and press the set as active
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 67 of 180 PageID #:
                                       18728                                       1067



02:59:52    1   button that's indicated by the blue arrow right below it.

02:59:56    2           So the player sometimes says set as active to

03:00:00    3   another layout.     Effectively what the layout editor is

03:00:02    4   doing is clearing the village.       So it's going to reset the

03:00:05    5   positions -- the positions of all the buildings in the

03:00:08    6   village to a new location.

03:00:11    7           So these are game objects that have additional

03:00:15    8   initialization and they're moved to a different location,

03:00:17    9   and that's shown in the bottom right.

03:00:19   10           (Videoclip stopped.)

03:00:19   11           MR. SACKSTEDER:      Your Honor, I apologize for

03:00:21   12   interrupting.     It just occurs to me that there is a little

03:00:24   13   source code discussion in this section.         So we would need

03:00:27   14   to seal the record and the courtroom.         I apologize for

03:00:30   15   interrupting in the middle.

03:00:32   16           THE COURT:     All right.     Based on counsel's

03:00:34   17   request, I'll order the courtroom sealed.

03:00:36   18           Those present not subject to the protective order

03:00:38   19   that's been entered in this case should excuse themselves

03:00:41   20   at this time and remain outside the courtroom until the

03:00:44   21   courtroom is unsealed and they're invited to return.

03:00:48   22           (Courtroom sealed.)

03:00:48   23           (This portion of the transcript is sealed and

03:00:48   24            filed under separate cover as

03:00:49   25            Sealed Portion No. 5.)
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 68 of 180 PageID #:
                                       18729                                       1068



03:00:49    1            (Courtroom unsealed.)

03:34:10    2            (Witness sworn.)

03:34:11    3            THE COURT:    Please come around, have a seat on the

03:34:19    4   witness stand, sir.

03:34:20    5            MR. DACUS:    May I approach and pass out binders,

03:34:24    6   Your Honor?

03:34:25    7            THE COURT:    You may, counsel.

03:34:45    8            All right.    Counsel, you may proceed with your

03:34:47    9   direct examination.

03:34:48   10            MR. SACKSTEDER:     Thank you, Your Honor.

03:34:48   11           JOSE ZAGAL, PH.D., DEFENDANT'S WITNESS, SWORN

03:34:48   12                          DIRECT EXAMINATION

03:34:49   13   BY MR. SACKSTEDER:

03:34:49   14   Q.   Good afternoon, Dr. Zagal?

03:34:51   15   A.   Good afternoon.

03:34:52   16   Q.   Will you introduce yourself to the jury, please?

03:34:54   17   A.   Hello, my name is Dr. Jose Zagal.

03:34:56   18   Q.   What do you do for a living, sir?

03:34:58   19   A.   I'm a professor at the University of Utah where I teach

03:35:02   20   and do research on games.

03:35:03   21   Q.   Do you have any particular area of expertise?

03:35:05   22   A.   Yes, I do.   I'm an expert now on games and design,

03:35:10   23   computer-supported learning, and also computer science.

03:35:13   24   Q.   Would you tell the jury why you're here today?

03:35:16   25   A.   I'm here to provide testimony and evidence in the
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 69 of 180 PageID #:
                                       18730                                       1069



03:35:22    1   Supercell/GREE case.

03:35:23    2   Q.   All right.   And what specifically issues are you going

03:35:26    3   to be testifying about?

03:35:26    4   A.   About two patents, the '655 and the '873.

03:35:30    5   Q.   And are you testifying as an expert witness?

03:35:32    6   A.   Yes, I am.

03:35:33    7   Q.   Are you being compensated for your time here?

03:35:36    8   A.   Yes, I am.

03:35:37    9   Q.   How much?

03:35:38   10   A.   $375.00 per hour.

03:35:41   11   Q.   Is that your normal expert services fee?

03:35:44   12   A.   Yes, that is.

03:35:46   13   Q.   Do you have any stake in the outcome of this lawsuit?

03:35:49   14   A.   No, I do not.

03:35:50   15   Q.   Have you ever testified in trial or in a hearing as an

03:35:54   16   expert witness before?

03:35:55   17   A.   No, this is actually my first time on the stand.

03:35:59   18            THE COURT:     Since it's your first time, let me ask

03:36:01   19   you to slow down just a little bit with your answers,

03:36:05   20   please, Dr. Zagal.

03:36:07   21            THE WITNESS:     Yes, Your Honor, my apologies.

03:36:08   22            THE COURT:     Not a problem.

03:36:09   23            Let's continue, counsel.

03:36:11   24   Q.   (By Mr. Sacksteder)    Did you prepare any slides to

03:36:14   25   assist you to illustrate your testimony?
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 70 of 180 PageID #:
                                       18731                                       1070



03:36:15    1   A.   Yes, I did.

03:36:17    2               MR. SACKSTEDER:   Can we see those?

03:36:18    3   Q.   (By Mr. Sacksteder)      Are these the slides that we're

03:36:20    4   looking at, the opening slide on the page --

03:36:22    5   A.   Yes.

03:36:23    6   Q.   -- on the screen?

03:36:24    7               How long you have worked in the field again?

03:36:26    8   A.   Over 20 years.

03:36:27    9   Q.   Will you tell us about your education in this field?

03:36:30   10   A.   Sure.    I have a Ph.D. in computer science, which I

03:36:35   11   obtained in 2008 from Georgia Institute of Technology.

03:36:38   12               I also have a Master's of Science in engineering

03:36:42   13   sciences.     I'm also a civil industrial engineer with a

03:36:46   14   computer science diploma.       And I'm also a bachelor of

03:36:48   15   engineering sciences.

03:36:49   16               All these other degrees I obtained in Chile from

03:36:54   17   the Pontificia Universidad Católica de Chile.

03:36:55   18   Q.   Have you held any positions in your field outside of

03:36:58   19   academics?

03:36:59   20   A.   Yes, I have.

03:37:00   21   Q.   Will you explain those to the jury, please?

03:37:02   22   A.   I have served as a game designer, game programmer,

03:37:07   23   director of community and content development for online

03:37:11   24   websites, and also game designer and executive director on

03:37:16   25   a variety of different projects.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 71 of 180 PageID #:
                                       18732                                       1071



03:37:19    1   Q.   Were those positions early in your career?

03:37:21    2   A.   Yes, they were.

03:37:22    3   Q.   And after that, what did you do?

03:37:24    4   A.   After I obtained my Ph.D., I was hired as an assistant

03:37:31    5   professor by DePaul University in Chicago where I was

03:37:35    6   invited to join the ranks of the faculty in the game

03:37:39    7   program at that university.

03:37:40    8   Q.   Are you still at DePaul University?

03:37:42    9   A.   No, I am no longer at DePaul University.

03:37:46   10   Q.   Where are you now?

03:37:47   11   A.   I'm currently at the University of Utah.

03:37:49   12   Q.   And what kind of classes do you teach at the University

03:37:53   13   of Utah?

03:37:54   14   A.   So I exclusively teach classes that are related to the

03:37:57   15   game program at both the undergraduate and graduate level.

03:38:01   16   I teach classes in game design, game development, I've

03:38:06   17   taught some of our project's classes, video game ethics,

03:38:10   18   and mobile game design is also a class that I taught.

03:38:14   19   Q.   Are you what they call a full professor now?

03:38:17   20   A.   Yes, I am.   I was recently promoted.

03:38:20   21   Q.   What does that mean?

03:38:21   22   A.   Full professor is the highest rank you can achieve as a

03:38:25   23   professor within the university system.

03:38:26   24   Q.   Besides being a professor, are you involved in any

03:38:29   25   other professional activities in your field?
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 72 of 180 PageID #:
                                       18733                                       1072



03:38:30    1   A.   Yes.    I also perform what are called service duties,

03:38:35    2   which is service or volunteer work for professional and

03:38:38    3   also academic organizations.

03:38:39    4   Q.   Are you a member of any sort of -- strike that?

03:38:43    5               Have you been recognized as an expert in the

03:38:46    6   field?

03:38:48    7   A.   Yes, I have.

03:38:48    8   Q.   Please explain that to the jury?

03:38:51    9   A.   So I have won a number of awards.       The two awards that

03:38:57   10   I am most proud of, earlier this year I was named a fellow

03:39:00   11   by the Higher Education Video Game Alliance, HEVGA.            In

03:39:06   12   2016, I was named a distinguished scholar by the Digital

03:39:14   13   Games Research Association.

03:39:14   14               I also have numerous publications, all game

03:39:16   15   related, books, peer-reviewed journal articles,

03:39:16   16   peer-reviewed conference articles, and the like.

03:39:20   17               MR. SACKSTEDER:    Your Honor, I offer Dr. Zagal as

03:39:21   18   a technical expert in computer science and game design and

03:39:25   19   development.

03:39:26   20               THE COURT:   Is there objection?

03:39:27   21               MR. MOORE:   No objection, Your Honor.

03:39:28   22               THE COURT:   Then, without objection, the Court

03:39:30   23   will recognize the witness as an expert in those designated

03:39:35   24   fields.

03:39:35   25               Please continue.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 73 of 180 PageID #:
                                       18734                                       1073



03:39:35    1               MR. SACKSTEDER:   Thank you, Your Honor.

03:39:36    2               May we move to the next slide, Mr. Smith.

03:39:41    3   Q.   (By Mr. Sacksteder)      What do we see on this slide,

03:39:43    4   Dr. Zagal?

03:39:43    5   A.   We see a summary of my opinions.

03:39:46    6   Q.   Will you please walk through them quickly for the jury?

03:39:48    7   A.   Brawl Stars does not infringe the '873 patent.          Clash

03:39:51    8   Royale does not infringe the '655 patent.          The '873 is

03:39:57    9   invalid, and the '655 patent is also invalid.

03:40:00   10   Q.   Can you tell the jury in general terms what the '873

03:40:08   11   patent is about?

03:40:08   12   A.   Sure.    So the '873 patent describes a method and system

03:40:12   13   for controlling and using a two-step fire process where you

03:40:18   14   aim and then fire on a handheld device that uses a

03:40:23   15   touchscreen and is also connected to a server.

03:40:25   16   Q.   Are we looking at the first page of the '873 patent?

03:40:28   17   A.   Yes, we are.

03:40:29   18   Q.   And is the filing date of the '873 patent shown?

03:40:34   19   A.   Yes.

03:40:35   20   Q.   What is that date?

03:40:37   21   A.   In the United States, October 24th, 2017, up on the top

03:40:43   22   right part of the screen.

03:40:44   23   Q.   Actually, I was referring to the bottom right of the

03:40:47   24   screen.

03:40:48   25   A.   Yes.    So there we see the original filing date,
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 74 of 180 PageID #:
                                       18735                                       1074



03:40:52    1   February 26th of 2013.        And after that there is the letters

03:40:56    2   J and P which indicates that this patent was originally

03:41:00    3   filed in Japan.

03:41:00    4   Q.   And where it says date of patent, I believe, is that

03:41:03    5   the issued date of the patent rather than the filing date?

03:41:06    6   A.   I believe that is the filing.

03:41:10    7   Q.   Do you see in Line 22 where it says:        Filed December

03:41:17    8   13th, 2016?

03:41:18    9   A.   In the text of the -- on the front page, you mean?

03:41:27   10   Q.   On the left side, there is 22 in parentheses?

03:41:30   11   A.   Yes, I do.

03:41:34   12   Q.   All right.    So is that the filing date in the U.S.?

03:41:37   13   A.   Yes.

03:41:38   14   Q.   All right.    Thank you, Dr. Zagal?

03:41:39   15               MR. SACKSTEDER:    Let's look at the next slide,

03:41:42   16   please.

03:41:42   17   Q.   (By Mr. Sacksteder)      What are we looking at here,

03:41:45   18   Dr. Zagal?

03:41:45   19   A.   So this is a figure, Figure 2 from the '873 patent.

03:41:49   20   Q.   What does it show sort of at a high level?

03:41:53   21   A.   At a high level, it sort of describes how the process

03:41:55   22   of aiming and firing is to take place.

03:41:59   23   Q.   Can you walk the jury through how it does that?

03:42:02   24   A.   Yeah.    So there's a blow-out there on the right-hand

03:42:05   25   side of the top portion of the flow.        This is called a
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 75 of 180 PageID #:
                                       18736                                       1075



03:42:09    1   flowchart, and it kind of is a way to describe a follow up

03:42:14    2   process.

03:42:15    3              So you stop at the top.     I've highlighted a couple

03:42:18    4   of elements there in yellow.       The diamond is sort of a

03:42:21    5   decision point.     So the computer program makes a decision

03:42:24    6   about something.     This one says touch on screen.        So it's

03:42:27    7   asking has someone touched the screen.         If --

03:42:30    8   Q.   And then what happens?

03:42:31    9   A.   So depending on whether someone has touched the screen,

03:42:37   10   you would then follow either the yes arrow or the no arrow.

03:42:40   11   Q.   If someone has touched on the screen, what happens

03:42:42   12   then?

03:42:42   13   A.   So then we would follow the yes arrow and go down to

03:42:45   14   Element S102.     At that point the program needs to search a

03:42:45   15   predetermined range from the touch position.

03:42:50   16              So based on where the person touches the screen,

03:42:53   17   look around in that area, and you would then move on to the

03:42:57   18   next position point, which is the next diamond S103.

03:43:02   19   Q.   And what happens there?

03:43:03   20   A.   At that point we need to answer another question -- or

03:43:05   21   the computer program needs to do that -- which is, is an

03:43:08   22   attackable target at the touch position.

03:43:10   23   Q.   If the answer is yes, what happens?

03:43:12   24   A.   Then you would move along the right side of the

03:43:15   25   flowchart, and then we'd get to the next box, which is
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 76 of 180 PageID #:
                                       18737                                       1076



03:43:17    1   highlighted in yellow, S104.

03:43:20    2   Q.   And what happens there?

03:43:21    3   A.   Then the program needs to display a shooting button

03:43:21    4   circle.

03:43:28    5   Q.   Let me stop you there, Doctor.       As described in the

03:43:33    6   patent, is there an example of a shooting button circle?

03:43:37    7   A.   Yes, there is.   There are other figures that -- in the

03:43:39    8   patent that show examples of what a shooting button circle

03:43:43    9   could look like.

03:43:44   10             MR. SACKSTEDER:    Can we move to the next slide

03:43:47   11   just for a moment?

03:43:47   12   Q.   (By Mr. Sacksteder)    Do you see it there?

03:43:48   13   A.   Yes, I do.

03:43:49   14   Q.   Where do we see it there?

03:43:51   15   A.   So we see Figure 3, displays the shooting button

03:43:54   16   circle, the letters at the top right, which says, SC

03:43:55   17   indicate shooting circle.      We also see an explanation of

03:43:59   18   that, highlighted in yellow, on the left-hand side.

03:44:01   19   Q.   And what does the yellow-highlighted language say, sir?

03:44:04   20   A.   I read the shooting button circle, SC, simulates an

03:44:09   21   image of an optical sight scope.

03:44:11   22             MR. SACKSTEDER:    Can we go back to the previous

03:44:13   23   slide?

03:44:14   24   Q.   (By Mr. Sacksteder)    What happens after the shooting

03:44:16   25   button circle is displayed on the right-hand side?
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 77 of 180 PageID #:
                                       18738                                       1077



03:44:19    1   A.   The program, again, asks the question and needs to

03:44:22    2   determine if someone has touched in the circle.

03:44:25    3   Q.   And then what happens if someone has?

03:44:27    4   A.   If someone has, you follow the yes arrow down, and then

03:44:32    5   the program needs to execute the shooting and hit the

03:44:35    6   attack target.

03:44:36    7   Q.   Means it shoots; is that right?

03:44:38    8   A.   That is correct.

03:44:39    9               MR. SACKSTEDER:   Can we go to the slide with

03:44:42   10   DX-198, please, Mr. Smith?       Let's leave it at this point

03:44:51   11   for just a moment.

03:44:51   12   Q.   (By Mr. Sacksteder)      What is being shown on the slide

03:44:53   13   with DX-198, Dr. Zagal?

03:44:55   14   A.   This is a video of a game that was being developed by

03:44:58   15   GREE.

03:44:58   16   Q.   What's the name of the game in this video?

03:45:03   17   A.   At this point in time the game was called World

03:45:10   18   Assault.

03:45:10   19   Q.   Did it have another game?

03:45:12   20   A.   Yes.    Earlier, the game had a different name, which was

03:45:14   21   War Corps.     But they changed the name during development.

03:45:14   22   Q.   Why are you showing us this video of this game?

03:45:17   23   A.   This video shows a particular embodiment or an example

03:45:20   24   of what the patent could refer to.        It is my understanding

03:45:25   25   that the inventor of the patent also worked on the game.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 78 of 180 PageID #:
                                       18739                                       1078



03:45:30    1   Q.   That was Mr. Nagano that we heard from a couple days

03:45:34    2   ago?

03:45:35    3   A.   I believe so.

03:45:38    4            MR. SACKSTEDER:     So if we can jump to about 3

03:45:41    5   minutes and 10 seconds on the video and play that.

03:45:44    6   Q.   (By Mr. Sacksteder)    And, Dr. Zagal, can you explain

03:45:46    7   what we're looking at?

03:45:50    8   A.   So this is the person tapped on the screen, and these

03:45:55    9   two circles appeared.      And now the person is going to tap

03:45:58   10   again, there.   And we saw a number that was in red

03:46:01   11   indicating that the attack has happened; in this case, a

03:46:04   12   head shot was obtained.      So the enemy target was hit.

03:46:07   13   Q.   And that is a game that was designed and not released

03:46:12   14   by GREE, correct?

03:46:12   15   A.   It was not released by GREE.

03:46:16   16   Q.   What did you do to analyze whether Supercell's Brawl

03:46:22   17   Star game infringes the '873 patent?

03:46:24   18   A.   So the process I followed, briefly, is I looked at all

03:46:30   19   the claims that were being asserted, and I compared those

03:46:33   20   claims to the game, in order to determine whether or not

03:46:35   21   they appeared in the game.

03:46:37   22            MR. SACKSTEDER:     Can we move to the next slide?

03:46:39   23   And the next one?

03:46:45   24   Q.   (By Mr. Sacksteder)    And, Dr. Zagal, please explain

03:46:47   25   what is on the screen now?
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 79 of 180 PageID #:
                                       18740                                       1079



03:46:48    1   A.   So on this screen we can see two of the -- the claims

03:46:51    2   that are being asserted, Claims 8 and 10.          They are very

03:46:55    3   similar to each other.     Claim 10 is a method claim, and

03:46:59    4   Claim 8 is a systems claim.

03:47:00    5   Q.   You have a couple of highlights in those claims?

03:47:02    6   A.   Yes, I do.   I believe the highlights are an aspect of

03:47:06    7   the claims that is not present in Brawl Stars.

03:47:08    8   Q.   And what does this highlighted element of the claims

03:47:13    9   require?

03:47:14   10   A.   So this -- I'm -- I'm going to read it from Claim 8.

03:47:19   11              Control the display to display a frame indicative

03:47:23   12   of a shooting effective range in accordance with the

03:47:25   13   position of the first touch operation.

03:47:28   14              And a portion of this claim was also construed by

03:47:32   15   the Court.

03:47:33   16   Q.   Let's look at that.

03:47:34   17   A.   So the phrase, "in accordance with a position of the

03:47:39   18   first touch operation," I have to use the Court's

03:47:41   19   construction to understand that.        And the Court's

03:47:45   20   construction is:    In response to and based on the position

03:47:48   21   of the first touch operation.

03:47:50   22   Q.   Do you have an opinion about whether Brawl Stars uses

03:47:54   23   that claim element?

03:47:54   24   A.   Brawl Stars does not use this claim element.

03:47:58   25   Q.   Why do you have that opinion, Doctor?
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 80 of 180 PageID #:
                                       18741                                       1080



03:48:01    1   A.   Because I analyzed the game and saw how it operates.

03:48:08    2   Q.   In what way does Brawl Stars operate differently?

03:48:11    3   A.   I think the main reason is that -- so the claim

03:48:18    4   requires a frame to appear on the screen.          And the frame

03:48:21    5   needs to appear in response to and based on a position of

03:48:25    6   the first touch operation.       In the case of Brawl Stars, it

03:48:29    7   does not do that, based on the position of the first touch

03:48:32    8   operation.

03:48:32    9   Q.   And you and Dr. Akl both made some videos --

03:48:35   10   A.   Yes.

03:48:35   11   Q.   -- for your opinions in this case, correct?

03:48:38   12   A.   Yes.

03:48:38   13   Q.   All right.

03:48:39   14               MR. SACKSTEDER:   Let's look at PX-140.

03:48:43   15   Q.   (By Mr. Sacksteder)      Is this one of Dr. Akl's videos?

03:48:45   16   A.   This is one of Dr. Akl's videos.

03:48:47   17   Q.   What does it show?

03:48:49   18   A.   So if we can hit play, we can -- so in this case

03:48:56   19   Dr. Akl is going to play using a character called Shelly.

03:48:59   20   He's now entering the game.       It's a three versus

03:49:03   21   three-player game.

03:49:04   22   Q.   Okay.    Is that the end of that part of the video?

03:49:07   23   A.   I believe so.

03:49:08   24   Q.   All right.    And -- and Shelly is a brawler; is that

03:49:12   25   right?
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 81 of 180 PageID #:
                                       18742                                       1081



03:49:12    1   A.   Yes, Shelly is it one of the brawlers in the Brawl

03:49:15    2   Stars game.

03:49:15    3   Q.   Do you have any understanding of roughly how many other

03:49:19    4   brawlers there are?

03:49:19    5   A.   I believe there are 39.

03:49:20    6   Q.   And how many of those brawlers did Dr. -- Dr. Akl

03:49:25    7   analyze in his infringement opinion?

03:49:26    8   A.   He only analyzed Shelly.

03:49:30    9   Q.   All right.

03:49:31   10            MR. SACKSTEDER:     Let's continue with the video.

03:49:36   11   A.   So here the game has started.       The character Shelly

03:49:39   12   with a green circle, that's the character that's being

03:49:42   13   controlled by Dr. Akl.     Up on the top screen, we can see

03:49:47   14   there are two sort of buttons.       There's a blue one on the

03:49:51   15   left and a red one on the right.

03:49:52   16            I believe Dr. Akl testified that the characters

03:49:57   17   controlled the movement of the character.          The -- where the

03:49:59   18   character is located on the screen is determined by what

03:50:02   19   the player does with the left button -- the blue one in

03:50:05   20   this case.

03:50:05   21   Q.   All right.   And is that your opinion also about how the

03:50:07   22   game works?

03:50:08   23   A.   Yes, that is also my opinion.

03:50:10   24   Q.   All right.   And then what does the red button on the

03:50:13   25   right side of the screen do?
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 82 of 180 PageID #:
                                       18743                                       1082



03:50:14    1   A.   The right side of the screen, including the red button,

03:50:18    2   is what is used to control the aiming and firing.

03:50:22    3   Q.   Do you have an understanding of what Dr. Akl says is

03:50:24    4   the frame indicative of a shooting effective range?

03:50:29    5   A.   Yes.

03:50:30    6   Q.   What is that?

03:50:31    7   A.   Dr. Akl argues that the cone -- in this case we can see

03:50:34    8   the character Shelly, there's a cone coming out from that

03:50:37    9   character -- with a white outline.        Dr. Akl contends that

03:50:41   10   that is the frame.

03:50:42   11   Q.   And does the cone ever appear anywhere besides

03:50:49   12   emanating out from the character?

03:50:51   13   A.   No.

03:50:53   14   Q.   And what determines the position of the character

03:50:59   15   Shelly in the screenshot we're looking at?

03:51:02   16   A.   So the position of the cone is based on a character,

03:51:05   17   and the position of a character is based on what the player

03:51:07   18   is doing with the blue button with the left thumb stick.

03:51:14   19   Q.   Yeah, it's been called a joystick, I think, some in

03:51:16   20   this trial.   Would you agree with that terminology, as

03:51:19   21   well?

03:51:19   22   A.   Yes, that is also valid terminology.

03:51:24   23   Q.   And is the blue joystick the same joystick or a

03:51:28   24   different joystick from the one that Dr. Akl alleges

03:51:32   25   infringes the claim?
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 83 of 180 PageID #:
                                       18744                                       1083



03:51:32    1   A.   It's a different joystick.

03:51:34    2   Q.   You mentioned you made your own videos, too?

03:51:36    3   A.   I did.

03:51:37    4   Q.   All right.

03:51:37    5            MR. SACKSTEDER:     Can we go to DX-514, please,

03:51:40    6   Mr. Smith?

03:51:41    7   Q.   (By Mr. Sacksteder)    What are we looking at here?

03:51:42    8   A.   So there are two ways to fire your weapon in the game.

03:51:45    9   And in this first video, I'm going to show one way to do

03:51:48   10   that, and then I have a second video that shows the

03:51:52   11   different way.

03:51:53   12            So here I'm tapping on the screen, and you'll

03:51:56   13   notice that Shelly didn't do anything.         When I tap on

03:51:56   14   screen on right side, Shelly fires her weapon.

03:51:59   15            Notice I'm tapping the enemies that -- Shelly is

03:52:03   16   not firing at those enemies necessarily.         The way the game

03:52:06   17   works is that Shelly will automatically fire at the enemy

03:52:09   18   that's closest.

03:52:10   19   Q.   So -- so you tapped on the screen.        When you tapped on

03:52:13   20   the right side, and did a cone appear?

03:52:15   21   A.   No, no cone appeared when you simply tap.

03:52:18   22   Q.   What's the significance of that?

03:52:19   23   A.   There is no appearance of what Dr. Akl argues is the

03:52:24   24   frame.

03:52:24   25   Q.   Okay.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 84 of 180 PageID #:
                                       18745                                       1084



03:52:30    1              MR. SACKSTEDER:     Okay.   Let's go to the next part

03:52:32    2   of the video.     All right.    Let's play it.

03:52:33    3   A.   So here I'm going to show how the aiming works, and

03:52:36    4   notice that I'm -- I'm swiping.        I'm holding and swiping.

03:52:41    5   And then at that moment, the cone appears from the

03:52:43    6   character.    I'm to perform that same motion on different

03:52:46    7   parts of the right side of the screen.         And you will notice

03:52:49    8   that the cone is always in the same location.

03:52:53    9   Q.   (By Mr. Sacksteder)     So when you swipe, you first touch

03:52:55   10   the screen and then slide; is that correct?

03:52:59   11   A.   Yes, you touch and then slide.

03:53:01   12   Q.   Okay.   And if you just touched and did not slide, would

03:53:04   13   you see the cone?

03:53:05   14   A.   No.

03:53:05   15   Q.   And what were you trying to show through these videos?

03:53:12   16   A.   So regardless of the position of the action I'm doing

03:53:16   17   on the screen, on the right side, if I hit the top of the

03:53:19   18   screen, the bottom of the screen, the cone is always in the

03:53:22   19   same position.     The position of the cone does not change.

03:53:24   20   Q.   All right.   Let's connect your analysis to the claim

03:53:27   21   language?

03:53:27   22              MR. SACKSTEDER:     Can we go to the next slide,

03:53:29   23   please?

03:53:29   24   Q.   (By Mr. Sacksteder)     All right.    And what is your

03:53:35   25   conclusion based on this claim element as to whether Brawl
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 85 of 180 PageID #:
                                       18746                                       1085



03:53:38    1   Stars infringes?

03:53:38    2   A.   So the -- the frame indicative of shooter -- a frame --

03:53:42    3   my apologies.     A frame indicative of a shooting effective

03:53:46    4   range in response to and based on the position of the first

03:53:49    5   touch operation does not appear in Brawl Stars because the

03:53:52    6   appearance of the frame is not based on the position of the

03:53:56    7   touch operation.

03:53:57    8   Q.   And the position of the touch operation specifically

03:54:00    9   that Dr. Akl alleged?

03:54:01   10   A.   Uh-huh, yes.

03:54:02   11   Q.   And what is that that he alleges?

03:54:05   12   A.   So in Dr. Akl's testimony, he explained that once the

03:54:10   13   cone is already visible, you can continue to swipe.            And

03:54:14   14   when you swipe, the cone rotates.

03:54:17   15   Q.   And --

03:54:18   16   A.   That is a different operation in this case -- different

03:54:21   17   type of motion.     It's a difference in orientation, not a

03:54:26   18   difference in position.

03:54:27   19   Q.   And why do you believe that position and orientation

03:54:32   20   are two different things?

03:54:33   21   A.   So in computer science, these are two different

03:54:37   22   concepts.     The position refers to the location on the

03:54:39   23   screen of a graphic element.       And the orientation refers to

03:54:44   24   whether or not it's been rotated around a certain axis, for

03:54:48   25   example.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 86 of 180 PageID #:
                                       18747                                       1086



03:54:48    1   Q.   Do you have any other reasons why this element is not

03:54:54    2   infringed?

03:54:55    3   A.   Yes.    So Dr. Akl's testimony was that -- and here I

03:55:03    4   was -- I was a bit confused, to be honest, because early in

03:55:06    5   his testimony he indicated that when you touch the screen

03:55:09    6   and the red button appears, that was the first touch

03:55:11    7   operation.

03:55:11    8               But later on he said that when you touch the

03:55:14    9   screen and then swipe on the screen, that that was the

03:55:17   10   first touch operation.     And then you could move the cone

03:55:19   11   around.     And that would be a third touch operation.         So I

03:55:23   12   started to lose track of which touch operation was what.

03:55:27   13               I believe that Dr. Akl is sort of combining two

03:55:30   14   different operations into one.       A touch and then a slide

03:55:34   15   he's calling one operation, when I think it's incorrect to

03:55:37   16   do that.

03:55:38   17   Q.   Did you hear him testify that those are basically --

03:55:40   18   those two things are basically one thing?

03:55:42   19   A.   That was my understanding.

03:55:44   20   Q.   Do you agree with that?

03:55:44   21   A.   No, I disagree.

03:55:45   22   Q.   Why not?

03:55:46   23   A.   That's not standard terminology within the world of --

03:55:51   24   development of apps for -- apps and games for touchscreen

03:55:55   25   devices.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 87 of 180 PageID #:
                                       18748                                       1087



03:55:55    1   Q.   And do you have anything that shows that?

03:55:56    2   A.   Yes, I do.

03:55:57    3   Q.   All right.

03:55:58    4               MR. SACKSTEDER:    Can we go to the next slide?

03:56:00    5   Q.   (By Mr. Sacksteder)      All right.   Can you explain your

03:56:01    6   opinion just based on this demonstrative?

03:56:02    7   A.   Yes.    So this is from the Apple computer -- Apple.com

03:56:09    8   support website.     And here they're kind of explaining what

03:56:13    9   some of the basic gestures are that you can do with an

03:56:17   10   iPad.

03:56:17   11               The one on the top there, it's a single little

03:56:20   12   green dot, it says:     Tap.    The next one is:     Touch and

03:56:20   13   hold.   So that's when you put your finger on the screen and

03:56:23   14   leave it there.     There's swipe and so on.       They don't have

03:56:25   15   an element that is tap plus swipe.         You know, that tap and

03:56:29   16   swipe are two distinct operations.

03:56:31   17   Q.   Okay.

03:56:32   18               MR. SACKSTEDER:    Can we go back a couple of slides

03:56:34   19   to the claim language?

03:56:36   20   Q.   (By Mr. Sacksteder)      So the languages that you're

03:56:39   21   talking about is identify a first touch operation, and then

03:56:41   22   display a frame indicative of a shooting effective range in

03:56:46   23   accordance with a position of the first touch operation; is

03:56:48   24   that correct?

03:56:48   25   A.   Correct.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 88 of 180 PageID #:
                                       18749                                       1088



03:56:49    1   Q.   All right.    And -- and so is it -- what is it in Brawl

03:56:57    2   Stars that causes the cone to be displayed?

03:57:01    3   A.   So the cone appears on a second -- on a second

03:57:04    4   operation.      So you put your finger on the screen, no cone

03:57:08    5   appears, and then as soon as you slide it, that's when the

03:57:10    6   cone appears.

03:57:11    7   Q.   What's your overall opinion about infringement by Brawl

03:57:16    8   Stars?

03:57:16    9   A.   It does not infringe.

03:57:19   10   Q.   You also analyzed the '655 patent?

03:57:23   11   A.   That is correct.

03:57:24   12   Q.   All right.    And we're looking at that now?

03:57:26   13   A.   Yes.

03:57:27   14   Q.   All right.    And the Japanese filing date is in the

03:57:31   15   bottom right-hand corner, correct?

03:57:33   16   A.   Correct.

03:57:33   17   Q.   Can you tell the jury, just sort of generally, what it

03:57:37   18   is that the '655 patent is directed to?

03:57:40   19   A.   So the '655 patent is directed towards games -- games,

03:57:47   20   in particular, where gifting is a feature.          And the idea is

03:57:51   21   to incentivize people to give gifts to other people in the

03:57:55   22   game.

03:57:55   23               And so the patent basically explains a method -- a

03:57:59   24   way to incentivize that.      And the idea is to give a bonus

03:58:03   25   or benefit to the person who receives the gift.           So rather
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 89 of 180 PageID #:
                                       18750                                       1089



03:58:07    1   than incentivizing the person giving the gift, you

03:58:10    2   incentivize the person receiving the gift.

03:58:14    3               MR. SACKSTEDER:   Can we look at the next slide,

03:58:15    4   Mr. Smith?

03:58:16    5   Q.   (By Mr. Sacksteder)      Does that describe one way of

03:58:23    6   gifting?

03:58:23    7   A.   Yes.    So this is from the patent itself, the inventions

03:58:26    8   of the patent explaining that it is conventional to want to

03:58:33    9   incentivize people giving gifts.        That was sort of

03:58:36   10   well-known and well-understood at the time, and to give an

03:58:40   11   example of a conventional way to do that.

03:58:41   12   Q.   And does the patent have a graphical representation of

03:58:47   13   how that's done?

03:58:48   14   A.   Yes, I believe there's a flowchart to Figure 7B, if I

03:58:51   15   recall.

03:58:56   16               MR. SACKSTEDER:   Can we call that up, Mr. Smith?

03:58:59   17   Q.   (By Mr. Sacksteder)      Can you walk the jury through the

03:59:01   18   flowchart?

03:59:02   19   A.   Sure.    So it's a pretty straight-forward process.         The

03:59:06   20   first couple elements have to do with the item that's being

03:59:10   21   gifted, but I want to focus on the diamond at the bottom.

03:59:13   22               This is Element S715, that says:      Condition for

03:59:16   23   granting item satisfied?       And, again, this is a decision

03:59:21   24   point, and you see is a condition -- has a condition been

03:59:24   25   satisfied?     The possible answers being yes or no.        And if
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 90 of 180 PageID #:
                                       18751                                       1090



03:59:28    1   the answer is yes, you would then move on to grant an item.

03:59:32    2   Q.   You mentioned the yes and no.       What -- is there a name

03:59:36    3   for that type of process where you have the decision point

03:59:39    4   and different branches for yes and no?

03:59:41    5   A.   Yes.    In computer programming this is often referred to

03:59:47    6   as an if/then type of structure.

03:59:50    7   Q.   And what's the significance of that?

03:59:51    8   A.   It is that -- the condition is supposed to be the if.

03:59:52    9   So if a certain thing happens to be true, then you must do

03:59:56   10   whatever follows.     So there's a requirement that the

04:00:00   11   result, if the condition is satisfied, must happen.

04:00:02   12   Q.   What does Dr. Akl accuse of infringing the '655 patent?

04:00:07   13   A.   The card donation system in -- in Clash Royale.

04:00:12   14   Q.   Do you agree with Dr. Akl?

04:00:16   15   A.   I do not agree with him.

04:00:19   16   Q.   Is the portion of the claim chart -- the flowchart that

04:00:24   17   you just showed, is that consistent with your understanding

04:00:26   18   of how Clash Royale works?

04:00:27   19   A.   No, this is not --the flowchart does not show how Clash

04:00:32   20   Royale works.

04:00:32   21               MR. SACKSTEDER:   Let's look at the next slide with

04:00:37   22   the claim language.

04:00:48   23   Q.   (By Mr. Sacksteder)      You have some highlighted language

04:00:49   24   again in Claims 1 and 7 of the '655 patent, correct?

04:00:51   25   A.   Yes.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 91 of 180 PageID #:
                                       18752                                       1091



04:00:52    1   Q.   What is the significance of the highlighting?

04:00:54    2   A.   So these sections basically describe how the -- the

04:00:57    3   process of selecting the gift that is to be sent should be

04:00:59    4   handled.

04:01:01    5               The idea is that the user, who is going to give

04:01:03    6   the gift on their device, they need to receive display

04:01:07    7   data.     That's sort of the information such that their

04:01:10    8   device can show to the person who is giving the gift what

04:01:14    9   gifts they have available to provide so that they can make

04:01:18   10   a selection.

04:01:19   11               Also, they need to be able to see the information,

04:01:21   12   such that they can choose who they want to send the gift to

04:01:25   13   amongst all the possible people they have available to give

04:01:28   14   a gift.

04:01:28   15   Q.   There's a first user and a second user in this claim?

04:01:34   16   A.   Yes.

04:01:34   17   Q.   Which one gives the gift?

04:01:36   18   A.   The first user.

04:01:37   19   Q.   Which one receives the gift?

04:01:41   20   A.   The second user is the one who receives the gift.

04:01:41   21   Q.   Does Clash Royale satisfy or use this claim element?

04:01:44   22   A.   No, it does not.

04:01:44   23   Q.   Do you have any videos that will help us explain how --

04:01:47   24   how Clash Royale does not practice this?

04:01:49   25   A.   Yes, I do.
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 92 of 180 PageID #:
                                       18753                                       1092



04:01:50    1   Q.   All right.   Can we take a look at the first one,

04:01:56    2   please?

04:01:56    3   A.   So this video -- so the donation system starts with a

04:02:00    4   person who wants to receive the gift.

04:02:02    5             MR. SACKSTEDER:    Can we pause right there?

04:02:04    6   Q.   (By Mr. Sacksteder)    What are we looking at here,

04:02:05    7   Dr. Zagal?

04:02:06    8   A.   So, here, I'm the one who -- I'm playing the game in

04:02:10    9   this video, and I decided that I would like a friend of

04:02:13   10   mine -- a clan mate to send me a card.         I'm requesting a

04:02:17   11   card that I'd like to receive as a gift.

04:02:20   12             MR. SACKSTEDER:    Can we go back to the screen

04:02:21   13   where we were?    Right there.

04:02:23   14   Q.   (By Mr. Sacksteder)    And -- and so who -- who is -- who

04:02:29   15   is interacting with this screen?

04:02:31   16   A.   So myself.   So Jose Zagal is interacting in the context

04:02:35   17   of the patent, this would be sort of User 2 or the person

04:02:39   18   who receives the gift.

04:02:40   19   Q.   All right.   The second user?

04:02:42   20   A.   The second user, exactly.

04:02:43   21   Q.   So let's -- what is the second user doing, what is the

04:02:48   22   person who's going to receive the gift doing interacting

04:02:52   23   with this screen?

04:02:53   24   A.   So what I'm going to do is I'm going to tap on the card

04:02:55   25   and select the card that I would like to receive, and
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 93 of 180 PageID #:
                                       18754                                       1093



04:02:57    1   you'll notice that there are several cards on the screen.

04:02:59    2   These are all the different options I have available to me.

04:03:02    3   I can pick the skeletons or pick that sort of snowball.

04:03:06    4   I'm the one that does the choosing of the card I'd like to

04:03:10    5   get.

04:03:10    6   Q.   Let's go through if we could and you can explain what's

04:03:13    7   happening?

04:03:13    8   A.   Also up top, this page is called select card to

04:03:17    9   request, and the tab that's active is the request tab.

04:03:21   10   Q.   So what has happened there?      I just saw -- saw

04:03:25   11   something --

04:03:25   12   A.   When I first tapped on the skeletons and then I changed

04:03:28   13   my mind and decided, no, I'd like the goblins that were

04:03:33   14   next to that; those are the ones I'd really like to

04:03:36   15   request.     I tap on the request button.

04:03:38   16   Q.   Then what happens?

04:03:39   17   A.   Then I go back to the screen -- a screen that shows all

04:03:43   18   the current requests that are active in my clan.

04:03:46   19   Q.   So this is -- now we're at a different -- are we a

04:03:49   20   different user here, or are we still you?

04:03:51   21   A.   This is a different video.      This is now User 1, as it

04:03:56   22   were.   I'm still the one who's playing the game in this

04:04:00   23   case, and I'm a person who wants to give a gift to someone

04:04:03   24   else, so I'm User 1 in this case.

04:04:05   25              And what I do is on this screen, I will see a list
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 94 of 180 PageID #:
                                       18755                                       1094



04:04:08    1   of all the people in my clan who have asked for a card.             I

04:04:12    2   can scroll through this list, and I can select who I want

04:04:16    3   to give the card to.

04:04:17    4   Q.   And then what happens to -- what happens -- so in that

04:04:22    5   context, are you the giving user or the receiving user?

04:04:27    6   A.   Here I'm the giving user.

04:04:28    7   Q.   Okay.     Got it.   And is that a good place to talk about

04:04:35    8   what the giving user can and cannot select?

04:04:37    9   A.   Yes.    So this is actually one of the parts that shows

04:04:42   10   that -- that Clash Royale does not meet the claim.

04:04:48   11   Q.   Okay.     Can you walk through that and explain why not?

04:04:51   12   A.   Uh-huh.

04:04:56   13   Q.   And I apologize for looping back, but if you could when

04:05:00   14   we get there --

04:05:01   15               THE WITNESS:     If you could pause the video there.

04:05:03   16               THE COURT:     And also, Dr. Zagal, "uh-huh" is not

04:05:05   17   going to be a proper answer on the record.          You'll need to

04:05:08   18   say yes or no.      Give a verbalized answer, please.

04:05:13   19               THE WITNESS:     Understood.

04:05:14   20               THE COURT:     Thank you.

04:05:15   21   Q.   (By Mr. Sacksteder)       Okay.    What are we looking at now,

04:05:17   22   Dr. Zagal?

04:05:18   23   A.   So, in this case, I'm looking at all the requests that

04:05:21   24   have been made by people in my clan.          You'll notice that

04:05:24   25   the request on the top is the request that I made, and it's
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 95 of 180 PageID #:
                                       18756                                       1095



04:05:27    1   all grayed out.      So in Clash Royale you are not allowed to

04:05:30    2   donate a card to yourself.

04:05:31    3            We can see there's a user Jessica, who is

04:05:35    4   requesting cards.      And so I would tap on the donate button.

04:05:38    5   And at that moment, I would send her the card that she has

04:05:41    6   requested.

04:05:43    7   Q.   Okay.   And do you have any choice on which card you're

04:05:47    8   going to give to the User Jessica?

04:05:50    9   A.   No, you have no choice on the card because the card has

04:05:54   10   already been selected by the person who receives the card.

04:05:57   11   Q.   So all you can do is select to give a card that Jessica

04:06:01   12   has already asked for; is that correct?

04:06:02   13   A.   Correct.

04:06:03   14            MR. SACKSTEDER:     Let's go to the slide -- the next

04:06:06   15   slide.   That one.

04:06:11   16   Q.   (By Mr. Sacksteder)    Again, in Clash Royale which user

04:06:13   17   of the first and second user, as they're used in the claim,

04:06:16   18   actually selects the card to be transferred?

04:06:18   19   A.   So, in Clash Royale, it is the second user who selects

04:06:22   20   the card to -- to be transferred.        They select the gift

04:06:25   21   they would like to receive.

04:06:26   22   Q.   And in the '655 patent, which user is required by the

04:06:32   23   claims to do the selecting of an object?

04:06:36   24   A.   The claims require that it is the first user, the

04:06:39   25   person who is giving the gift, do two things:           Select what
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 96 of 180 PageID #:
                                       18757                                       1096



04:06:44    1   gift they would like to give and also select who they'd

04:06:48    2   like to give that gift to.

04:06:50    3   Q.   In Clash Royale, is there any way for the giving user

04:06:52    4   to select among multiple gifts to give to one person?

04:06:55    5   A.   No, it is impossible.     You're only allowed to select

04:06:59    6   one -- you're only allowed to request one card at a time.

04:07:03    7   So you can't have multiple requests open, as it were.            You

04:07:06    8   can only have one card at a time.

04:07:09    9   Q.   What if a person, another player, has -- has requested

04:07:11   10   a card?    Could the giving user pick another card to give

04:07:17   11   instead?

04:07:18   12   A.   No.   It is actually impossible to send someone a card

04:07:23   13   if they have not requested a card first.         There's no -- no

04:07:26   14   way to be generous and just send cards out for free.            They

04:07:29   15   have to ask for them first.

04:07:31   16   Q.   Were you in the courtroom when Dr. Akl testified about

04:07:33   17   this claim element?

04:07:34   18   A.   Yes, I was.

04:07:35   19   Q.   And what was Dr. Akl's explanation of why this -- why

04:07:40   20   he thinks this limitation, this element is met?

04:07:43   21   A.   So he said a couple of things.       One thing he said, this

04:07:47   22   is like a wish list, and just because it was a wish list or

04:07:51   23   intent of -- on the part of the person who receives the

04:07:53   24   card, that that didn't matter.

04:07:55   25              But I think he was ignoring the fact I might have
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 97 of 180 PageID #:
                                       18758                                       1097



04:07:59    1   a wish list -- let's say on Amazon, for example -- but

04:08:03    2   people can still send me things that are not on my wish

04:08:07    3   list.     And that possibility, that functionality is not

04:08:09    4   possible in this game.        No one can send me anything if I

04:08:12    5   have not requested it previously.

04:08:13    6               I think Dr. Akl also argued that when you select

04:08:18    7   to donate the card, you are selecting both things at the

04:08:21    8   same time.     So when I say I'm going to send a card to

04:08:25    9   Jessica and I tap on that donate button, I have selected

04:08:28   10   both the card and the person, and I believe that is

04:08:30   11   incorrect.

04:08:30   12   Q.   Why?

04:08:30   13   A.   The claim language is actually pretty clear on the

04:08:33   14   matter.     So it says:     Selecting a first object from the

04:08:38   15   possessed objects.        Plural with an S.   So this means you

04:08:42   16   need to pick one from more than one.

04:08:44   17               And then for the users it says:      Selecting a

04:08:49   18   second user from a plurality -- plurality of users.            Also

04:08:53   19   with an S, also plural, indicating more than one user.

04:08:56   20   Q.   So what is your conclusion about whether this claim

04:09:05   21   element is used by Clash Royale?

04:09:07   22   A.   It is not used.

04:09:15   23               MR. SACKSTEDER:    Let's move to the next slide,

04:09:17   24   please, Mr. Smith.

04:09:18   25   Q.   (By Mr. Sacksteder)      What are we looking at on the
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 98 of 180 PageID #:
                                       18759                                       1098



04:09:20    1   slide now?

04:09:21    2   A.   So looking at a later section in Claims 1 and 7, and

04:09:25    3   these sections basically relate to two things.           The idea

04:09:29    4   that the transfer information needs to be connected somehow

04:09:33    5   to a condition, the condition being evaluated to determine

04:09:36    6   whether or not a second object is granted, and that the --

04:09:42    7   the -- the object -- the second object, in this case, the

04:09:46    8   bonus object, has to be granted if that condition is being

04:09:49    9   met.

04:09:50   10   Q.   And, in your opinion, does Clash Royale use these claim

04:09:54   11   elements?

04:09:54   12   A.   No, it does not.

04:09:56   13   Q.   Why not?

04:09:58   14   A.   For a couple of reasons.     I have four of them up here

04:10:02   15   on the slide.

04:10:03   16   Q.   Can you start with the first one?

04:10:05   17   A.   Sure.   So the first one is a person who receives the

04:10:08   18   gift.   This is the second user.      You only get one card at a

04:10:11   19   time.   As a part of this donating process, that's all you

04:10:14   20   receive in terms of objects in the game.         You get one card.

04:10:17   21   Q.   Do you have a video that illustrates this?

04:10:20   22   A.   Yes, sir I do.

04:10:21   23   Q.   No, wait, we're -- we're not going to play that video.

04:10:27   24            MR. SACKSTEDER:     So can we move to Slide 40,

04:10:29   25   please, or move to the next slide beyond the -- the -- two
     Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 99 of 180 PageID #:
                                       18760                                       1099



04:10:39    1   slides in.     There you go.

04:10:40    2   Q.   (By Mr. Sacksteder)      Okay.   So is -- is it your opinion

04:10:42    3   that for the reason you just discussed whether -- do you

04:10:44    4   have an opinion whether Clash Royale practices or uses

04:10:47    5   these claim elements?

04:10:48    6   A.   It does not practice.

04:10:51    7               MR. SACKSTEDER:    Can we go back to the slide that

04:10:53    8   had the reasons for non-infringement?

04:10:55    9   Q.   (By Mr. Sacksteder)      So what is the -- what's the next

04:10:57   10   reason, in your opinion?

04:10:58   11   A.   So Dr. Akl argued that this possible second object was

04:11:06   12   an upgraded card and that when you receive a card, there's

04:11:13   13   a possibility that the meter of that card is full.            Thus,

04:11:19   14   then the meter turns a different color, and you might be

04:11:22   15   able to upgrade a card.

04:11:24   16               MR. SACKSTEDER:    Can we look at DX-532, please?

04:11:28   17   Q.   (By Mr. Sacksteder)      And this is a video?

04:11:30   18   A.   Yes.

04:11:33   19   Q.   All right.    Can we see what that shows?

04:11:35   20   A.   So in this video, I'm going to try to upgrade the card.

04:11:38   21   I'm going to fail because I don't have enough gold.            I'm

04:11:42   22   going to try to upgrade that card.        It says I need 2000

04:11:46   23   gold and I only have 1592.

04:11:48   24               When I press on the upgrade button down at the

04:11:51   25   bottom, I get a message saying, not enough gold.           And it's
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 100 of 180 PageID #:
                                       18761                                       1100



04:11:55    1   asking me if I want to buy more gold at that point.

04:11:57    2   Q.   And how is this different from what is claimed and

04:12:00    3   described in the '655 patent?

04:12:00    4   A.   So Dr. Akl argued that the condition that was related

04:12:05    5   to the gift was this meter becoming full.         If that

04:12:09    6   condition is met, according to the claim, then I must

04:12:12    7   receive the second object.

04:12:13    8               But, in this case, you can see that despite this

04:12:16    9   meter being full -- and let's imagine it became full thanks

04:12:21   10   to having received the card as a gift -- I was not able to

04:12:25   11   upgrade the card in this case because I did not have enough

04:12:27   12   gold.

04:12:28   13   Q.   Why doesn't the ability to upgrade, if you pay the gold

04:12:32   14   later on, satisfy the claim?

04:12:34   15   A.   So ability is not an object, and the claim requires an

04:12:40   16   object.

04:12:40   17               MR. SACKSTEDER:   Can we go also to Figure 7b,

04:12:43   18   again, from the '655 patent, and that same part down at the

04:12:53   19   bottom we looked at before?

04:12:54   20   Q.   (By Mr. Sacksteder)      That refers to a condition,

04:12:55   21   correct, Doctor?

04:12:56   22   A.   Yes.

04:12:56   23   Q.   All right.    And what's the significance of that -- I

04:12:59   24   think you called it an if/then situation?

04:13:01   25   A.   Yes, it's an if/then.      The arrow coming out of the
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 101 of 180 PageID #:
                                       18762                                       1101



04:13:05    1   bottom of the diamond says, yes, not maybe.          So the yes

04:13:09    2   means that it is actually required.        This thing has to

04:13:12    3   happen.

04:13:13    4   Q.   Thank you, Doctor.

04:13:14    5             MR. SACKSTEDER:    Can we go back to the slide with

04:13:17    6   the reasons for non-infringement -- well, let's -- let's go

04:13:20    7   to this one first.

04:13:21    8   Q.   (By Mr. Sacksteder)    What is the impact of what you

04:13:23    9   have just described on whether the Claim Elements 1f and 7f

04:13:28   10   is practiced or used by Clash Royale?

04:13:30   11   A.   Not met.

04:13:36   12             MR. SACKSTEDER:    Okay.     Back to the slide.     If you

04:13:38   13   can go -- skip that one.      And let's just go to the next

04:13:42   14   slide -- next slide.      Thank you.

04:13:49   15   Q.   (By Mr. Sacksteder)    Okay.    What's the final point that

04:13:51   16   we've just skipped to?

04:13:52   17   A.   So this one says an upgraded card is not a second

04:13:57   18   object.

04:13:57   19             MR. SACKSTEDER:    And can we go to the claim

04:13:59   20   language there, and can you explain what part of the claim

04:14:05   21   we're talking about now?

04:14:06   22   A.   Yeah.   So, basically, the claim says:       If the condition

04:14:09   23   is met, then the user must receive a second object.

04:14:15   24             Dr. Akl argues that -- and let's imagine that he

04:14:18   25   was correct -- I believe he is not correct -- that this
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 102 of 180 PageID #:
                                       18763                                       1102



04:14:21    1   upgraded card is the second object.        I believe he is -- he

04:14:29    2   is incorrect when he says that.

04:14:31    3   Q.   Did you look at the source code for Clash Royale in

04:14:34    4   performing your analysis?

04:14:35    5   A.   I did.

04:14:35    6   Q.   All right.    And did you also speak to developers of

04:14:41    7   Clash Royale?

04:14:41    8   A.   I did.

04:14:42    9   Q.   All right.   And what did you learn about whether an

04:14:46   10   upgraded card is a second object?

04:14:51   11   A.   So in terms of the source code, what happens behind the

04:14:57   12   scenes here is that the user has, say, a list of all the

04:14:59   13   cards that they -- that they own.        And when you upgrade a

04:15:00   14   card, there is no card being eliminated and a -- and a new

04:15:04   15   card being added.

04:15:05   16            What happens, instead, is that the attributes, as

04:15:09   17   it were, of the card that they already have are modified.

04:15:12   18   So the level is increased by 1, for example.

04:15:14   19   Q.   So what does that mean as to whether it's the same card

04:15:17   20   or a different card?

04:15:18   21   A.   It's the same card.

04:15:19   22   Q.   Did you hear Dr. Akl -- and I think you mentioned this

04:15:26   23   briefly -- offer an opinion that the ability to upgrade is

04:15:30   24   an -- is an item that could be an item received in the

04:15:33   25   claim?
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 103 of 180 PageID #:
                                       18764                                       1103



04:15:33    1   A.   Yes.   I also heard him use an -- an analogy, too.

04:15:37    2   Q.   Is the ability to upgrade a second object, as that's

04:15:42    3   used in the claim?

04:15:43    4   A.   No, it's an ability, not an object.

04:15:46    5   Q.   Did you look at Claim 5 of the -- of the '655 patent,

04:15:52    6   as well?

04:15:53    7   A.   Yes.

04:15:54    8   Q.   All right.   And Claim 5 is a dependent claim from Claim

04:15:57    9   1; is that correct?

04:15:58   10   A.   That is correct.

04:15:59   11   Q.   Do you have an opinion about whether Claim 5 is

04:16:03   12   infringed?

04:16:03   13   A.   No, it is not infringed.

04:16:05   14   Q.   All right.   And it says there the server according to

04:16:07   15   Claim 1.     Do you see that?

04:16:09   16   A.   Yes.

04:16:09   17   Q.   What is your understanding of what the elements of

04:16:13   18   Claim 5 are, in addition to what's actually there in

04:16:17   19   Claim 5?

04:16:18   20   A.   So in order to determine if Claim 5 is infringed,

04:16:22   21   because it is a dependent claim on Claim 1, we also need to

04:16:26   22   look at all the elements of Claim 1.        So it needs to meet

04:16:29   23   everything in Claim 1 and Claim 5.

04:16:32   24   Q.   All right.   So what is your ultimate opinion about

04:16:36   25   Claim 5?
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 104 of 180 PageID #:
                                       18765                                       1104



04:16:39    1   A.   It is not infringed.

04:16:40    2   Q.   Okay.    Thank you, sir.

04:16:41    3               Do you also have opinions regarding invalidity of

04:16:43    4   the '873 patent?

04:16:48    5   A.   I do.

04:16:48    6   Q.   What analysis do you perform to determine whether a

04:16:52    7   patent is valid or not?

04:16:53    8   A.   So it's slightly different than infringement.          For

04:16:58    9   infringement, I looked at the claims and then at the game

04:17:01   10   or the -- or the software that is alleged to infringe.

04:17:06   11               For invalidity, I basically need to look at the

04:17:10   12   claims and then compare them to what is called prior art.

04:17:12   13   Q.   What is prior art?

04:17:14   14   A.   Prior art is -- my understanding, it's a legal term

04:17:17   15   that refers to published materials, the nature such as

04:17:21   16   videos, books, articles.

04:17:22   17   Q.   And what date did you use to determine whether

04:17:28   18   something was prior art or not?

04:17:29   19   A.   So for the '873 patent, which is the one on the screen

04:17:32   20   right now, I used the February 26th, 2013.          So prior art in

04:17:37   21   this case would mean anything that was published prior to

04:17:40   22   February 26th of 2013.

04:17:42   23   Q.   Could a game be prior art?

04:17:44   24   A.   Yes.

04:17:44   25   Q.   Could a video showing a game, if it also shows the
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 105 of 180 PageID #:
                                       18766                                       1105



04:17:49    1   elements of the claim, be prior art?

04:17:50    2   A.   Yes.

04:17:50    3   Q.   And could a manual be a prior art?

04:17:53    4   A.   Yes.

04:17:53    5   Q.   And could a book about a game, if it has the right

04:17:57    6   disclosure, be prior art?

04:17:59    7   A.   Yes.

04:17:59    8   Q.   If they're before this date, correct?

04:18:04    9   A.   Correct.

04:18:06   10               MR. SACKSTEDER:   Let's go to the next slide.

04:18:07   11   Q.   (By Mr. Sacksteder)      And if you can remind the jury

04:18:10   12   what the '873 patent is generally about?

04:18:12   13   A.   So the '873 patent is the aiming and shooting and the

04:18:18   14   two-step process on a touchscreen device, and there --

04:18:20   15   there's a server, as well.

04:18:22   16   Q.   Were there shooting games that didn't use touchscreen

04:18:26   17   devices before all this touchscreen business started?

04:18:30   18   A.   There's been shooting games, I think, as -- for as long

04:18:34   19   as there's been video games.

04:18:36   20               MR. SACKSTEDER:   Can we look at the next slide,

04:18:38   21   Mr. Smith?

04:18:38   22   Q.   (By Mr. Sacksteder)      All right.   What are we looking at

04:18:40   23   here?

04:18:40   24   A.   So these are screenshots from a game called

04:18:45   25   Counterstrike.     The game was released in 1999.        I played it
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 106 of 180 PageID #:
                                       18767                                       1106



04:18:48    1   probably too much back in the day.        Along the top, I want

04:18:50    2   to draw your attention to what's happening.

04:18:52    3              So the screenshot on the left shows a player.

04:18:57    4   They are holding a weapon, and they're kind of looking at

04:19:00    5   the world.     The screenshot in the middle shows them in a

04:19:03    6   scoped mode.      So they're sort of zoomed in and they're sort

04:19:07    7   of looking through the scope of the weapon that they're

04:19:09    8   holding.     And in the third screenshot they have fired the

04:19:12    9   weapon and have sort of killed an enemy, who is sort of far

04:19:16   10   away.

04:19:17   11   Q.   And what do we see down at the bottom of the screen

04:19:19   12   there?

04:19:19   13   A.   On the bottom we see a typical mouse controller with

04:19:24   14   two buttons, a left button and a right button.           And so the

04:19:26   15   standard control scheme -- the standard way to operate

04:19:29   16   these kinds of games versus shooters in general was to

04:19:30   17   first click -- to click on the right mouse button to enter

04:19:35   18   sort of scope mode, and then you would click on the left

04:19:38   19   mouse button to fire your weapon.

04:19:40   20   Q.   All right.    And there was no touchscreen for this game?

04:19:42   21   A.   Not for Counterstrike, no.

04:19:46   22   Q.   All right.

04:19:46   23              MR. SACKSTEDER:   Can we go to the next slide,

04:19:48   24   please?

04:19:48   25   Q.   (By Mr. Sacksteder)     And can you just walk us through
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 107 of 180 PageID #:
                                       18768                                       1107



04:19:50    1   sort of generally what we're looking at here, the -- the --

04:19:53    2   the timing?

04:19:54    3   A.   Sure.   So on the far right there, we see the -- the

04:19:57    4   patent date, February 26, 2013.       Along the bottom, I

04:20:01    5   thought I would highlight some devices that we use for

04:20:04    6   gaming or continue to use for gaming that involve

04:20:07    7   touchscreens.

04:20:07    8            The earliest one here is the PalmPilot that came

04:20:11    9   out in 1996.      I used to have one of these and played games

04:20:14   10   on it.

04:20:15   11            2004, we saw Nintendo released a console called

04:20:20   12   Nintendo DS.      It was a handheld device.     The second

04:20:21   13   screen -- the lower screen on the DS was a touchscreen.

04:20:23   14   You could interact with it with your finger or your stylus.

04:20:27   15            2007 saw the release of the iPhone.

04:20:30   16            On the top, there are some examples of -- of games

04:20:32   17   that had a two-step aim and fire process.         And, for

04:20:37   18   example, there's a Warhammer game.        That's a game that I

04:20:42   19   played back in the day.      This game you could also -- you

04:20:45   20   could control it with the DS touchscreen.

04:20:49   21            And there's also a whole lunch of games --

04:20:52   22   shooting games available also on the iPhone.          There's a

04:20:53   23   couple of examples there.

04:20:53   24   Q.   All right.    And there are a couple of other games that

04:20:55   25   you're going to dis -- discuss more in detail about
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 108 of 180 PageID #:
                                       18769                                       1108



04:20:59    1   invalidity, correct?

04:20:59    2   A.   Yes.

04:20:59    3   Q.   All right.   What's your opinion about whether the

04:21:02    4   asserted claims of the '873 patent are valid?

04:21:05    5   A.   I believe the patent is invalid.

04:21:07    6   Q.   What are the requirements for a patent to be valid in

04:21:12    7   general terms?

04:21:12    8   A.   So the prior art needs to show, demonstrate, disclose

04:21:17    9   all the elements of the claim, every single one.

04:21:21   10   Q.   And can that be in combination with two different prior

04:21:24   11   art references sometimes?

04:21:24   12   A.   Yes.   You can have two -- two elements of prior art

04:21:31   13   where let's say one meets half and the other one meets the

04:21:34   14   other half.    But then you also need to demonstrate there

04:21:36   15   was a reason to want to combine.

04:21:37   16   Q.   And what is the result there called?

04:21:40   17   A.   So there's an obviousness.

04:21:46   18   Q.   All right.   And did you hear Mr. Friedman's testimony?

04:21:49   19   A.   Yes.

04:21:49   20   Q.   And he also talked about anticipation?

04:21:53   21   A.   Yes.

04:21:54   22   Q.   Did you analyze both of those?

04:21:55   23   A.   Yes.

04:21:56   24   Q.   So what's your general conclusion about the '873

04:22:03   25   patent?
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 109 of 180 PageID #:
                                       18770                                       1109



04:22:03    1   A.   Not valid.

04:22:04    2               MR. SACKSTEDER:   Can we go to the next slide,

04:22:09    3   please?

04:22:09    4   Q.   (By Mr. Sacksteder)      What games and videos, describing

04:22:14    5   them in your mind and in your opinion, render the '873

04:22:20    6   asserted claims invalid?

04:22:22    7   A.   Call of Mini Sniper and a video that shows Call of Mini

04:22:26    8   Sniper.      And Sniper vs. Sniper: Online and the video

04:22:31    9   that -- that shows it.

04:22:33   10   Q.   And how are these described in the -- sort of what

04:22:38   11   medium is used for their description in your analysis?

04:22:42   12   A.   So these are -- are both games.       They are shooter

04:22:47   13   games.      They are played on mobile devices with

04:22:50   14   touchscreens.

04:22:51   15   Q.   All right.    And did you analyze any publication

04:22:53   16   regarding them?

04:22:53   17   A.   Yes.

04:22:54   18   Q.   All right.    What -- what kind of publication?

04:22:57   19   A.   Videos.

04:22:57   20   Q.   And where were those videos found?

04:23:00   21   A.   On YouTube.

04:23:04   22   Q.   What is YouTube?

04:23:04   23   A.   YouTube is a website that is used to host videos, and a

04:23:09   24   lot of people also use it to watch videos.

04:23:12   25   Q.   And do the YouTube videos that you analyzed by
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 110 of 180 PageID #:
                                       18771                                       1110



04:23:17    1   themselves invalidate the patent?

04:23:19    2   A.   Yes.

04:23:19    3   Q.   And do you have an understanding as to whether the

04:23:23    4   games that are described in the videos also invalidate the

04:23:27    5   asserted claims?

04:23:28    6   A.   Yes.

04:23:29    7   Q.   All right.    And what are your opinions there?

04:23:31    8   A.   They invalidate.

04:23:33    9   Q.   All right.

04:23:38   10               MR. SACKSTEDER:   Let's go to the next slide.

04:23:40   11   Q.   (By Mr. Sacksteder)      And what do we have here,

04:23:44   12   Dr. Zagal?

04:23:44   13   A.   So this -- this is some material.       It sort of shows

04:23:50   14   what Call of Mini Sniper was about.        It's a game where you

04:23:53   15   play as a sheriff, and you have a sniper rifle.           There's

04:23:59   16   been a Zombie outbreak.       You need to shoot all the Zombies

04:24:04   17   before they get to the humans.

04:24:05   18   Q.   What was Call of Mini Sniper -- where was it played,

04:24:08   19   where did you play it?

04:24:09   20   A.   You can play it on an iPhone.

04:24:10   21   Q.   And how would a person actually get the game on to

04:24:13   22   their iPhone?

04:24:14   23   A.   They would download it from the Apple App Store.

04:24:20   24               MR. SACKSTEDER:   Let's play the video starting at

04:24:22   25   the point identified, Mr. Smith.       There we go.
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 111 of 180 PageID #:
                                       18772                                       1111



04:24:28    1   Q.   (By Mr. Sacksteder)      What are we looking at, Doctor?

04:24:30    2   A.   So the sheriff is the character that you're playing.

04:24:33    3   He has a sniper rifle.        It was a free-to-play game.      And

04:24:39    4   we'll -- we'll see how -- how the game is operated.

04:24:42    5   Q.   So what -- what happened there?

04:24:43    6   A.   So the player is instructed to tap on the screen in

04:24:48    7   order to zoom in on the scope.        And then they're also

04:24:53    8   instructed to tap on the lower right side of the screen to

04:24:58    9   fire.

04:24:58   10   Q.   And is this a YouTube video?

04:25:01   11   A.   Yes.

04:25:01   12               MR. SACKSTEDER:    Can we go back and just show that

04:25:03   13   again?      Maybe we can hit the -- the taps -- not all the way

04:25:08   14   back.    There we go.     That's fine.

04:25:17   15   Q.   (By Mr. Sacksteder)      All right.   And I know it's a

04:25:19   16   little difficult.       Maybe we can pause when you ask us.

04:25:22   17   A.   All right.

04:25:22   18   Q.   So what happened there?

04:25:23   19   A.   This is part of the tutorial of the game that explains

04:25:26   20   that you need to tap on a target to zoom.         And what we'll

04:25:29   21   see next is the scope will come up and the image inside the

04:25:32   22   scope will correspond to where you touched on the screen.

04:25:34   23   Q.   All right.    And then what happens?

04:25:36   24   A.   So here a player is also instructed that they can

04:25:39   25   optionally slide to adjust their aim.
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 112 of 180 PageID #:
                                       18773                                       1112



04:25:41    1   Q.   Okay.   Then what happens?

04:25:42    2   A.   And they notice down on the bottom right, there's a

04:25:45    3   sort of button there with kind of like a star inside it.

04:25:48    4   When you tap on that, the weapon fires, and the Zombie was

04:25:52    5   killed.

04:25:52    6   Q.   When was the Call of Mini game released?

04:25:56    7   A.   Before the patent.

04:25:56    8   Q.   Do you have a date?

04:25:58    9   A.   I believe we have a slide.

04:26:00   10   Q.   Oh, okay.     There you go?

04:26:02   11              When was the Call of Mini game released?

04:26:07   12   A.   March 2012.

04:26:08   13   Q.   And how did you determine that?

04:26:10   14   A.   Two different ways.     You can go to the App Store, and

04:26:13   15   the App Store has information that is publicly available

04:26:18   16   letting you know when an app first made its appearance on

04:26:22   17   the store.

04:26:23   18              There's also a website called Sensor -- Sensor

04:26:23   19   Tower.     And this is a service that sort of tracks apps.

04:26:23   20   And you can go there, and it will, like, say when the app

04:26:29   21   was made first available.      And Sensor Tower also provides

04:26:29   22   information on downloads.

04:26:33   23              So from Sensor Tower, we can also see that the

04:26:34   24   game was available in the U.S. and had been downloaded in

04:26:38   25   the U.S.
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 113 of 180 PageID #:
                                       18774                                       1113



04:26:38    1   Q.   All right.    A little slower, Doctor.

04:26:41    2               So was -- so you can tell -- strike that.

04:26:45    3               Can you tell that Call of Mini was released in the

04:26:47    4   United States?

04:26:48    5   A.   Yes.

04:26:50    6   Q.   All right.    And how is that?

04:26:51    7   A.   From the information available on Sensor Tower.

04:26:56    8   Q.   All right.

04:26:56    9               MR. SACKSTEDER:   Let's -- let's go to the next

04:26:57   10   slide.

04:26:58   11   Q.   (By Mr. Sacksteder)      Okay.   What are we looking at

04:27:01   12   here, Dr. Zagal?

04:27:02   13   A.   So I mentioned that we were going to watch a video from

04:27:06   14   YouTube.     This is a page on which that video resides.         This

04:27:09   15   is where you would go to -- to watch that video on YouTube

04:27:13   16   itself.

04:27:14   17   Q.   And what is the significance of what we see from the

04:27:20   18   page where Call of Mini was -- that video was shown?

04:27:23   19   A.   So the page basically let's you know when this video

04:27:26   20   was first published, when it was made available publicly.

04:27:29   21   Q.   And where do you see that?

04:27:31   22   A.   On the call-out there, under the title of the video,

04:27:35   23   you can see the date July 3rd, 2012.

04:27:38   24   Q.   Who could access this page from YouTube starting on

04:27:41   25   July 3rd, 2012?
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 114 of 180 PageID #:
                                       18775                                       1114



04:27:43    1   A.   Anybody in the world with access to YouTube, including

04:27:48    2   the United States, of course.

04:27:49    3   Q.   How do you know that it was publicly available on that

04:27:51    4   date?

04:27:51    5   A.   Because YouTube says so.

04:27:55    6   Q.   How do they say so?

04:27:56    7   A.   So they actually have help pages that explain when

04:28:01    8   videos are made available and how you can determine when

04:28:04    9   they were published, and they basically explain that the

04:28:07   10   date that appears there is the date that it was made

04:28:09   11   available.

04:28:10   12               It was also my understanding that counsel obtained

04:28:13   13   certification from YouTube, a statement from YouTube that

04:28:16   14   essentially says the same thing.

04:28:24   15   Q.   Was Call of Mini Sniper or the video that describes it,

04:28:29   16   was any of that considered by the Patent Office --

04:28:32   17   A.   No.

04:28:32   18   Q.   -- before the Patent Office issued the '873 patent?

04:28:35   19   A.   No.

04:28:35   20   Q.   How do you know that?

04:28:36   21   A.   From the patent litigation history.

04:28:39   22   Q.   Okay.    The prosecution history?

04:28:44   23   A.   Yes.    My apologies.

04:28:45   24   Q.   Does Call of Mini Sniper disclose the two-step aim and

04:28:51   25   shoot process of the '873 patent?
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 115 of 180 PageID #:
                                       18776                                       1115



04:28:52    1   A.   Yes, it does.

04:28:54    2   Q.   All right.    Can -- can you explain that?

04:28:58    3              MR. SACKSTEDER:      And let me -- actually,

04:29:00    4   Mr. Smith, if you can go forward a little bit -- hold on a

04:29:10    5   second.      Do we have -- do we have --

04:29:24    6              Mr. Smith, can we go to the portion that discusses

04:29:27    7   the patent claim?      Keep going through the slides, we'll

04:29:31    8   find it.

04:29:40    9   Q.   All right.    So do you see some screenshots on the right

04:29:46   10   side of the screen, Doctor?

04:29:47   11   A.   I do.

04:29:48   12              MR. SACKSTEDER:      All right.   Can we blow those up,

04:29:51   13   Mr. Smith?      Oh, we can't.

04:29:53   14   Q.   (By Mr. Sacksteder)     All right.      So can you see the

04:29:56   15   upper left side -- the upper left screenshot, Doctor?

04:29:59   16   A.   Yes, I can.

04:30:00   17   Q.   And what do we see there?

04:30:02   18   A.   We see an instruction that says:         Tap on a target to

04:30:06   19   zoom.     And it's sort of an icon.

04:30:09   20   Q.   All right.    And can you walk through the claim elements

04:30:14   21   with reference to the screenshots and the video that we've

04:30:17   22   already looked at?

04:30:18   23   A.   Absolutely.     So the claim requires a game system

04:30:22   24   comprising a terminal device, including a display

04:30:27   25   configured to display a game image and a touch panel
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 116 of 180 PageID #:
                                       18777                                       1116



04:30:27    1   provided integral with the display.

04:30:34    2             An iPhone -- this game was played on an iPhone,

04:30:36    3   and the iPhone is such a device; it has a touchscreen and

04:30:41    4   it can show images.

04:30:43    5   Q.   And then the next claim element is a game server

04:30:48    6   apparatus configured to be connected to the terminal device

04:30:50    7   via a network.   Is that practiced?

04:30:52    8   A.   Yes, that is practiced.

04:30:54    9   Q.   How do we know that?

04:30:56   10   A.   It is well-known that the iPhone can connect to the

04:30:58   11   Internet.   In -- in the case of the game specifically, if

04:31:00   12   we look at the screenshot on the bottom right, this

04:31:04   13   screenshot shows a store.

04:31:06   14             So this was a free-to-play game.        And the way the

04:31:11   15   game creators expected or hoped to make money was by

04:31:18   16   selling virtual currency that you would purchase with

04:31:18   17   real-world money.

04:31:18   18             And to do that, you would go to the store.          If you

04:31:21   19   wanted to obtain such currency, you would tap on the red

04:31:24   20   button that says tBANK.     And at that moment, the

04:31:29   21   transaction would be processed, and that would connect to a

04:31:31   22   server.

04:31:31   23   Q.   And then the claim goes on to say:        The terminal device

04:31:35   24   includes first circuitry configured to identify a first

04:31:38   25   touch operation on the touch panel.
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 117 of 180 PageID #:
                                       18778                                       1117



04:31:40    1               Is that shown in the screenshots?

04:31:41    2   A.   Yes.

04:31:42    3   Q.   Where is it?

04:31:43    4   A.   That's the one on the top left where it says, tap on a

04:31:46    5   target to zoom.

04:31:47    6   Q.   And then when you tap, what do you see?

04:31:55    7   A.   You see what's on the top right, the screenshot on the

04:31:58    8   top right.

04:31:59    9   Q.   And is that Element b?

04:32:00   10   A.   Yes.

04:32:01   11   Q.   Explain why that is your opinion.

04:32:02   12   A.   So you'd need to display a frame that is an image.

04:32:06   13   That image needs to be indicative of a shooting effective

04:32:14   14   range in accordance with the position of the first touch

04:32:14   15   operation.

04:32:15   16               The image within the frame is based on the

04:32:16   17   position of the touch operation.       So where you tap is where

04:32:20   18   you zoom, and that's what happens in this game.

04:32:23   19   Q.   All right.     We looked at, I believe, Figure 3 from the

04:32:27   20   patent --

04:32:27   21   A.   Uh-huh.

04:32:28   22   Q.   -- a little while ago and it showed a -- kind of like a

04:32:32   23   rifle scope.

04:32:33   24   A.   Yes, we did.

04:32:34   25   Q.   And is that a shooting effective range -- a frame
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 118 of 180 PageID #:
                                       18779                                       1118



04:32:37    1   indicative of a shooting effective range in the patent in

04:32:39    2   the description of an embodiment in the patent?

04:32:42    3   A.   Yes, the inventors actually provide that as -- as an

04:32:45    4   example of possible embodiment.       So, yes.

04:32:47    5   Q.   All right.   And does that look similar to the scope

04:32:51    6   that you see in Call of Mini Sniper?

04:32:54    7   A.   Very much so.

04:32:57    8   Q.   All right.   And then we talked before about -- when we

04:33:05    9   were talking about non-infringement in accordance with the

04:33:08   10   position of the first touch operation, do you have an

04:33:08   11   opinion whether that's shown in the Call of Mini video?

04:33:11   12   A.   Yes, it is the first touch operation that brings up the

04:33:15   13   scope.    So that matches the -- the claim.

04:33:19   14   Q.   All right.   And where do you touch?       And where does the

04:33:23   15   scope show up?

04:33:24   16   A.   You touch wherever you want on the screen, and then the

04:33:27   17   scope zooms in based on the position at where you touched.

04:33:31   18   Q.   And then it says:    Identify a second touch operation,

04:33:35   19   that the touch panel has an instruction for an attack when

04:33:37   20   the frame is displayed by the display.         Do you see that?

04:33:41   21   A.   Yes, I do.

04:33:42   22   Q.   All right.   And is that performed by a Call of Mini

04:33:44   23   Sniper?

04:33:44   24   A.   It is.

04:33:45   25   Q.   All right.   Can you explain how you know that?
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 119 of 180 PageID #:
                                       18780                                       1119



04:33:47    1   A.   Yeah.    So we can see on the screenshot on the top

04:33:50    2   right, her hand is the -- the icon on the hand is

04:33:52    3   indicating that you need to tap that little button in the

04:33:54    4   corner.      That will execute the fire -- the attack command.

04:33:59    5             And at the moment you are doing that, we are

04:34:02    6   seeing the frame -- you are in -- in the scope view.

04:34:05    7   Q.   All right.

04:34:05    8             MR. SACKSTEDER:    Let's move on to the next slide.

04:34:07    9   Q.   (By Mr. Sacksteder)    There -- the last element was

04:34:09   10   related to a server that controls to attack, correct?

04:34:12   11   A.   That is correct.

04:34:13   12   Q.   All right.    What is your analysis with respect to that

04:34:17   13   last claim element?

04:34:18   14   A.   That it would have been obvious to implement that.

04:34:25   15   Q.   And -- and what do you see here on the screen?

04:34:27   16   A.   So this is from the same video.       And there's a little

04:34:30   17   sort of advertisement banner that appears along the bottom,

04:34:33   18   and it refers to a game called Call of Mini Zombies.            And

04:34:37   19   they're sort of announcing there's an update.

04:34:40   20             And amongst the elements of this update, they have

04:34:43   21   a versus, a deathmatch, and a multiplayer.          So the

04:34:45   22   developers of another game that they had worked on, they

04:34:49   23   had -- they're announcing that they've added multiplayer

04:34:51   24   features to the game.

04:34:52   25   Q.   And if you were to convert Call of Mini Sniper from a
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 120 of 180 PageID #:
                                       18781                                       1120



04:34:56    1   single player to a multiplayer game, would it be obvious to

04:35:02    2   have the server control to attack?

04:35:04    3   A.   Yes.

04:35:04    4   Q.   Why?

04:35:04    5   A.   It was very well-known at the time, for a variety of

04:35:07    6   reasons.

04:35:07    7   Q.   What reasons?

04:35:08    8   A.   So one reason, this was common knowledge that you would

04:35:14    9   implement a lot of functionality on a server.          You would do

04:35:17   10   that for matters of security -- for example, to mitigate

04:35:20   11   cheating.

04:35:21   12               There's a truism in the game industry, which is,

04:35:25   13   you never trust the client.      In this case, they don't mean

04:35:28   14   the consumer.     What they mean is the device on which the

04:35:31   15   game is running, because the owner of the game does not

04:35:33   16   have control over that device.       They can't.

04:35:36   17               But the player, the person who owns that device,

04:35:39   18   they can hack -- they can hack their own phone and make

04:35:42   19   changes to the code.     So they can send messages to the

04:35:45   20   server indicating, for example, that I just fired a

04:35:48   21   headshot when, in fact, I did not.

04:35:50   22               So in order to reduce that kind of cheating, what

04:35:54   23   you would do is you would make sure the server receives all

04:35:57   24   the messages for where the players are firing, for example,

04:35:59   25   and you sort of verify that they are sort of legitimate
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 121 of 180 PageID #:
                                       18782                                       1121



04:36:02    1   kinds of -- of operations.

04:36:03    2   Q.   How do you know this?

04:36:04    3   A.   It was common knowledge at the time.        There's also

04:36:08    4   multiple textbooks, all published prior to the patent, that

04:36:12    5   explained as much.

04:36:14    6               There's -- these are specific game networking and

04:36:18    7   game development in the context of networking textbooks.

04:36:22    8   These textbooks had chapters on cheating.         And they talk

04:36:25    9   about different ways to mitigate that.         And this is one of

04:36:28   10   the common ways to do that.

04:36:29   11   Q.   You mentioned earlier, way back, that you taught a

04:36:32   12   class on game ethics?

04:36:34   13   A.   Yes.

04:36:35   14   Q.   Was cheating part of your game ethics class?

04:36:38   15   A.   Yes, it is something we talk about a lot in class.

04:36:41   16   Q.   All right.    Is there also a patent that shows this?

04:36:44   17   A.   Yes.

04:36:45   18               MR. SACKSTEDER:   And let's look at DX-570.

04:36:48   19   Q.   (By Mr. Sacksteder)      What are we looking at there?

04:36:49   20   A.   So this is a patent I'm going to call the Sakurai

04:36:56   21   patent from June 11th of 2010.

04:36:59   22   Q.   Was this available before the '873 patent priority

04:37:02   23   date?

04:37:02   24   A.   Yes.

04:37:02   25   Q.   And how do you know that?
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 122 of 180 PageID #:
                                       18783                                       1122



04:37:02    1   A.   Because 2010 is -- is prior to 2013.

04:37:06    2   Q.   All right.     And there's also -- at the upper right, it

04:37:10    3   says filed June 13th, 2011?

04:37:12    4   A.   Uh-huh.

04:37:13    5   Q.   And that was in the U.S., correct?

04:37:15    6   A.   Correct.

04:37:15    7   Q.   All right.     Was this available for -- available before

04:37:18    8   the '873 patent priority date?

04:37:22    9   A.   Yes.

04:37:23   10   Q.   Okay.     And what does it disclose?

04:37:25   11   A.   So this is a patent -- I believe it was owned by

04:37:29   12   Nintendo.      In fact, you can see a picture there on the --

04:37:32   13   on the right.      It's a Nintendo DS device where they sort of

04:37:32   14   erase the buttons just to focus on the screens.

04:37:38   15               The bottom screen is a touchscreen.       It's a patent

04:37:41   16   about figuring out how to make aiming and shooting work in

04:37:45   17   these 3D environments with these types of screens.

04:37:47   18               MR. SACKSTEDER:   Let's go to the next slide.

04:37:49   19   Q.   (By Mr. Sacksteder)      And what is the significance of

04:37:51   20   the highlighted portion of the Sakurai patent?

04:37:56   21   A.   So this highlighted portion, I'm going to read it.           The

04:37:59   22   main process steps of the process performed by the

04:38:02   23   information processing apparatus, as described above, may

04:38:05   24   be executed on the server side.

04:38:06   25               And, basically, what that says is, hey, in a game
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 123 of 180 PageID #:
                                       18784                                       1123



04:38:09    1   there's a bunch of processes that do different things.            The

04:38:13    2   important ones you can have them run on a server.           You

04:38:15    3   could also have them run the client.

04:38:17    4             So it is very common knowledge to know that for

04:38:20    5   managing a game, especially the main ones, you would

04:38:24    6   actually want to have them run on the server.

04:38:25    7   Q.   Why would a person of skill in the art look to the

04:38:30    8   Sakurai patent?

04:38:31    9   A.   So, in this case, this patent is about games, it is

04:38:33   10   about shooting, it is about games on devices with

04:38:35   11   touchscreens.     So they're very strongly connected.

04:38:37   12   Q.   And is there anything in the '873 patent that supports

04:38:40   13   your opinion?

04:38:41   14   A.   Yes, in fact.

04:38:43   15   Q.   What is that?

04:38:44   16   A.   So if you exclude the claim language, the word "server"

04:38:48   17   only appears twice in the entirety of the body of the

04:38:50   18   patent.   There is no information about any specific kind of

04:38:56   19   configuration that this server needs to have.          There's no

04:38:59   20   disclosure of anything unique or special that the server

04:39:02   21   needs to have.     Nothing that explains any technical details

04:39:06   22   about the server.

04:39:07   23             So they basically just use the word "server" in

04:39:09   24   the way that it would have been used at the time in its

04:39:14   25   generic sense.
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 124 of 180 PageID #:
                                       18785                                       1124



04:39:15    1   Q.   All right.   What's your opinion about Claims 8 and 10

04:39:17    2   of the '5 -- of the '873 patent, in light of this prior

04:39:20    3   art?

04:39:20    4   A.   I believe it renders the patent invalid.

04:39:23    5             THE COURT:    Counsel, what do you estimate the

04:39:25    6   remainder of your direct to be?

04:39:27    7             MR. SACKSTEDER:    I would say maybe 20, 25 minutes.

04:39:30    8             THE COURT:    Well, it's been nearly two hours since

04:39:33    9   the jury had a recess.      We're going to take a recess at

04:39:36   10   this point.   We'll come back, and you can finish your

04:39:38   11   direct.

04:39:39   12             Ladies and gentlemen of the jury, if you will

04:39:41   13   close your notebooks and leave them in your chairs, follow

04:39:43   14   all the instructions I've given you, including not to

04:39:47   15   discuss the case among yourselves, and we'll be back

04:39:49   16   shortly to continue with the Defendant's direct examination

04:39:52   17   of this witness.

04:39:52   18             The jury is excused for recess.

04:39:54   19             COURT SECURITY OFFICER:      All rise.

04:39:55   20             (Jury out.)

04:39:57   21             THE COURT:    I will do a better job of keeping it

04:40:21   22   to 10 minutes this time than I did the last time.

04:40:24   23             We stand in recess.

04:40:27   24             (Recess.)

04:54:39   25             (Jury out.)
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 125 of 180 PageID #:
                                       18786                                       1125



04:54:41    1             COURT SECURITY OFFICER:      All rise.

04:54:42    2             THE COURT:    Be seated, please.

04:54:43    3             You ready to continue, Mr. Sacksteder?

04:54:47    4             MR. SACKSTEDER:    I am, Your Honor.

04:54:48    5             THE COURT:    Let's bring in the jury, please.

04:54:50    6             COURT SECURITY OFFICER:      All rise.

04:54:58    7             (Jury in.)

04:55:05    8             THE COURT:    Please be seated.

04:55:23    9             All right.    Counsel, you may continue with your

04:55:29   10   direct examination.

04:55:30   11             MR. SACKSTEDER:    Thank you, Your Honor.

04:55:31   12   Q.   (By Mr. Sacksteder)     Dr. Zagal, you also mentioned a

04:55:34   13   prior art reference called Sniper vs. Sniper: Online?

04:55:38   14   A.   I did.

04:55:38   15   Q.   What is that?

04:55:39   16   A.   It's a mobile game that's played online where you play

04:55:44   17   as a sniper.

04:55:45   18   Q.   When was it released?

04:55:46   19   A.   In October 2009.

04:55:48   20   Q.   How did you confirm that?

04:55:50   21   A.   Also, by Sensor Tower data and the App Store

04:55:55   22   information.

04:55:55   23             MR. SACKSTEDER:    Can we go to the next slide,

04:55:58   24   please?

04:55:58   25   Q.   (By Mr. Sacksteder)     What are we looking at here?
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 126 of 180 PageID #:
                                       18787                                       1126



04:56:00    1   A.   This is a YouTube page for a video we'll be watching.

04:56:03    2   We can see it was published in -- January 9th, 2010.

04:56:09    3   Q.   And do you know it's -- it was publicly accessible for

04:56:11    4   the same reason you did with the YouTube video for Call --

04:56:20    5   Call of Mini Sniper?

04:56:21    6   A.   Yes.

04:56:21    7               MR. SACKSTEDER:   Let's go to the next slide.        Take

04:56:25    8   a look at the video.     Can you start playing it, Mr. Smith?

04:56:31    9   Play it for about 10 seconds.

04:56:34   10               (Videoclip played.)

04:56:37   11   Q.   (By Mr. Sacksteder)      All right.   What are we seeing

04:56:38   12   here, Doctor?

04:56:39   13   A.   So we're seeing an introductory cut scene, is what it's

04:56:46   14   called in the games industry, for this game.

04:56:47   15   Q.   Are there controls for aiming and shooting in Sniper

04:56:51   16   vs. Sniper?

04:56:51   17   A.   There are.

04:56:56   18               MR. SACKSTEDER:   Let's move to the next video.

04:56:57   19   Q.   (By Mr. Sacksteder)      What are we looking at here?

04:56:59   20   A.   We're looking at a -- a screenshot from the video.

04:57:02   21   Q.   What's the significance?      Well, what is -- what is that

04:57:08   22   trying to tell to the user?

04:57:09   23   A.   So here, we are seeing two -- two things.         On the left

04:57:14   24   is a screenshot from the video, and it's a tip providing

04:57:19   25   information to the player, explaining how to enter
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 127 of 180 PageID #:
                                       18788                                       1127



04:57:23    1   different modes of the game and that you do so by tapping

04:57:27    2   on the screen.

04:57:27    3   Q.   And on the right what do we see?

04:57:30    4   A.   On the right is a message that says that the game will

04:57:33    5   correct to an online server, and that that will allow

04:57:37    6   players to compete against other players around the world.

04:57:41    7   Q.   All right.

04:57:41    8               MR. SACKSTEDER:   Let's move on to the video,

04:57:42    9   please.      Next slide.

04:57:45   10   Q.   (By Mr. Sacksteder)      What do we have there?

04:57:47   11   A.   So now we are seeing the -- the dialog box which has

04:57:50   12   been re-created on the right.

04:57:51   13   Q.   Let's -- let's move on again?

04:57:57   14               MR. SACKSTEDER:   All right.     Please play it.

04:57:59   15   Q.   (By Mr. Sacksteder)      What's this?

04:57:59   16   A.   So from the main menu of the game, when you tap on

04:58:05   17   online play, the player is asked if they want to connect

04:58:09   18   online.      And if they tap on yes, they then see a message

04:58:13   19   saying connecting to game server and a wheel loading.

04:58:17   20               MR. SACKSTEDER:   All right.     Let's go to the next

04:58:18   21   video.      I think the next one.

04:58:28   22   Q.   (By Mr. Sacksteder)      What -- it talks about cheating

04:58:30   23   there?

04:58:31   24   A.   Yes.    So once the player is online, this is sort of the

04:58:35   25   online page.      There's a message there in red that talks
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 128 of 180 PageID #:
                                       18789                                       1128



04:58:38    1   about cheating and possible cheating, letting players know

04:58:41    2   that the developers of the game are aware that they should

04:58:44    3   know -- they're letting players know, hey, don't cheat or

04:58:49    4   we will be punishing you.

04:58:50    5             MR. SACKSTEDER:     Let's go to the next video.

04:58:52    6   Q.    (By Mr. Sacksteder)   All right.     That looks not quite

04:58:54    7   like rifle stuff.     What are we looking at there?

04:58:56    8   A.    So in this video, we are now in the game.        The person

04:59:00    9   who made the game is sort of in a match.         They are in

04:59:03   10   binocular mode.     They're sort of looking around to try to

04:59:06   11   find an opponent.     We're going to see them tap on the

04:59:08   12   screen.

04:59:09   13             MR. SACKSTEDER:     Can we play the video?

04:59:13   14   Q.    (By Mr. Sacksteder)   Okay.     What happened there?

04:59:13   15   A.    So they tapped on the screen, and then the scope came

04:59:16   16   up.    So now they're looking through their sniper rifle, and

04:59:20   17   then they tapped again to fire the weapon.

04:59:25   18             MR. SACKSTEDER:     Okay.   That happened pretty fast.

04:59:27   19   Can we go back and look at that one more time?

04:59:31   20   Q.    (By Mr. Sacksteder)   And you can explain it?

04:59:33   21             So what happened?

04:59:34   22   A.    So it's panning around, taps on the screen, scope comes

04:59:40   23   up, tap again, fires, and the enemy in this case is taken

04:59:44   24   out.

04:59:44   25             MR. SACKSTEDER:     All right.    Let's look through
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 129 of 180 PageID #:
                                       18790                                       1129



04:59:46    1   the asserted claims in light of this video.

04:59:49    2   Q.   (By Mr. Sacksteder)     Okay.    Is the first element, is

04:59:52    3   that satisfied?

04:59:53    4   A.   Yes, we saw the game being played on an iPhone.

04:59:55    5              MR. SACKSTEDER:   Let's go to the next one.

04:59:57    6   Q.   (By Mr. Sacksteder)     Is that one satisfied?

04:59:58    7   A.   Yes, we have seen information regarding the existence

05:00:01    8   of a game server and that users connect to that game

05:00:04    9   server.

05:00:06   10   Q.   Okay.   And identify a first touch operation on the

05:00:09   11   touch panel?

05:00:09   12   A.   Yes, we've also seen that.       We saw the player also tap

05:00:13   13   on the screen and -- and things happen.

05:00:15   14              MR. SACKSTEDER:   All right.     Let's -- let's go

05:00:16   15   farther.

05:00:17   16   Q.   (By Mr. Sacksteder)     Okay.    And what do we see there

05:00:20   17   being displayed?

05:00:20   18   A.   So here we see Element b.       And on the bottom, sort of

05:00:27   19   the blow-up, is the way the element was construed by the

05:00:30   20   Court.     So we saw that when they tapped on the screen, we

05:00:33   21   saw the scope came up, and that the image inside of the

05:00:36   22   scope was based upon the position of the first touch

05:00:40   23   operation.

05:00:40   24              MR. SACKSTEDER:   Let's go to the next slide.

05:00:42   25   Q.   (By Mr. Sacksteder)     And then what -- what practices
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 130 of 180 PageID #:
                                       18791                                       1130



05:00:43    1   this?   What uses this next element?

05:00:45    2   A.   This is when the user taps on the sort of button on the

05:00:48    3   bottom right side of the screen, has a picture that sort of

05:00:51    4   looks like a bullet, and that makes the attack execute.

05:00:55    5   Q.   All right.    And then the last element, is it your

05:00:59    6   opinion this is met also?

05:01:01    7   A.   Yes, it is also my opinion it is met.

05:01:03    8   Q.   Why?

05:01:04    9   A.   It is obvious that the server in this case is

05:01:07   10   controlling to attack.     Sniper vs. Sniper: Online is a

05:01:12   11   competitive game.     You can see there from the screenshot

05:01:15   12   that there is online plays, a second option on the menu.

05:01:18   13               A third option on the menu is worldwide rankings.

05:01:21   14   So that means it is competitive at a global scale.            I

05:01:27   15   talked about -- earlier about cheating and about the

05:01:29   16   importance of mitigating cheating.

05:01:29   17               We saw a screenshot where you could see that the

05:01:32   18   developers of the game were aware that cheating is an issue

05:01:33   19   and needs to be resolved.

05:01:34   20               This indicates to me that the creators of the game

05:01:37   21   were aware of what was common to be done in terms of the

05:01:41   22   art at that time, and so they would have implemented --

05:01:44   23   they would have obviously implemented the controlled attack

05:01:47   24   on their servers.

05:01:48   25   Q.   Did you review any source code on a server to figure
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 131 of 180 PageID #:
                                       18792                                       1131



05:01:52    1   this out?

05:01:53    2   A.   I did not.

05:01:53    3   Q.   Is that source code available?

05:01:55    4   A.   Not to my knowledge.

05:01:56    5   Q.   All right.

05:02:04    6               MR. SACKSTEDER:   So let's go to Claim 10.

05:02:08    7   Q.   (By Mr. Sacksteder)      So before we do, what is your

05:02:11    8   opinion regarding Claim 8?

05:02:12    9   A.   So invalid, the patent is invalid.

05:02:16   10               MR. SACKSTEDER:   Let's go to Claim 10.

05:02:19   11   Q.   (By Mr. Sacksteder)      Do you have any different opinions

05:02:21   12   regarding Claim 10?

05:02:22   13   A.   No.     Claim 10 is fundamentally the same as far as the

05:02:27   14   elements that are required, and we saw that they were all

05:02:30   15   met with Claim 8, and they were also all met with Claim 10.

05:02:34   16   Q.   Do you have an understanding about Dr. Akl's opinions

05:02:37   17   about whether these references invalidate?

05:02:42   18   A.   Yes, I do.

05:02:42   19   Q.   And what do you think of those?

05:02:44   20   A.   I don't agree with Dr. Akl.

05:02:47   21   Q.   Why?

05:02:48   22   A.   There's a couple of things that Dr. Akl argues.          He --

05:02:57   23   he claims that the scope image does not count as a frame

05:03:00   24   for the purposes of the claim language.

05:03:02   25   Q.   Okay.
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 132 of 180 PageID #:
                                       18793                                       1132



05:03:02    1            MR. SACKSTEDER:     Can we go to the slide showing

05:03:04    2   Figure 4?    Go forward.    There you go.

05:03:13    3   Q.    (By Mr. Sacksteder)    And what's the significance of

05:03:14    4   what we're looking at?

05:03:17    5   A.    So in the patent itself, they use the language of an

05:03:20    6   image simulating an image of an optical sight, in

05:03:25    7   parentheses, scope.    So I think it's pretty obvious that a

05:03:28    8   scope was within the embodiments that this patent could

05:03:31    9   take.

05:03:31   10   Q.    And how does Dr. Akl's opinion compare to the Court's

05:03:34   11   construction of the frame indicative of a shooting

05:03:37   12   effective range?

05:03:37   13   A.    I believe there's also a difference there between the

05:03:40   14   Court's construction and Dr. Akl's opinion.

05:03:44   15   Q.    What does the patent teach about a server controlling

05:03:53   16   to attack?

05:03:53   17   A.   Nothing, in particular, with this patent.

05:03:55   18   Q.   Does it provide any technical details?

05:03:57   19   A.   None.

05:04:06   20   Q.   All right.   You also have an invalidity opinion

05:04:08   21   concerning the '655 patent?

05:04:10   22   A.   I do.

05:04:11   23   Q.   All right.   Remind us what that patent is about.

05:04:13   24   A.   So this is a patent about gifting and about

05:04:18   25   incentivizing gifting and about doing so by incentivizing
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 133 of 180 PageID #:
                                       18794                                       1133



05:04:21    1   the person receiving the gift based on a condition.

05:04:25    2              MR. SACKSTEDER:   Can we see the front page of the

05:04:28    3   '655 patent?     And can we blow up the foreign patent and the

05:04:38    4   foreign filing priority date down at the bottom?           It's in

05:04:44    5   Line 30.

05:04:46    6   Q.   (By Mr. Sacksteder)     What's -- what's the filing date

05:04:49    7   for the '655 patent?

05:04:50    8   A.   The foreign application priority date is September

05:04:55    9   20th, 2012.

05:04:58   10              MR. SACKSTEDER:   All right.     Can we move forward

05:04:59   11   in the slides, Mr. Smith?      I need to go a few -- a few

05:05:08   12   slides in.     Keep going.   Keep going.    Keep going.     Keep

05:05:15   13   going.     All right.

05:05:16   14   Q.   (By Mr. Sacksteder)     What is FarmVille, Dr. Zagal?

05:05:21   15   A.   FarmVille is a -- is a very popular game.

05:05:25   16   Q.   And how was it played?

05:05:27   17   A.   It was played in a variety of ways.        You can play it on

05:05:31   18   your computer, on the web, you could play it through

05:05:34   19   Facebook, you could also play it on a mobile device.

05:05:36   20   Q.   And have you ever played FarmVille?

05:05:38   21   A.   Yes, I did, back in the day.

05:05:40   22   Q.   And what do you mean by back in the day?

05:05:42   23   A.   In the 2009 to 2011 range, thereabouts.         I don't recall

05:05:47   24   exactly.

05:05:47   25   Q.   Okay.   And it was originally a Facebook game?
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 134 of 180 PageID #:
                                       18795                                       1134



05:05:51    1   A.   The way I played it was through Facebook.

05:05:53    2   Q.   And did it ever become a mobile game?

05:05:55    3   A.   Yes.

05:05:56    4   Q.   And was it a mobile game before the filing date of the

05:05:59    5   '655 patent?

05:05:59    6   A.   Yes, I believe the mobile version was released in 2010.

05:06:02    7   Q.   All right.

05:06:09    8               MR. SACKSTEDER:     May I approach, Your Honor?

05:06:12    9               THE COURT:     You may.   If you'll hand that to the

05:06:17   10   Court Security Officer, he'll hand it to the witness.

05:06:21   11               MR. SACKSTEDER:     Thank you.

05:06:22   12               THE WITNESS:     Thank you.

05:06:22   13   Q.   (By Mr. Sacksteder)       What have you just been handed,

05:06:25   14   Dr. Zagal?

05:06:26   15   A.   I've been handed a copy of FarmVille for Dummies, the

05:06:31   16   book.

05:06:31   17   Q.   And what is the significance of that book?

05:06:33   18   A.   So this book explains how to play FarmVille and how to

05:06:37   19   be successful at playing FarmVille.

05:06:39   20   Q.   Does it have a date in it, copyright date?

05:06:43   21   A.   Yes, it does.

05:06:44   22   Q.   Okay.    And what is that date?

05:06:45   23   A.   The copyright date is 2011.          I can see that there's

05:06:49   24   also a Library of Congress control number available.

05:06:53   25   Q.   Okay.
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 135 of 180 PageID #:
                                       18796                                       1135



05:06:53    1   A.   And there's also an ISDN number.

05:06:56    2   Q.   And do you know where this particular copy of FarmVille

05:07:00    3   for Dummies was -- was available?

05:07:02    4   A.   This specific copy was -- this is an old library copy

05:07:08    5   from the Mid-Continent Public Library, so it belonged to

05:07:12    6   their collection.      There's stickers and stamps.

05:07:16    7   Q.   Have you reviewed any documents that confirmed that's

05:07:20    8   where that came from?

05:07:21    9   A.   Yes, I have.

05:07:21   10   Q.   And do you know when it was available at that library?

05:07:24   11   A.   In 2011.

05:07:29   12   Q.   What does the book disclose?

05:07:31   13   A.   A whole bunch of things about FarmVille, and it

05:07:35   14   discloses all the elements of the claims.

05:07:39   15   Q.   All right.     Was FarmVille for Dummies considered by the

05:07:42   16   Patent Office in connection with the application of the

05:07:47   17   '655 patent?

05:07:47   18   A.   No.

05:07:48   19   Q.   Was the game FarmVille considered by the Patent Office

05:07:52   20   in connection with the application for the '655 patent?

05:07:56   21   A.   No.

05:07:57   22   Q.   Okay.

05:07:57   23              MR. SACKSTEDER:   Can we go to the slide with

05:07:59   24   Claims 1 and 7 and Claim 5, Mr. Smith?

05:08:15   25   Q.   (By Mr. Sacksteder)     What are we looking at here,
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 136 of 180 PageID #:
                                       18797                                       1136



05:08:17    1   Dr. Zagal?

05:08:17    2   A.   So these are the asserted claims, 5 and 7.

05:08:21    3   Q.   And this relates to gifting and incentives for gifting,

05:08:27    4   correct?

05:08:27    5   A.   Exactly.

05:08:27    6   Q.   Was there a gifting functionality in FarmVille?

05:08:31    7   A.   Yes, there was.

05:08:32    8   Q.   What kind of a part of the game was that?

05:08:34    9   A.   It was a pretty important part.

05:08:36   10   Q.   And what kind of things could be associated with that

05:08:42   11   gifting feature?

05:08:43   12   A.   So gifting was one of the main ways that players could

05:08:47   13   make progress in the game, and you had to have friends --

05:08:50   14   they were called neighbors in FarmVille -- and you could

05:08:53   15   send each other items.

05:08:54   16              And there was a lot of quests and missions that

05:08:57   17   required certain items in order to be completed.           There was

05:09:00   18   also certain achievements and rewards you could obtain in

05:09:03   19   the game by completing these quests, and many of these are

05:09:07   20   also related to receiving items as gifts.

05:09:07   21   Q.   Were some of the items ribbons and collections?

05:09:13   22   A.   Yes, those are two examples.

05:09:15   23              MR. SACKSTEDER:   Can we look at the slide that

05:09:17   24   shows ribbons and collections, Mr. Smith?         There you go.

05:09:26   25   Q.   (By Mr. Sacksteder)     What are we looking at, sir?
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 137 of 180 PageID #:
                                       18798                                       1137



05:09:27    1   A.   So on the left, we see some pictures of different kinds

05:09:31    2   of ribbons that you could earn in the game, and they each

05:09:36    3   had their own conditions.      And on the right, we see

05:09:39    4   examples of different types of collections that users could

05:09:42    5   try to -- players could try to complete.

05:09:45    6   Q.   What's a collection?

05:09:47    7   A.   It's a set of specific objects, and a player completes

05:09:51    8   a collection when they obtain all of the objects in that

05:09:57    9   collection.

05:09:58   10   Q.   So once you fulfill your collection, then you get

05:10:01   11   something else; is that right?

05:10:01   12   A.   Yes, you get a reward.

05:10:03   13            MR. SACKSTEDER:     Let's go to the next slide --

05:10:05   14   there you go.

05:10:06   15   Q.   (By Mr. Sacksteder)    Okay.    What is the Not Spoiled

05:10:12   16   Gifted Ribbon, what does that refer to?

05:10:13   17   A.   So this is a ribbon that you can earn in the game.

05:10:17   18   They come in four different colors from easiest to hardest.

05:10:21   19   And this table right there comes from this book, and it --

05:10:25   20   it explains in order to earn this ribbon, what you need to

05:10:28   21   do is you need to -- and I'm going to read from the table:

05:10:32   22   Have X unique gifts in your gift box.

05:10:35   23            If you wanted to earn the yellow ribbon, that

05:10:39   24   number was three.    So you needed to have three unique gifts

05:10:39   25   in your gift box, and so on and so forth, for the other
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 138 of 180 PageID #:
                                       18799                                       1138



05:10:41    1   colored ribbons.

05:10:41    2   Q.   Where do the gifts come from?

05:10:43    3   A.   The gifts come from other people that they send them to

05:10:50    4   you.

05:10:50    5               MR. SACKSTEDER:   Let's go to Claims 1 and 7, the

05:10:52    6   preamble.

05:11:00    7   Q.   (By Mr. Sacksteder)      Did you consider whether the

05:11:01    8   preamble is satisfied?

05:11:02    9   A.   It is satisfied.    The preamble requires a server that

05:11:07   10   provides the service of the game to a plurality of devices

05:11:11   11   used by all of the users and that the server communicates

05:11:16   12   to these devices.

05:11:17   13               MR. SACKSTEDER:   Can we see the next slide?

05:11:19   14   Q.   (By Mr. Sacksteder)      Does that show that from the book?

05:11:21   15   A.   Yes.    Two different screenshots.     One explained that,

05:11:26   16   hey, this game is played on the Internet, and you will need

05:11:28   17   to connect to the Internet in order to connect to the

05:11:31   18   servers that run this game.

05:11:33   19               And the second one communicates similar

05:11:36   20   information but for your mobile device.

05:11:38   21               MR. SACKSTEDER:   Okay.   Can we move to the next

05:11:40   22   slide, please?

05:11:41   23   Q.   (By Mr. Sacksteder)      And those are -- those preambles

05:11:44   24   are satisfied, correct?

05:11:45   25   A.   Yes.
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 139 of 180 PageID #:
                                       18800                                       1139



05:11:45    1                MR. SACKSTEDER:   All right.   Let's go to the next

05:11:47    2   one.

05:11:47    3   Q.    (By Mr. Sacksteder)      What is required here in 1a and

05:11:50    4   7a?

05:11:50    5   A.    A storage medium where the objects that you possess in

05:11:55    6   the game are -- are kept for all of the users, as well as

05:12:00    7   the transfer information of -- of any transfers that may

05:12:03    8   have happened between users.

05:12:05    9                MR. SACKSTEDER:   All right.   Let's move to the

05:12:06   10   next slide.

05:12:07   11   Q.    (By Mr. Sacksteder)      And, Doctor, can you tell us how

05:12:09   12   FarmVille meets this element?

05:12:10   13   A.    So here we at risk seeing two different things.

05:12:13   14                On the left -- on the left is a picture of the

05:12:17   15   free gifts page.      Again, this is from this book.       It sort

05:12:20   16   of indicates the kinds of gifts you can send to other

05:12:24   17   people.      And on the right you see the gift box, and that

05:12:27   18   has a list of all the gifts that a user has received.

05:12:31   19   Q.    Are these from the video -- are these from the game?

05:12:34   20   A.    Yes.

05:12:34   21                MR. SACKSTEDER:   Let's go to the next slide.

05:12:36   22   Q.    (By Mr. Sacksteder)      And is that limitation satisfied?

05:12:38   23   A.    So it is satisfied.      It is -- it is also satisfied,

05:12:43   24   because if I were to play the game on my phone, for

05:12:47   25   example, and I lose my phone and I get a new phone, I could
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 140 of 180 PageID #:
                                       18801                                       1140



05:12:50    1   download the game again, log in with my account, and all

05:12:52    2   the gifts that I have received in my gift box would still

05:12:56    3   be there.     I wouldn't lose any.

05:12:57    4   Q.   All right.

05:12:57    5   A.   So that indicates that that information is being stored

05:13:03    6   on the server.

05:13:03    7   Q.   All right.

05:13:03    8               MR. SACKSTEDER:   And go back to the previous

05:13:06    9   slide.

05:13:06   10   Q.   (By Mr. Sacksteder)      On the left is that from the

05:13:08   11   FarmVille for Dummies book?

05:13:09   12   A.   Yes.

05:13:09   13               MR. SACKSTEDER:   And then let's move on to 1b

05:13:13   14   of -- 1b and 7b of the claims.

05:13:15   15   Q.   (By Mr. Sacksteder)      What's -- what's required there?

05:13:18   16   A.   So this is the -- the language that requires that the

05:13:23   17   person who is going to send the gift choose the gift they

05:13:27   18   want to send from a variety of gifts that are available,

05:13:32   19   and also choose to whom they want to send a gift from a

05:13:36   20   variety of people that are -- are available for them to

05:13:39   21   send gifts to.

05:13:40   22               MR. SACKSTEDER:   Next slide, please.

05:13:42   23   Q.   (By Mr. Sacksteder)      Does this satisfy 1b and 7b?

05:13:46   24   A.   It does.

05:13:46   25   Q.   Please explain how.
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 141 of 180 PageID #:
                                       18802                                       1141



05:13:47    1   A.   So this is, again, from the book, and it explains how

05:13:51    2   the gifting process works.

05:13:53    3               In Line -- in Item No. 2, we can see it says:

05:13:57    4   Select the radio button under the gift you'd like to give.

05:14:01    5   And there's an example.       There are all the gifts that are

05:14:03    6   available, so it's letting the user know -- pick the gift

05:14:06    7   you would like to send.

05:14:07    8               And then on Step 4, it says:     Select the check

05:14:10    9   boxes next to the friends to whom you want to send the

05:14:13   10   gift, explaining that after you select what you want to

05:14:17   11   send, you can pick who you would like to send gifts to.

05:14:20   12   Q.   Is 7(1) and 7c satisfied?

05:14:25   13   A.   Yes.

05:14:26   14   Q.   All right.

05:14:26   15               MR. SACKSTEDER:   Let's move on.     All right.    Next

05:14:28   16   slide.      Next slide.   All right.    Sorry, 1c -- go back one.

05:14:33   17   Q.   (By Mr. Sacksteder)      Okay.    What is 1c and 7c?

05:14:36   18   A.   So 1c requires that transfer information needs to be

05:14:40   19   updated in response to this request to transfer.            So it's

05:14:43   20   the idea that the person -- in this case the second user,

05:14:46   21   the person receiving the gift, needs to have some

05:14:48   22   information about the gift that has been received.

05:14:51   23   Q.   And does FarmVille meet this element?

05:14:54   24   A.   Yes, it does.

05:14:55   25               MR. SACKSTEDER:   Next slide.
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 142 of 180 PageID #:
                                       18803                                       1142



05:14:56    1   Q.   (By Mr. Sacksteder)      Please explain how.

05:14:57    2   A.   So the gift boxes is one way, and we see that picture

05:15:01    3   on -- on the right.     The gift box contains all the gifts

05:15:04    4   that I have received.      And so if someone were to send me a

05:15:09    5   gift, it would now appear in that image.

05:15:12    6               There's also instructions letting people know from

05:15:16    7   the book in this case how to manage like your gifts and

05:15:19    8   where to go to manage your gifts and see information about

05:15:21    9   them.

05:15:21   10               MR. SACKSTEDER:   Let's go on to the next slide.

05:15:23   11   Q.   (By Mr. Sacksteder)      That claim element is satisfied,

05:15:27   12   correct?

05:15:27   13   A.   Yes.

05:15:27   14   Q.   All right.

05:15:27   15               MR. SACKSTEDER:   Next slide.

05:15:28   16   Q.   (By Mr. Sacksteder)      All right.    What's 1d?

05:15:30   17   A.   1d refers to this idea that there needs to be a

05:15:34   18   condition that needs to be satisfied.         The person receiving

05:15:37   19   the second -- for the person receiving the second object.

05:15:42   20   Q.   And where do we see that in FarmVille?

05:15:45   21   A.   So we see that in the -- in the things you need to do

05:15:48   22   or things that need to happen in order for you to

05:15:51   23   receive -- in the case of the not -- Not Spoiled Gifted

05:15:54   24   Ribbon, there's a condition there.         That condition is, have

05:15:56   25   X unique gifts in your gift box.       And if you have the right
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 143 of 180 PageID #:
                                       18804                                       1143



05:16:01    1   amount, you would get the appropriate banner.

05:16:01    2               The example on the left is from an event.        It's

05:16:04    3   called 12 Days of Prizes.       I'm going to read the text:          The

05:16:07    4   Winter Countdown has started.       Come back every day to get

05:16:10    5   the item of the day from your friends.         Collect all 12 and

05:16:13    6   get a special bonus prize, too.

05:16:15    7               So that explains the condition that will be

05:16:18    8   evaluated in order for someone to receive a special bonus

05:16:22    9   prize.      In this case, collecting all 12 items that have

05:16:26   10   been received as gifts from your friends.

05:16:28   11               MR. SACKSTEDER:   Next slide.

05:16:29   12   Q.   (By Mr. Sacksteder)      What's your opinion regarding

05:16:31   13   Claim 1d and 7d?

05:16:33   14   A.   It is met.

05:16:35   15   Q.   By FarmVille?

05:16:35   16   A.   Yes.

05:16:36   17   Q.   And FarmVille for Dummies?

05:16:36   18   A.   Yes.

05:16:37   19               MR. SACKSTEDER:   Let's move to the next slide.

05:16:40   20   Q.   (By Mr. Sacksteder)      All right.    What is 1e and 7e?

05:16:42   21   A.   So this is connected to the previous one.         So the

05:16:45   22   previous claim was, there needs to be a condition.            This

05:16:48   23   basically says that if the condition is met, then you need

05:16:52   24   to give the -- the gift.

05:16:54   25               MR. SACKSTEDER:   Next slide.
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 144 of 180 PageID #:
                                       18805                                       1144



05:16:55    1   Q.   (By Mr. Sacksteder)     Oh, sorry.    How is this satisfied?

05:17:02    2   A.   So I mentioned that there were conditions already for

05:17:05    3   both the Winter Countdown and the Not Spoiled Gifted Ribbon

05:17:10    4   example.

05:17:10    5              So now we can see, well, is there a sign that the

05:17:15    6   ribbons were received?       Does this -- FarmVille let users

05:17:16    7   know that you got things?

05:17:18    8   Q.   So this has to do with granting the second object when

05:17:22    9   the transfer information of the second user satisfies a

05:17:27   10   condition for granting the second object, correct?

05:17:31   11   A.   Correct.

05:17:31   12   Q.   And do we see that in the slide we're looking at?

05:17:34   13   A.   In this slide, we see the condition, but I believe we

05:17:36   14   have another slide showing the -- the granting having

05:17:40   15   happened.

05:17:40   16              MR. SACKSTEDER:    Go ahead.   Next slide.     Okay.

05:17:41   17   Let's -- let's go to the next one.        Okay.   Go back.

05:17:49   18   Q.   (By Mr. Sacksteder)     Do you see it in --

05:17:49   19              MR. SACKSTEDER:    Go back to the previous slide.

05:17:52   20   Next slide.

05:17:52   21   Q.   (By Mr. Sacksteder)     Okay.   Do you see the granting

05:17:54   22   happen here, or is it described in 10 days or 12 days of

05:17:59   23   prizes there?

05:18:00   24   A.   Yes, it's -- it's described.

05:18:04   25              MR. SACKSTEDER:    Move to the next one.
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 145 of 180 PageID #:
                                       18806                                       1145



05:18:06    1   Q.   (By Mr. Sacksteder)     What's your opinion regarding 1e

05:18:10    2   and 7e?

05:18:11    3   A.   It is met.

05:18:13    4             MR. SACKSTEDER:     Next slide.

05:18:14    5   Q.   (By Mr. Sacksteder)     What do Claim 1f and 7f do?

05:18:18    6   A.   So this refers to the notification.        So there needs to

05:18:22    7   be a condition.      The second gift needs to be awarded if

05:18:26    8   this is met, and the user needs to be informed of that

05:18:30    9   fact.

05:18:30   10             MR. SACKSTEDER:     Next slide, please.

05:18:31   11   Q.   (By Mr. Sacksteder)     And what do we see here?

05:18:33   12   A.   So here we see two different examples of notifications

05:18:36   13   that FarmVille provides.       The one on the left has to do

05:18:39   14   with a gift.      It says:   You just accepted a free gift.       And

05:18:46   15   it kind of shows who it's from, so the transfer information

05:18:48   16   is there.

05:18:49   17             The one on the right is for a ribbon, basically

05:18:51   18   letting the user know you have met the requirements for a

05:18:54   19   ribbon, and this is your award.

05:18:56   20             MR. SACKSTEDER:     Next slide.

05:18:57   21   Q.   (By Mr. Sacksteder)     What's your opinion concerning 1f

05:18:59   22   and 7f?

05:19:00   23   A.   It is met.

05:19:01   24             MR. SACKSTEDER:     Let's go to the next one.

05:19:03   25   Q.   (By Mr. Sacksteder)     Claim 5, what's your opinion about
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 146 of 180 PageID #:
                                       18807                                       1146



05:19:06    1   Claim 5?

05:19:07    2   A.   Claim 5 is also met.

05:19:10    3              MR. SACKSTEDER:   Go to the next slide, please.

05:19:11    4   Q.   (By Mr. Sacksteder)     And how do you see that?

05:19:13    5   A.   So Claim 5 says -- is a narrowing of the condition.           So

05:19:18    6   the condition needs to be of a specific type.          In this

05:19:21    7   case, the condition has to relate to the number of or types

05:19:24    8   of objects which have been transferred to the second user.

05:19:28    9              So we need to find a condition that is of that

05:19:31   10   type in order to -- to show that it is met.          The example

05:19:33   11   here is the 12 Days of Prizes, which is a condition related

05:19:38   12   to a number of -- in this case 12.        So if you get the 12

05:19:41   13   objects, then you get the bonus one.

05:19:43   14              The ribbon, which is right below the Not Spoiled

05:19:48   15   Gifted also has a condition related to the number of gifts.

05:19:50   16   There's 3, 9, 15, and 21.

05:19:53   17   Q.   All right.

05:19:54   18              MR. SACKSTEDER:   Let's move to the next slide.

05:19:58   19   Well, let's go back for a second.

05:20:01   20   Q.   (By Mr. Sacksteder)     Do you have an opinion regarding

05:20:02   21   whether the FarmVille for Dummies book anticipates Claim 5

05:20:07   22   and Claim 7 of the    -- of the '655 patent?

05:20:12   23   A.   Yes, they do.

05:20:14   24              MR. SACKSTEDER:   Let's go to the next slide.

05:20:17   25   Q.   (By Mr. Sacksteder)     So what are we looking at here?
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 147 of 180 PageID #:
                                       18808                                       1147



05:20:19    1   What's this patent?

05:20:20    2   A.   So this is a patent.     I'm going to call it Mahajan

05:20:23    3   patent.     It is a patent assigned to Zynga.

05:20:26    4   Q.   What is Zynga?

05:20:27    5   A.   Zynga is a game development company.        They're based in

05:20:31    6   San Francisco.     Zynga has made many games.       FarmVille was I

05:20:37    7   think their -- their first break-out success game.

05:20:39    8   Q.   Is Zynga the company that developed FarmVille?

05:20:42    9   A.   Yes.

05:20:42   10   Q.   All right.    What is the significance of this particular

05:20:47   11   patent?

05:20:48   12   A.   So this patent talks about ways to incentivize

05:20:52   13   gift-giving in the context of playing games such as the

05:20:56   14   ones that Zynga develops where players are located in the

05:21:03   15   same physical space.

05:21:04   16   Q.   And when was this filed?

05:21:05   17   A.   I see June 30th, 2011.

05:21:09   18   Q.   All right.    And that's under related U.S. application

05:21:12   19   data --

05:21:14   20   A.   Yes.

05:21:14   21   Q.   -- correct?    And it says it's a continuation of an

05:21:16   22   application that was filed then, correct?

05:21:17   23   A.   Yes.

05:21:17   24   Q.   And do you understand that to be the effective filing

05:21:19   25   date for this patent?
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 148 of 180 PageID #:
                                       18809                                       1148



05:21:22    1   A.   Uh-huh, yes.

05:21:23    2   Q.   Was there anything in this patent that struck you as

05:21:29    3   relating directly to the '655 patent?

05:21:31    4   A.   Yes, there was.

05:21:31    5   Q.   And this is more than a year before the '655 patent was

05:21:34    6   filed, correct?

05:21:35    7   A.   Correct.

05:21:35    8   Q.   And it was filed in Japan, correct?

05:21:40    9   A.   This patent was not filed in Japan.

05:21:43   10   Q.   The '655 was filed in Japan.      This was filed in the

05:21:46   11   United States?

05:21:46   12   A.   Correct.

05:21:47   13   Q.   All right.     And what is it about this patent that

05:21:51   14   struck you?

05:21:51   15   A.   So this patent was about incentivizing gift-giving, and

05:21:55   16   they describe a particular example that could be

05:22:00   17   implemented thanks to this patent.        And I think we can talk

05:22:01   18   about that.

05:22:02   19   Q.   Go ahead and talk about it.

05:22:03   20            THE WITNESS:     Can you go to the next slide?

05:22:06   21   A.   So in the example they're giving, they're basically

05:22:08   22   describing a game where a user is in a certain physical

05:22:12   23   location.     Other players of this game are also there.         And

05:22:14   24   the other players give the first user -- sorry, give --

05:22:19   25   give the user a hundred energy points in total.
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 149 of 180 PageID #:
                                       18810                                       1149



05:22:22    1            So let's say there are 10 players.         They each give

05:22:25    2   10, and now you have a hundred.       And then the person who

05:22:28    3   receives these energy points is granted an incentive reward

05:22:33    4   of a Sword of Doom.     And that incentive was based on

05:22:37    5   requiring 100 energy points from people that were at that

05:22:38    6   single location.

05:22:38    7   Q.   (By Mr. Sacksteder)    Did you do anything else --

05:22:42    8   consider anything else in determining whether the '873 and

05:22:46    9   '655 patents are invalid?

05:22:47   10   A.   Yes, I did.

05:22:47   11   Q.   What did you do?

05:22:48   12   A.   There are secondary considerations.

05:22:50   13   Q.   What are those?

05:22:50   14   A.   I understand it's -- it's a legal term, and it refers

05:22:54   15   to additional things you can consider in order to determine

05:22:58   16   whether or not a patent might be obvious.

05:23:00   17   Q.   All right.

05:23:00   18            MR. SACKSTEDER:     Let's go to the second bullet

05:23:02   19   point, Independent Invention.

05:23:07   20   Q.   (By Mr. Sacksteder)    What is that?

05:23:07   21   A.   So -- so independent invention refers to this idea that

05:23:12   22   it's possible sometimes that two different people in two

05:23:16   23   different places might invent the same thing at the same

05:23:19   24   time.   If that is the case, then the thing that they

05:23:22   25   invented was probably obvious.
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 150 of 180 PageID #:
                                       18811                                       1150



05:23:25    1   Q.   Let's look at the last one.      What is that?

05:23:27    2   A.   This refers to the fact that if -- let's say a product

05:23:30    3   implements a patent and it's successful but that success is

05:23:34    4   not connected to the patent but rather to other elements,

05:23:38    5   then the patent itself wasn't particularly novel.

05:23:45    6   Q.   Do you know what GREE believes is relevant to this

05:23:49    7   factor?

05:23:49    8   A.   It's my understanding that GREE argues that Supercell's

05:23:52    9   games are successful because of them implementing elements

05:23:56   10   of various patents.

05:23:57   11   Q.   Okay.   So they don't point to any of GREE's own games

05:24:01   12   to assert commercial success or praise, tied to the

05:24:06   13   patented feature?

05:24:06   14   A.   Correct.

05:24:07   15   Q.   They rely on Supercell's games?

05:24:09   16   A.   That is my understanding.

05:24:11   17   Q.   All right.   Do you agree with their position?

05:24:13   18   A.   No.

05:24:13   19   Q.   Why not?

05:24:15   20   A.   Supercell is successful for other reasons entirely.

05:24:18   21   Q.   Why is Supercell successful?

05:24:21   22   A.   In the context of the game industry, Supercell has --

05:24:23   23   has a great reputation.     And their reputation from other

05:24:28   24   developers is that they have a really interesting game

05:24:32   25   development process that they follow internally.
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 151 of 180 PageID #:
                                       18812                                       1151



05:24:34    1            They -- Supercell has talked about this at

05:24:36    2   conferences.     And Supercell also has a really unusual

05:24:39    3   organizational structure.      And everyone sort of agrees that

05:24:43    4   it is these two things that are the keys, success factors

05:24:49    5   for Supercell.

05:24:49    6   Q.   And, in your opinion, does the -- any of the inventions

05:24:52    7   claimed in any of the patents, the '873 or '655, does that

05:24:56    8   have anything to do with Supercell's success?

05:24:58    9   A.   No, I haven't heard anybody talk about Brawl Stars's

05:25:02   10   success because of its aiming system.         I've never talked

05:25:09   11   about Clash Royale's success being thanks to it having like

05:25:12   12   a donating card feature.

05:25:14   13            Players that enjoy the game and are active will

05:25:17   14   refer to other -- other things about the games that they

05:25:20   15   enjoy.

05:25:20   16   Q.   Thank you, Dr. Zagal.

05:25:21   17            MR. SACKSTEDER:     I'll pass the witness.

05:25:23   18            THE COURT:    Cross-examination?

05:25:24   19            MR. MOORE:    Thank you, Your Honor.

05:25:29   20            And, Your Honor, we have binders to hand out.            May

05:25:32   21   we do that?

05:25:33   22            THE COURT:    You may.

05:25:47   23            MR. ABSHER:    Your Honor, may we provide a binder

05:25:49   24   to the witness?

05:25:50   25            THE COURT:    Hand it to the Court Security Officer.
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 152 of 180 PageID #:
                                       18813                                       1152



05:25:55    1            THE WITNESS:     Thank you.

05:26:07    2            THE COURT:     All right.     Mr. Moore, when you're

05:26:10    3   ready.

05:26:10    4            MR. MOORE:     Thank you, Your Honor.

05:26:10    5                           CROSS-EXAMINATION

05:26:10    6   BY MR. MOORE:

05:26:10    7   Q.   Good afternoon, Dr. Zagal.

05:26:12    8   A.   Good afternoon.

05:26:13    9   Q.   My name is Steve Moore, I don't think we've met?

05:26:15   10   A.   I don't think we've met either.

05:26:17   11   Q.   I'll be asking you a few questions.

05:26:19   12            Now, you are not offering any opinions on the

05:26:21   13   other three patents that are at issue in this trial; is

05:26:25   14   that correct?

05:26:25   15   A.   That is correct.

05:26:26   16   Q.   And so you're -- you're only offering opinions on the

05:26:30   17   '655 donation patent and the '873 shooting patent, correct?

05:26:34   18   A.   Correct.

05:26:36   19   Q.   And you understand that all five patents at issue in

05:26:39   20   this trial relate to mobile gaming?

05:26:43   21   A.   I'm not familiar with some of the other patents and

05:26:48   22   their -- their details.

05:26:49   23   Q.   All right.   Now, you testified about your hourly rate

05:26:53   24   at the beginning of your direct; do you recall that?

05:26:56   25   A.   Correct.
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 153 of 180 PageID #:
                                       18814                                       1153



05:26:56    1   Q.   And about how many hours would you say you've put into

05:27:00    2   this case so far?

05:27:01    3   A.   It's been about 170 hours.

05:27:05    4   Q.   Okay.    All right.    Now, your opinions are both on

05:27:12    5   invalidity and infringement for both the '873 and the '655

05:27:19    6   patents, correct?

05:27:19    7   A.   Correct.

05:27:20    8   Q.   All right.    Starting with invalidity -- starting with,

05:27:24    9   I should say, the '873 patent --

05:27:28   10               MR. MOORE:   Could we go, please, to Dr. Zagal's

05:27:31   11   Slide No. 54.

05:27:34   12   Q.   (By Mr. Moore)      All right.   Do you recall looking at

05:27:47   13   this slide on your direct examination?

05:27:49   14   A.   Yes, I do.

05:27:49   15   Q.   And you were giving the background of what had been

05:27:52   16   done in the field of shooting games and touchscreens; is

05:27:56   17   that correct?

05:27:56   18   A.   Yes.

05:27:56   19   Q.   But you're not offering an opinion that any of what's

05:27:59   20   shown here causes the '873 patent to be invalid; is that

05:28:05   21   correct?

05:28:05   22   A.   Correct.

05:28:06   23   Q.   All right.    Your opinions relating to the alleged

05:28:10   24   invalidity of the '873 patent are related to Call of Mini

05:28:17   25   and Sniper vs. Sniper, correct?
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 154 of 180 PageID #:
                                       18815                                       1154



05:28:19    1   A.   Correct.

05:28:19    2   Q.   All right.

05:28:23    3               MR. MOORE:   Now, could we go to the opening

05:28:26    4   slide -- the Plaintiff's -- I'm sorry, Defendant's opening

05:28:30    5   slides No. 21, please?       Thank you.

05:28:36    6   Q.   (By Mr. Moore)      Were you here for the opening?

05:28:39    7   A.   Yes, I was.

05:28:39    8   Q.   All right.    And do you recall seeing this slide during

05:28:42    9   the opening --

05:28:44   10   A.   I think so.

05:28:44   11   Q.   -- by the Defense counsel?      I'm sorry?

05:28:48   12   A.   Yes, I think so.

05:28:49   13   Q.   Thank you.

05:28:50   14               Now, do you see at the top it says Supercell, and

05:28:52   15   then about the middle of the page under the dates it says

05:28:55   16   GREE?

05:28:55   17   A.   Yes.

05:28:56   18   Q.   All right.    But neither Sniper vs. Sniper nor Call of

05:29:03   19   Mini Sniper were made by Supercell, right?

05:29:05   20   A.   That's correct.

05:29:06   21   Q.   They were made by other companies, right?

05:29:09   22   A.   Indeed.

05:29:09   23   Q.   And they weren't made -- neither one was made by GREE

05:29:13   24   either, right?

05:29:16   25   A.   Correct.
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 155 of 180 PageID #:
                                       18816                                       1155



05:29:17    1   Q.   Okay.

05:29:17    2              MR. MOORE:   All right.    You can take that down.

05:29:19    3   Thank you.

05:29:20    4   Q.   (By Mr. Moore)     Now, starting with Call of Mini, it's

05:29:31    5   true that before you started -- well, and strike that.

05:29:33    6              When did you start working on this case?

05:29:37    7   A.   I don't recall the exact date, but it's been about a

05:29:40    8   year.

05:29:40    9   Q.   All right.    And before you did start working on this

05:29:43   10   case, it's true that you had never even heard of the Call

05:29:47   11   of Mini game, correct?

05:29:48   12   A.   I believe it's pretty unlikely that I had, yes.

05:29:53   13   Q.   All right.    And you've never -- well, you didn't

05:29:55   14   present the jury any source code for Call of Mini in your

05:29:59   15   direct, right?

05:30:00   16   A.   Correct.

05:30:00   17   Q.   And you've never even reviewed any of the source code

05:30:03   18   for Call of Mini, right?

05:30:04   19   A.   Right.

05:30:04   20   Q.   All right.    And you showed pieces from a video of Call

05:30:13   21   of Mini; do you recall that?

05:30:13   22   A.   Yes, I did.

05:30:14   23   Q.   And you're -- but you don't know what version of Call

05:30:19   24   of Mini is actually being played in the video; is that

05:30:21   25   correct?
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 156 of 180 PageID #:
                                       18817                                       1156



05:30:21    1   A.   I believe that you can determine that.

05:30:28    2   Q.   Okay.    But the question, Dr. Zagal, is, do you know, as

05:30:33    3   you sit here today, what version of the game was being

05:30:36    4   played in that video that you showed?

05:30:37    5   A.   The exact update number, no.

05:30:41    6   Q.   And by update number, is that another way of saying

05:30:45    7   version?

05:30:45    8   A.   Sometimes they're used interchangeably, but sometimes

05:30:48    9   not.

05:30:49   10   Q.   All right.    And now, I think you said on direct that

05:30:54   11   Call of Mini was a single-player game; is that right?

05:30:57   12   A.   Yes.

05:30:58   13   Q.   In other words, if you downloaded the game and played

05:31:01   14   it, you were just playing against the computer, right?

05:31:03   15   A.   Correct.

05:31:04   16   Q.   You weren't playing against another player who was

05:31:08   17   playing the game on their own phone with the two of you

05:31:12   18   connected by a server, right?

05:31:13   19   A.   Correct.

05:31:14   20   Q.   Okay.    So -- all right.    Thank you?

05:31:19   21               MR. MOORE:   Now, could we go to Dr. Zagal's Slide

05:31:21   22   No. 63, please?     63, please.    I see 21.

05:31:50   23               Your Honor, I think we have an issue with some

05:31:54   24   misnumbering these slides that we were provided.           I'd --

05:31:56   25   perhaps, could I ask if Defense counsel could pull up 63,
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 157 of 180 PageID #:
                                       18818                                       1157



05:32:00    1   because I think the version we were provided doesn't match

05:32:02    2   up and --

05:32:03    3               THE COURT:   I see no reason why Defense counsel's

05:32:06    4   IT person can't assist you.

05:32:08    5               MR. MOORE:   Thank you.

05:32:08    6               THE COURT:   That's a common request.

05:32:10    7               MR. MOORE:   Thank you, Your Honor.

05:32:11    8               If we could please pull up 63.     Thank -- thank

05:32:16    9   you.   I appreciate that.

05:32:17   10   Q.   (By Mr. Moore)      Now, you were here for Mr. Friedman's

05:32:19   11   testimony earlier; is that right?

05:32:20   12   A.   What is Mr. Friedman's first name.

05:32:22   13   Q.   Stacy Friedman, I believe.

05:32:24   14   A.   Not the entirety of his testimony.

05:32:26   15   Q.   Okay.    Well, did you hear when I asked him questions

05:32:29   16   about the two different types of invalidity defenses?

05:32:32   17   A.   I believe so.

05:32:32   18   Q.   Okay.    And so one is called anticipation, correct?

05:32:37   19   A.   Correct.

05:32:37   20   Q.   And that's where you have to show that a single game or

05:32:41   21   reference has every element in a patent claim for there to

05:32:44   22   be invalidity, correct?

05:32:45   23   A.   Correct.

05:32:46   24   Q.   And the other one is called obviousness, correct?

05:32:48   25   A.   Yes.
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 158 of 180 PageID #:
                                       18819                                       1158



05:32:49    1   Q.   And that's where you can combine two things together

05:32:52    2   even if neither one of them has all the claims, as long as

05:32:56    3   together they both have all of the claim elements, correct?

05:32:59    4   A.   I believe you can also consider the knowledge --

05:33:03    5   general knowledge at the time from a person knowledgeable

05:33:06    6   in the art.

05:33:06    7   Q.   Right.     But -- but the point is you can -- you can take

05:33:09    8   two things that don't have all the claim elements on their

05:33:12    9   own and combine them together, perhaps with knowledge to

05:33:15   10   make the invention, correct?

05:33:17   11   A.   Correct.

05:33:17   12   Q.   All right.     And do you agree that you can't use

05:33:20   13   hindsight when you do that?

05:33:22   14   A.   Correct.

05:33:23   15   Q.   Okay.    All right.   Now, you didn't testify on direct

05:33:29   16   that Call of Mini has all of the elements of the '873

05:33:35   17   patent claims; is that correct?

05:33:36   18   A.   That is correct.

05:33:36   19   Q.   In fact, you didn't testify that it has Element d,

05:33:40   20   correct?

05:33:40   21   A.   Correct.

05:33:42   22   Q.   And so Call of Mini cannot anticipate the '873 patent,

05:33:48   23   correct?

05:33:48   24   A.   Correct.

05:33:49   25   Q.   All right.     Now, you did talk about a patent called --
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 159 of 180 PageID #:
                                       18820                                       1159



05:33:55    1   I think it's Sakurai.       Do you recall that?

05:33:57    2   A.   Yes.

05:33:58    3   Q.   All right.    And that was actually a patent that was

05:34:02    4   granted by the Patent Office; is that right?

05:34:04    5   A.   Yes.

05:34:05    6   Q.   Okay.    And it was -- I think you said it was a patent

05:34:07    7   that Nintendo got, right?

05:34:09    8   A.   Yes, that is my understanding.

05:34:11    9   Q.   Okay.

05:34:14   10               MR. MOORE:   Now, Mr. -- I think we can go back to

05:34:17   11   Mr. Groat.

05:34:18   12               Mr. Groat, can you please pull up be Plaintiff's

05:34:22   13   Trial Exhibit No. 4, and go to the next page.

05:34:26   14   Q.   (By Mr. Moore)      This is the GREE '873 shooting patent

05:34:30   15   that's at issue in this case, correct?

05:34:32   16   A.   Correct.

05:34:32   17   Q.   All right.    Now, are you familiar that in patents, any

05:34:39   18   prior art that the patent examiner took a look at and

05:34:41   19   considered will be listed in the patent?

05:34:43   20   A.   Yes, that is my general understanding.

05:34:46   21   Q.   Okay.

05:34:47   22               MR. MOORE:   Could you blow up, please, Mr. Groat,

05:34:50   23   where -- where it says U.S. patent documents, down to where

05:34:53   24   the abstract starts?       That -- that's fine.     Perfect.

05:34:59   25   Q.   (By Mr. Moore)      All right.   Now, you see the Sakurai
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 160 of 180 PageID #:
                                       18821                                       1160



05:35:02    1   patent right there?

05:35:02    2   A.   I see the name Sakurai, but I'm not sure the numbers

05:35:07    3   are the same.

05:35:08    4   Q.   Okay.    Well, let's look at that.

05:35:10    5               So right here, make a note, we have 9,149,720; is

05:35:22    6   that correct?      Do you see that?

05:35:22    7   A.   Yes.

05:35:23    8               MR. MOORE:   All right.   Can we pull up, please,

05:35:26    9   DTX-570?

05:35:27   10   Q.   (By Mr. Moore)      All right.   And is this the Sakurai

05:35:32   11   patent that you relied on for your obviousness opinion?

05:35:36   12   A.   Could we see the -- the whole page.

05:35:38   13   Q.   Absolutely.    And, oh, you also have a binder in front

05:35:42   14   of you, sir?

05:35:42   15   A.   I do.

05:35:43   16   Q.   Feel free if you need to look at any other sections

05:35:46   17   from what I'm directing to you, just feel free to look at

05:35:49   18   that, as well?

05:35:50   19   A.   Yes, I believe it's the same one I was using.

05:35:54   20   Q.   Okay.    The 9,149,720, correct?

05:35:58   21   A.   Correct.

05:35:59   22               MR. MOORE:   All right.   And can we go back PTX-4,

05:36:03   23   please, and blow up that same section?         That's the GREE

05:36:04   24   patent.

05:36:04   25   Q.   (By Mr. Moore)      All right.   So you agree that the --
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 161 of 180 PageID #:
                                       18822                                       1161



05:36:06    1   that the patent examiner -- do you see the primary examiner

05:36:10    2   was an individual named Michael Cuff?

05:36:12    3   A.   Yes, I do.

05:36:13    4   Q.   And that's the name of the patent examiner who works

05:36:16    5   for the United States Patent and Trademark Office?

05:36:17    6   A.   I believe so.

05:36:19    7   Q.   And you understand that Mr. Cuff actually examined this

05:36:24    8   '873 patent?

05:36:24    9   A.   That would be my understanding.

05:36:25   10   Q.   All right.      And so he actually looked at the Sakurai

05:36:29   11   patent, correct?

05:36:29   12   A.   I would imagine so.

05:36:32   13   Q.   All right.

05:36:32   14             MR. MOORE:     And, in fact, could we -- could we go

05:36:34   15   back out and blow -- take the blow -- go to the next page,

05:36:40   16   please.      Okay.   Here we go.   All right.   Go back to the

05:36:43   17   prior page.      Sorry to jump you back and forth.       I wanted to

05:36:46   18   make sure I knew where it was.

05:36:47   19             Could you please blow up that same section again,

05:36:52   20   Mr. Groat?

05:36:54   21   Q.   (By Mr. Moore)      All right.   Do you see that the Sakurai

05:36:58   22   patent has an asterisk next to it?

05:37:00   23   A.   I do.

05:37:01   24   Q.   All right.

05:37:01   25             MR. MOORE:     Now, could you please go to the second
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 162 of 180 PageID #:
                                       18823                                       1162



05:37:02    1   page, Mr. Groat, and blow out what you were looking at

05:37:05    2   before?

05:37:06    3   Q.   (By Mr. Moore)    And do you see that the asterisk means

05:37:13    4   that a particular prior art reference on the face of the

05:37:16    5   patent was cited by the examiner?

05:37:18    6   A.   Yes, I can see that.

05:37:20    7   Q.   Okay.    So we -- we know that Mr. Cuff, the patent

05:37:22    8   examiner, actually looked at the Sakurai patent when he was

05:37:26    9   deciding whether to grant GREE its patent, correct?

05:37:29   10   A.   Correct.

05:37:29   11   Q.   And he decided that even though Sakurai patent was

05:37:34   12   something that was prior art, that the Patent Office would

05:37:37   13   grant GREE the patent, correct?

05:37:40   14   A.   I can't speak for the patent examiner on whether he

05:37:43   15   determined that the patent was prior art in the legal

05:37:45   16   sense.

05:37:46   17   Q.   Well, but you have an opinion that the patent -- the

05:37:49   18   Sakurai patent is prior art in the legal sense, correct?

05:37:52   19   A.   In terms of the claims, yes, I do have an opinion.

05:37:56   20   Q.   Okay.    So -- well, let me rephrase then.

05:37:59   21               Mr. Cuff, the patent examiner, knew of the Sakurai

05:38:03   22   patent and decided to grant GREE the '873 shooting patent,

05:38:09   23   correct?

05:38:09   24   A.   Yes.

05:38:09   25   Q.   Thank you.
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 163 of 180 PageID #:
                                       18824                                       1163



05:38:13    1              Now --

05:38:14    2              MR. MOORE:    You may take that down.      Thank you,

05:38:16    3   sir.

05:38:17    4   Q.    (By Mr. Moore)     Now, let's move forward.

05:38:21    5              All right.    Now, the second game you talked about

05:38:24    6   relative to the '873 patent, is Sniper vs. Sniper, correct?

05:38:27    7   A.    Correct.

05:38:29    8   Q.    But you've never played the game Sniper vs. Sniper,

05:38:32    9   correct?

05:38:32   10   A.    That is correct.

05:38:33   11   Q.    And you've never looked at the source code for Sniper

05:38:36   12   vs. Sniper, correct?

05:38:37   13   A.    That is correct.

05:38:37   14   Q.    And you didn't show the jury any of the source code for

05:38:40   15   that here today, correct?

05:38:42   16   A.    Correct.

05:38:42   17   Q.    Okay.

05:38:48   18              MR. MOORE:    Now, Mr. Groat -- well, let me look at

05:38:54   19   one thing.       Could you actually please pull up, Mr. Groat,

05:38:58   20   the cross-examination Slide No. 6?        Go forward one, please,

05:39:26   21   one more, and one more, and one more.         Thank -- no, sorry,

05:39:29   22   one more.     I actually had the number wrong.       Thank you.

05:39:34   23   Q.    (By Mr. Moore)     All right.   Now, you see these are the

05:39:36   24   two '873 patent claims that are at issue here, Nos. 8 and

05:39:40   25   10?
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 164 of 180 PageID #:
                                       18825                                       1164



05:39:41    1   A.   Yes.

05:39:41    2   Q.   Okay.    And if we look at Element e, it says that the

05:39:47    3   game server apparatus includes second circuitry configured

05:39:52    4   to control to attack in accordance with a display position

05:39:56    5   of the frame when the attack for the -- when the

05:39:59    6   instruction for the attack is identified.         Do you see that?

05:40:03    7   A.   I do.

05:40:03    8   Q.   And there's a similarly-worded claim element down in

05:40:08    9   No. 10e; is that right?

05:40:10   10   A.   Yes.

05:40:12   11   Q.   Okay.    And so what these require is that the server

05:40:16   12   must control the attack in the invention of the '873

05:40:22   13   patent, correct?

05:40:22   14   A.   Yes.

05:40:22   15   Q.   Not the -- the user's smartphone or the electronic

05:40:30   16   device that the user uses, correct?

05:40:32   17   A.   Correct.

05:40:32   18   Q.   All right.

05:40:33   19               MR. MOORE:   Could you please pull up Dr. Zagal's

05:40:36   20   opening report at Page 346 and Paragraph 939?          Blow up --

05:40:55   21   it's 9 -- Paragraph 939 at Page -- I think it's perhaps

05:41:01   22   your PDF Page 351.       There it is.   Thank you.    Just blow up

05:41:06   23   the paragraph.     Thank you.

05:41:07   24   Q.   (By Mr. Moore)      Now, this is your expert report,

05:41:10   25   correct, sir?
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 165 of 180 PageID #:
                                       18826                                       1165



05:41:10    1   A.   It is.

05:41:11    2   Q.   All right.    And -- and you wrote it?

05:41:13    3   A.   Yes.

05:41:13    4   Q.   And you were expressing the opinions that you held

05:41:16    5   after the review of the materials in this case; is that

05:41:19    6   right?

05:41:19    7   A.   Yes.

05:41:19    8   Q.   And in this paragraph, 939, you say that Sniper vs.

05:41:24    9   Sniper discloses the electronic device/smartphone

05:41:28   10   controlling to attack in accordance with a display position

05:41:33   11   of the first frame when the instruction for the attack is

05:41:37   12   identified.

05:41:38   13               Do you see that?

05:41:39   14   A.   Yes.

05:41:39   15   Q.   Okay.    And so -- strike.

05:41:51   16               MR. MOORE:   All right.   You may take that down.

05:41:53   17   Thank you.

05:41:59   18   Q.   (By Mr. Moore)      All right.   Let me turn to your

05:42:00   19   opinions on infringement on the '873 patent.

05:42:04   20   A.   Okay.

05:42:05   21   Q.   Now, you didn't show the jury any source code during

05:42:08   22   your direct testimony regarding the Brawl Stars game; is

05:42:12   23   that correct?

05:42:12   24   A.   That is correct.

05:42:13   25   Q.   In fact, you have not done a formal review of
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 166 of 180 PageID #:
                                       18827                                       1166



05:42:17    1   Supercell's source code, correct?

05:42:19    2   A.   A full review, I have not done.

05:42:23    3   Q.   Okay.     And you've -- you've seen bits and pieces

05:42:25    4   perhaps?

05:42:26    5   A.   That is correct.

05:42:26    6   Q.   All right.

05:42:31    7              MR. MOORE:   And let me look at Dr. Zagal's -- if

05:42:33    8   you -- strike that.

05:42:35    9              If you could please pull up Dr. Zagal's rebuttal

05:42:37   10   report at Appendix A.

05:42:46   11   Q.   (By Mr. Moore)     And feel free to look ahead with your

05:42:50   12   binder, sir.      Let me know when you get there.

05:42:52   13   A.   Got it.

05:42:53   14   Q.   Thank you.

05:42:54   15              MR. MOORE:   Now, could you show this page and the

05:42:57   16   next page side-by-side, please?       Thank you.

05:43:02   17   Q.   (By Mr. Moore)     Now, this is the source code discussion

05:43:04   18   in your report; is that correct?

05:43:07   19   A.   This is a discussion, yes.

05:43:08   20   Q.   All right.     And looking on Page 2 at the very bottom,

05:43:13   21   do you see Paragraph No. 10, and under source code relating

05:43:18   22   to Brawl Stars?

05:43:18   23   A.   Yes, I do.

05:43:19   24   Q.   And you say there that from your review of the code,

05:43:22   25   that the code that processes and executes the shooting
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 167 of 180 PageID #:
                                       18828                                       1167



05:43:27    1   function for Brawl Stars is code that is on the server.

05:43:30    2   Correct?

05:43:30    3   A.   Correct.

05:43:31    4   Q.   All right.     And you're citing a file -- a source code

05:43:35    5   file that ends in .cpp, correct?

05:43:39    6   A.   Correct.

05:43:39    7   Q.   And that is client-side source code, correct?

05:43:42    8   A.   No, I think it's server.

05:43:44    9   Q.   It's server code?

05:43:46   10   A.   Well, the name of the file is

05:43:54   11   LogicBattleModeServer.cpp.

05:43:54   12   Q.   Okay.    Do you know what language the Supercell source

05:43:56   13   code is written in that resides on the server?

05:43:56   14   A.   There's lots of different languages involved.

05:43:59   15   Q.   And in your opinion C++ is one of them?

05:44:02   16   A.   C++ is a language that Supercell uses, yes.

05:44:05   17   Q.   Right.     But does it use it on the server?

05:44:09   18   A.   It is likely, yes.

05:44:12   19   Q.   Do you know for sure?

05:44:13   20   A.   I believe so, yes.

05:44:15   21   Q.   Okay.    All right.   And so if somebody was talking about

05:44:17   22   source code that ended in cp -- in .cpp, if they were

05:44:21   23   talking about Supercell's source code, you couldn't tell

05:44:24   24   from that designation alone whether it was server code or

05:44:28   25   client code; is that your testimony?
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 168 of 180 PageID #:
                                       18829                                       1168



05:44:29    1   A.   I don't think you could tell definitively.

05:44:32    2   Q.   All right.   Thank you.

05:44:34    3            MR. MOORE:     You may take that down.

05:45:00    4   Q.   (By Mr. Moore)     Okay.   Let's move on to the next

05:45:02    5   patent, the '655 patent donation patent.

05:45:05    6            You discussed the game FarmVille, correct?

05:45:08    7   A.   Correct.

05:45:08    8   Q.   And also the FarmVille for Dummies book that I think

05:45:12    9   you may have up there with you?

05:45:14   10   A.   Right here, yes.

05:45:15   11   Q.   All right.   Now, FarmVille is also not a game that

05:45:19   12   Supercell developed, correct?

05:45:22   13   A.   Correct.

05:45:22   14   Q.   It was developed by Zynga?

05:45:24   15   A.   Correct.

05:45:24   16   Q.   All right.   And we shouldn't confuse it with

05:45:28   17   Supercell's Hay Day game, correct?

05:45:30   18   A.   Correct.

05:45:30   19   Q.   Now, in your work on this case, you didn't -- strike

05:45:34   20   that.

05:45:34   21            In the work that you did on this case, you did not

05:45:37   22   review any source code for FarmVille, correct?

05:45:38   23   A.   No, not correct.

05:45:43   24   Q.   You did review source code for Zynga -- from Zynga for

05:45:52   25   FarmVille?
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 169 of 180 PageID #:
                                       18830                                       1169



05:45:52    1   A.   I did look at some code, yes.

05:45:57    2   Q.   Okay.     But you didn't show it to the jury on your

05:46:00    3   direct testimony?

05:46:00    4   A.   I did not.

05:46:01    5            MR. MOORE:     All right.    Can we go to Defendant's

05:46:03    6   opening statement Slide No. 22, please?         Thank you.

05:46:08    7   Q.   (By Mr. Moore)     Do you recall seeing this during the

05:46:10    8   opening statement in this case?

05:46:11    9   A.   Yes, I think so.

05:46:15   10   Q.   Okay.     And do you understand that this is an excerpt

05:46:18   11   from the GREE invention disclosure form that ultimately led

05:46:21   12   to the '655 donation patent?

05:46:24   13   A.   That is my understanding, yes.

05:46:26   14   Q.   All right.     That Mr. Takeuchi prepared?

05:46:29   15   A.   Uh-huh.

05:46:30   16   Q.   You'll have to say yes or no for the record?

05:46:33   17   A.   Yes, sorry.

05:46:34   18   Q.   No problem.     Thank you.

05:46:35   19            On the left we have the Japanese version in the

05:46:39   20   original and on the right is the translation?

05:46:41   21   A.   Right.

05:46:42   22            MR. MOORE:     Now, if we could go two more slides

05:46:45   23   over to Slide 22.

05:46:48   24   Q.   (By Mr. Moore)     Do you recall seeing this slide in the

05:46:52   25   Supercell Defense counsel opening?
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 170 of 180 PageID #:
                                       18831                                       1170



05:46:53    1   A.   I'm not sure, to be honest.

05:46:55    2   Q.   Okay.    Well, do you see that we have the same diagram

05:46:57    3   with a FarmVille logo as well as some pictures of presents?

05:47:03    4   A.   Yes.

05:47:03    5   Q.   All right.    But that's not from the FarmVille book,

05:47:05    6   right?

05:47:05    7   A.   No, I don't think so.

05:47:06    8   Q.   You could read through that whole book and you wouldn't

05:47:10    9   see this image that was shown in the opening statement,

05:47:12   10   correct?

05:47:12   11   A.   I don't think you see that exact image.

05:47:14   12   Q.   All right.    Well, let's look at the FarmVille book.

05:47:17   13               MR. MOORE:   And if we could pull up, please,

05:47:21   14   DX-561 and turn to Page 86.

05:47:29   15   Q.   (By Mr. Moore)      All right.   And, again, if you want to

05:47:31   16   follow along in the actual book, it looks like we're on

05:47:34   17   Page 66, correct?

05:47:35   18   A.   Yes.

05:47:36   19   Q.   All right.    Do you see where there is a heading at the

05:47:39   20   bottom of the page that says Accepting and Using Gifts?

05:47:42   21   A.   I do.

05:47:44   22               MR. MOORE:   Could you please blow up from there to

05:47:46   23   the bottom, please.       That's perfect.   Thank you.

05:47:51   24   Q.   (By Mr. Moore)      Now, this wasn't one of the pages or

05:47:55   25   images from FarmVille for Dummies that you showed in your
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 171 of 180 PageID #:
                                       18832                                       1171



05:47:56    1   direct testimony, was it?

05:47:58    2   A.   I don't think so, but it is familiar, so I'm not sure

05:48:03    3   if it is on my slides or I'm recalling from my previous

05:48:09    4   looking at the book.

05:48:11    5   Q.   Okay.    Do you see under this header the first sentence:

05:48:15    6   Just as in real life, you have to actively accept a gift in

05:48:20    7   FarmVille before you can open and use it?

05:48:21    8   A.   Yes.

05:48:22    9   Q.   And then it says:      Unfortunately, the process for

05:48:26   10   accepting a gift in FarmVille isn't as straightforward as

05:48:31   11   just taking a wrapped box somebody hands you, correct?

05:48:34   12   A.   Correct.

05:48:34   13   Q.   And the last sentence in that paragraph says:

05:48:37   14   Recipients of FarmVille gifts have to take action to accept

05:48:42   15   those gifts before using them.       Do you see that?

05:48:44   16   A.   Yes.

05:48:44   17   Q.   All right.    And then we see a series of steps that

05:48:47   18   start with No. 1 there; is that right?

05:48:49   19   A.   Yep.

05:48:50   20   Q.   The first step is to click on a button in the play

05:48:54   21   area, correct?

05:48:55   22   A.   Correct.

05:48:56   23               MR. MOORE:   And if we go to the next page, please,

05:48:59   24   87 [sic], if you would please blow up No. 2 there.

05:49:02   25   Q.   (By Mr. Moore)      The second step is that the player has
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 172 of 180 PageID #:
                                       18833                                       1172



05:49:05    1   to click the accept button, correct?

05:49:07    2   A.   Correct.

05:49:09    3             MR. MOORE:   And then go down to Step No. 3.

05:49:11    4   Q.   (By Mr. Moore)    The next step to take to accept the

05:49:15    5   gift is to click the accept and play button next to the

05:49:21    6   gift you want to accept, right?

05:49:21    7   A.   Right.

05:49:22    8             MR. MOORE:   And then let's go to the next page,

05:49:25    9   please, Page 80 -- all right.       Go down a little farther,

05:49:32   10   please.   I think it's actually on the next page, 89 [sic].

05:49:36   11   Here we go, yes.

05:49:37   12             Could you blow up there where it says warning.

05:49:41   13   You see the little warning emblem there on the left, blow

05:49:46   14   up that paragraph, please?      Thank you.

05:49:48   15   Q.   (By Mr. Moore)    All right.    Next to this little warning

05:49:51   16   symbol, you see that it says:       Gifts expire two weeks after

05:49:54   17   they are sent?

05:49:55   18   A.   Uh-huh, yes, I do.

05:49:56   19   Q.   All right.   And so in FarmVille, if the recipient of a

05:50:01   20   gift does not accept it within two weeks, then the gift

05:50:04   21   will be removed, correct?

05:50:05   22   A.   That's what this message says, yes.

05:50:09   23   Q.   All right.   Thank you very much, sir.

05:50:26   24             MR. MOORE:   I pass the witness, Your Honor.

05:50:27   25             THE COURT:   All right.     Is there redirect?
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 173 of 180 PageID #:
                                       18834                                       1173



05:50:29    1              MR. SACKSTEDER:   Yes, Your Honor.

05:50:29    2                         REDIRECT EXAMINATION

05:50:29    3   BY MR. SACKSTEDER:

05:50:29    4   Q.   Dr. Zagal, Mr. Moore just took you through processes

05:50:38    5   for accepting a free gift, right?

05:50:40    6   A.   Correct.

05:50:40    7   Q.   Is that a free gift that is given to the user by

05:50:43    8   another user?

05:50:44    9   A.   Correct.

05:50:44   10   Q.   So that's the first object in the claim, correct?

05:50:46   11   A.   Correct.

05:50:47   12   Q.   All right.   And which object is it your opinion that

05:50:53   13   you have to automatically receive or have to be -- not

05:50:55   14   automatically, but you have to receive as an if/then, is

05:50:59   15   that the first object or the second object?

05:51:01   16   A.   The second object, the bonus or incentive object.

05:51:05   17   Q.   Does it matter whether a prior art reference was made

05:51:08   18   by Supercell or GREE or somebody else?

05:51:10   19   A.   It is my understanding that, no, it doesn't matter.

05:51:12   20   Q.   Does it matter whether you personally knew about it at

05:51:17   21   the time?

05:51:17   22   A.   No.

05:51:18   23   Q.   All right.   And Mr. Moore mentioned the Sakurai patent,

05:51:26   24   correct?

05:51:26   25   A.   Correct.
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 174 of 180 PageID #:
                                       18835                                       1174



05:51:26    1   Q.   And he showed you that it had been cited in the

05:51:29    2   prosecution of the '6 -- of the '875 [sic] patent?

05:51:42    3   A.   Correct.

05:51:42    4   Q.   The Call of Mini Sniper game was not cited in the

05:51:48    5   prosecution of the '873 patent, correct?

05:51:48    6   A.   Correct.

05:51:49    7   Q.   And was the Sniper vs. Sniper Online game cited in the

05:51:51    8   prosecution of the '873 patent?

05:51:52    9   A.   It was not cited.

05:51:54   10   Q.   And so the -- is it correct that the patent prosecutor

05:51:56   11   did not have either of those prior art games in front of it

05:52:00   12   when it was considering whether to issue the '873 patent?

05:52:03   13   A.   That would be my understanding, yes.

05:52:07   14   Q.   What did you use in your opinion the Sakurai patent

05:52:14   15   for?

05:52:14   16   A.   I used it as an example illustrating the -- the

05:52:18   17   commonly held notion at the time that certain functionality

05:52:22   18   of a program can run on the server or on the client.

05:52:24   19   Q.   Did you use it for any other purpose in your analysis?

05:52:27   20   A.   I don't think so.

05:52:28   21   Q.   And did you use it to show that there was a frame that

05:52:32   22   indicated a -- a shooting effective range?

05:52:36   23   A.   No, I did not.

05:52:37   24   Q.   Did you use it to show that there was a first touch

05:52:40   25   operation that did certain things?
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 175 of 180 PageID #:
                                       18836                                       1175



05:52:41    1   A.   I did not.

05:52:42    2   Q.   Did you use it to show that there was a second touch

05:52:45    3   operation that -- that caused the shot to be fired?

05:52:47    4   A.   I did not.

05:52:48    5   Q.   Where did you find those pieces of the claim?

05:52:52    6   A.   In the game.

05:52:54    7   Q.   All right.     In the two games?

05:52:56    8   A.   Yes.

05:52:57    9   Q.   Could you tell how Brawl Stars operated as it related

05:53:05   10   to the claims of the '873 patent by playing the game?

05:53:09   11   A.   Could you be more specific, please?

05:53:10   12   Q.   Yeah, you -- you went through how the game operates,

05:53:14   13   correct?

05:53:14   14   A.   Yes, how shooting works in the game and how aiming

05:53:17   15   works, yes.

05:53:18   16   Q.   And -- and what did you use to illustrate that?

05:53:20   17   A.   I illustrated that with videos I created.

05:53:23   18   Q.   And the videos were of what?

05:53:24   19   A.   Of the game.

05:53:26   20               MR. SACKSTEDER:     No further questions.    Thank you.

05:53:27   21               THE COURT:     Further cross-examination?

05:53:29   22               MR. MOORE:     No, thank you, Your Honor.

05:53:31   23               THE COURT:     All right.   Dr. Zagal, you may step

05:53:33   24   down.

05:53:33   25               THE WITNESS:     Thank you, Your Honor.
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 176 of 180 PageID #:
                                       18837                                       1176



05:53:34    1           THE COURT:     Ladies and gentlemen, we're going to

05:53:43    2   recess for the day at this juncture.        I'm going to ask you

05:53:46    3   as you leave the courtroom to take your juror notebooks and

05:53:49    4   leave them closed on the table in the jury room.

05:53:52    5           I'll remind you to be back ready to go about 8:30

05:53:55    6   in the morning.    I'll also remind you -- you may step down,

05:54:00    7   Dr. Zagal.

05:54:01    8           I'll also remind you to follow all the

05:54:03    9   instructions that I've given you throughout the trial

05:54:06   10   regarding your conduct, including among them not to discuss

05:54:09   11   the case with anyone or with yourselves in any way.

05:54:12   12           Travel safely to your homes.         We'll see you

05:54:15   13   tomorrow.    You're excused at this time.

05:54:16   14           COURT SECURITY OFFICER:        All rise.

05:54:18   15           (Jury out.)

05:54:25   16           THE COURT:     Please be seated.

05:54:45   17           Counsel, for your edification, it appears,

05:54:53   18   according to the records that the Court is keeping, that

05:54:58   19   the Plaintiff has 1 hour and 31 minutes remaining of

05:55:01   20   designated trial time, and the Defendant has 1 hour and 25

05:55:04   21   minutes remaining of designated trial time.

05:55:07   22           Also, I'd like the parties to file a short

05:55:18   23   amendment to the final pre-trial order memorializing the

05:55:21   24   actual claims that we've gone to trial on.          Your last

05:55:24   25   pending version of the final pre-trial order lists
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 177 of 180 PageID #:
                                       18838                                       1177



05:55:29    1   30-something claims.

05:55:30    2           I'd like it clear in the record as to the actual

05:55:33    3   claims that have been presented to this jury during the

05:55:35    4   trial, in addition to what's in the transcript.           So if you

05:55:40    5   would both meet and confer and file a short, one-page

05:55:45    6   supplement to the final pre-trial order, the Court would

05:55:49    7   appreciate it.

05:55:49    8           Also, I remind you that in about five minutes, you

05:55:54    9   should submit your jointly-prepared and revised final jury

05:55:58   10   instructions and verdict form, which we'll be looking for.

05:56:01   11   Make sure the Court receives that in a Word format.

05:56:03   12           I'll be in chambers in the morning.           If you have

05:56:09   13   disputes which are not able to be resolved overnight, then

05:56:13   14   please get them to me, as I've directed, not later than

05:56:18   15   7:00 o'clock in four distinct duplicate binders so that by

05:56:21   16   7:30, I'll be available to meet with you.

05:56:24   17           We had a problem with that today.           I'll trust we

05:56:27   18   won't have a similar problem going forward.

05:56:29   19           All right.     Are there questions from either

05:56:31   20   Plaintiff or Defendant at this juncture?

05:56:33   21           MS. SMITH:     We may have the same question.

05:56:36   22           MR. DACUS:     I bet we do.     Go ahead.

05:56:38   23           MS. SMITH:     I think we do.     Your Honor, has

05:56:40   24   Your Honor decided yet if we're closing tomorrow afternoon

05:56:43   25   versus Thursday morning?
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 178 of 180 PageID #:
                                       18839                                       1178



05:56:44    1           THE COURT:     Well, it's clear that based on the

05:56:46    2   time remaining, we should finish the evidence in the

05:56:50    3   morning tomorrow.

05:56:51    4           MS. SMITH:     Yes, Your Honor.

05:56:52    5           THE COURT:     My intention, if that holds true, is

05:56:55    6   to release the jury in the afternoon, spend the afternoon

05:56:58    7   working through the 50(a) motions, the informal charge

05:57:04    8   conference, and the formal charge conference, so that first

05:57:05    9   thing Thursday morning, I can present my final instructions

05:57:06   10   to the jury, and the parties can present their closing

05:57:08   11   arguments.

05:57:09   12           I would hope we could get the case to the jury

05:57:12   13   around the noon hour on Thursday, which will leave us in a

05:57:17   14   position, I think, to have some confidence that we'll have

05:57:21   15   a verdict either late Thursday or Friday.         That's -- that's

05:57:26   16   my plan at this point.

05:57:26   17           MS. SMITH:     We appreciate the time to prepare on

05:57:30   18   Wednesday night, Your Honor.       Thank you.

05:57:31   19           THE COURT:     And as both Ms. Smith and Mr. Dacus

05:57:37   20   know from my prior practice, as long as each side is

05:57:38   21   adequately staffed by counsel at the 50(a) motions and the

05:57:38   22   informal charge conference and the formal charge

05:57:42   23   conference, counsel that will be presenting the actual

05:57:45   24   closing arguments are not required to be present, and you

05:57:47   25   can use that time to prepare for those closing arguments.
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 179 of 180 PageID #:
                                       18840                                       1179



05:57:50    1            Do you know at this point who's going to present

05:57:53    2   closing arguments for the parties?

05:57:55    3            MR. MOORE:     Your Honor, I will be doing so for the

05:57:56    4   Plaintiff.

05:57:57    5            THE COURT:     Both the first and the second

05:57:58    6   Plaintiff's closing?

05:57:59    7            MR. MOORE:     Yes, Your Honor.

05:58:00    8            THE COURT:     How about for Defendant?

05:58:02    9            MR. DACUS:     Mr. Sacksteder, more than likely,

05:58:04   10   Your Honor, but I had a question about time, what the Court

05:58:08   11   anticipates.   We've got five patents here.

05:58:08   12            THE COURT:     I've already told you, you got 40

05:58:10   13   minutes a side for your closing arguments.

05:58:14   14            MR. DACUS:     I apologize, I didn't -- if you've

05:58:16   15   already told us that, I'd forgotten.

05:58:17   16            THE COURT:     That's -- that's already a set number.

05:58:17   17            MR. DACUS:     Understood.

05:58:19   18            THE COURT:     I won't penalize you for trying.         We

05:58:23   19   can make it 30 if you'd like.

05:58:23   20            MR. DACUS:     I should have had Ms. Smith ask for

05:58:26   21   me.   She probably --

05:58:28   22            THE COURT:     Would you like to make it 30,

05:58:31   23   Mr. Dacus?

05:58:32   24            MR. DACUS:     I'll stick with the 40, Your Honor.

05:58:35   25   Thank you.
    Case 2:19-cv-00070-JRG-RSP Document 490 Filed 09/18/20 Page 180 of 180 PageID #:
                                       18841                                       1180



05:58:35    1              THE COURT:   All right.    Are there any other

05:58:36    2   questions?

05:58:38    3              MS. SMITH:   No, Your Honor.

05:58:38    4              THE COURT:   Anything further from Defendant?

05:58:41    5              MR. DACUS:   No, Your Honor.     Thank you.

05:58:47    6              THE COURT:   All rise.

05:58:53    7              COURT SECURITY OFFICER:     All rise.

05:58:55    8              (Recess.)

            9

           10

           11                            CERTIFICATION

           12

           13              I HEREBY CERTIFY that the foregoing is a true and

           14   correct transcript from the stenographic notes of the

           15   proceedings in the above-entitled matter to the best of my

           16   ability.

           17

           18

           19    /S/ Shelly Holmes                            9/15/2020
                SHELLY HOLMES, CSR, TCRR                      Date
           20   OFFICIAL REPORTER
                State of Texas No.: 7804
05:58:56   21   Expiration Date: 12/31/20

           22

           23

           24

           25
